Mr President, yesterday you wondered why there were not enough people in the Chamber at the time of the debate. This morning we had the same problem and you had to wait until people came. It is no wonder there is not good attendance; it is because no debate is taking place. All we do in this Chamber is hear predetermined, prepared, one or two minute speeches without actual dialogue; they are just monologues. I think the procedure has to change if we are to have dialogue, proper debates and proper attendance.
Mr Matsakis, that was not a point of order, but rather a statement.
The next item is the debate on the Council and Commission statements Preparation of the European Council, including the future of the Union after the referenda on the European Constitution (Brussels, 16-17 June 2005).
.  Mr President, ladies and gentlemen, the European Council that will begin its work on 16 June will have to discuss two issues that will decide the future development of the European Union: the ratification process for the Constitutional Treaty and the conclusion of a political agreement on the financial perspectives.
Following intense debates, first of all the citizens of France, and then the citizens of the Netherlands, rejected the draft Treaty establishing a Constitution for Europe, signed in Rome on 29 October 2004. There were many reasons for these no votes, some of them contradictory. Many of us expressed our disappointment and our regrets at the outcome of those votes. But a democratic debate took place and we must, of course, fully respect the democratic choice made by a clear majority of the French and Dutch electorates.
I cannot help but recall the huge vote that the European Parliament expressed on 12 January 2005 in favour of the draft European Constitution. This vote was driven by a great hope; a conviction that the European Union, following enlargement with ten new members, could strengthen its democratic basis, operate more effectively and more transparently, anchor its future in the common values that are so close to our hearts and, in this way, finally regain the full confidence of its citizens.
Ten countries have ratified the draft Constitution, including one – Spain - by referendum. In these cases, too, we must respect their democratic decision. Nevertheless, the votes in the Netherlands and France, two of the founding countries, have still created a new situation that we must face up to. Via these polls, the people have expressed their worries, their aspirations and expectations, but also their disappointments.
Unfortunately, European unification no longer seems to be this mobilising project that has enabled us, over decades, to reconstruct our continent in peace and prosperity, before reconciling it by means of enlargement. Is hope changing sides? Does Europe now only inspire anxiety, incomprehension? Is it bringing upon itself all of the social unrest that many of our fellow citizens feel, quite rightly, faced with difficulties, faced with long-term unemployment for too long? I do not think so.
The message sent by many French and Dutch citizens is twofold. True, there is dissatisfaction with the form and operation of Europe, but, at the same time, for a large proportion of the citizens who said no, there is still considerable support for the idea of Europe and for the necessity for it, but it is support for a Europe that acts differently in a world that is undergoing a process of transformation. The European Council will have to listen to these messages, expressed following a democratic debate that, certainly, has been lacking for too long. All those who justified their choice to refuse by referring to a hypothetical Plan B must now realise that there is no easy escape from a situation that has become extremely complex. We must note, today, that Declaration 30 nevertheless provides for a situation in which, at the end of the ratification period, several countries have not managed to complete this procedure. We must also take into account the fact that ten countries have successfully completed the ratification procedure while more than half of the Member States have not yet expressed their opinion. It is not easy to deprive these people, or these parliaments, of a democratic debate and of the opportunity to express their opinion in their turn.
Let us also remember that the draft Constitution is the result of an overall compromise, that it has its own coherence, and that we cannot easily have one element without another. The European Council should therefore carry out an in-depth collective analysis of the situation before defining clearly how the process will continue. One thing seems certain: the European Union must not slide into a sort of permanent uncertainty, opposition to change or, even worse, paralysis. Our institutions work, and will continue to work. Our decision-making capacity is intact, even if, obviously, the provisions of the Treaty of Nice are inadequate, in view of the political, economic and social challenges that the EU and our Member States must deal with ever more urgently. The citizens expect concrete action, better consideration of their concerns, whether in economic and social matters or with regard to their security. The world is wondering about the future of the EU, which has for a long time fascinated many peoples on all continents. The European Council must therefore broaden its thinking. It cannot limit itself to procedural issues, when peoples’ expectations are, above all, political. A political EU must remain our aim, and the construction of a true European democracy is still the only way of achieving it.
In that context, the negotiations on the financial perspectives take on a very particular dimension. Failure, an inability to reach a satisfactory compromise, would be, for our own citizens and above all for the outside world, the sign of a dangerous impasse. These financial perspectives may not reflect all the ambitions of one party or another, but they will nevertheless enable the EU to take action in the interests of competitiveness, employment, economic and social cohesion, better protection of the environment and internal security and in favour of a more active international role. Indeed, if we can adopt them now despite our differences, this will provide the political impetus that the EU now needs more urgently than ever.
Following the rich debate that you had yesterday, the vote that Parliament will take shortly on the resolution could send a signal of prime importance, a signal of encouragement. You can be sure that the Presidency will do everything in its power to facilitate a compromise that is acceptable to all. Mr President, in addition to these decisive questions, the European Council will be dealing with other matters that are no less important for the citizens.
We now need to implement the relaunch of the Lisbon Strategy in the interests of growth and employment. To this end, in accordance with the new approach adopted in March, the European Council will have to approve the integrated guidelines for growth and jobs 2005-2008. That is how, on the basis of the work of all the relevant configurations of the Council, the implementation of macroeconomic and microeconomic policies and employment policies can be based around 24 integrated guidelines. By the autumn, the Member States will have translated these guidelines into coherent national programmes promoting growth and employment. This must not be a formality, but an enterprise involving all those concerned and, in particular, the parliamentary bodies and the social partners.
I would also like to mention that, in line with the decision taken in March, the European Council will be invited to approve a declaration on guiding principles for sustainable development. This should enable us to adopt a revised sustainable development strategy, if possible before the end of 2005.
The European Council will also have to look into certain important aspects of the creation of the area of freedom, security and justice. In this field, we owe it to ourselves to demonstrate that the EU is able to respond effectively to the citizens’ expectations. The citizens of Europe expect, quite rightly, that the European Union will adopt a more effective common approach to cross-border problems, such as illegal immigration, people trafficking, the fight against organised crime, the fight against terrorism, which you debated yesterday and which we consider to be very important.
Last November, we adopted the Hague Programme which, quite rightly, sets the priorities over the next five years for the creation of a true area of freedom, security and justice. In this vein, the next European Council will be presented with an action plan translating the objectives of the Hague Programme into concrete measures. In that regard, the Presidency would stress that it is crucial for the Member States to implement the various measures included effectively and within the deadlines. The European Council will in particular review the efforts made to combat terrorism. You have emphasised its urgency, and the need for a comprehensive approach that combines security and freedom. The European Council should, in particular, identify certain high-priority areas of action for the coming months: for example, police and judicial cooperation, the ongoing work to prevent the recruitment of terrorists, the fight against terrorist financing or strengthening our civil protection capacities, in particular in order to combat any bioterrorist threat.
Finally, and I am now coming to the end, Mr President, certain important issues need to be raised with regard to external relations. I am referring in particular to the reform of the United Nations, which will be the focus of the United Nations Summit in September. We consider it to be essential for this summit to reach a balanced and ambitious result, which will make it possible to reform the UN in order to respond more effectively to the multidimensional threats and challenges identified in the report by the Secretary-General of the United Nations. I think we are going to discuss this, particularly this afternoon.
Among the other international issues, preparations for the International Conference on Iraq, jointly organised by the European Union and the United States, which will take place in Brussels on 22 June, will be up for discussion. The aim will be to set up a new framework to coordinate the aid effort in Iraq. In this regard, it is appropriate to stress the prime, essential, fundamental role of the Iraqi Government in the period of transition and reconstruction of that country.
As you can see, from these various subjects, Europe must continue. We must show that it has retained its full ability to make decisions and take action. I think that the debates you are going to conduct now must be a spur in that direction.
.  Mr President, ladies and gentlemen, the forthcoming European Council, set to take place on 16 and 17 June, must meet two key challenges for the EU head on. The first of these is to send out a message to our fellow citizens that there is convergence between the Member States regarding the process of ratifying the Constitutional Treaty, and the second is to provide the Union with a stable financial framework for the next few years.
Yet whilst these issues are undoubtedly important, we must not overlook other items on the agenda, such as the integrated guidelines for implementing the Lisbon strategy and the sustainable development strategy. There is one issue that I should like to bring to the fore: that of development aid in the context of the Millennium Goals. Our internal problems must not divert us from our external responsibilities, particularly with regard to developing countries.
In 2005, which is already considered the year of development, Europe must fulfil its responsibility to support those most in need and must be at the forefront of the fight against poverty and hunger in the world. Ahead of the G8 Summit, where Africa will rightly be a priority, and the important United Nations Conference due to take place in September, it is vitally important that the Council confirm the agreement reached by the ministers of the Member States on the basis of a proposal tabled by the Commission and firmly commit itself to honouring the Millennium Goals to support development.
This is what is expected of a Europe that must continue to show solidarity and be open to the world rather than inward-looking. I wanted to make sure that I mentioned this at the beginning of a process in which the European question will naturally be the main focus, but at this difficult time we must not lose sight of the fact that there are others in need of our help. Around 25 000 human beings die every die of starvation or thirst. Europe must not continue its tacit acceptance of this situation. The crucial challenge for our civilisation at this time is to say that enough is enough, and that it is time to put an end to this situation that appals every one of us.
Mr President, I do not intend to go over the details of yesterday’s debate on the financial perspective. The Temporary Committee of Parliament, under your chairmanship, Mr President, achieved a remarkable synthesis. I have every confidence that this will be reflected in the vote later today. Parliament will then have established a clear vision for the Union and its financing for the coming years.
Between now and the meeting of the European Council, there will be a series of staging posts which, we hope, will lead us to a Council position to match that of Parliament and then to the adoption of the Interinstitutional Agreement.
Of course, the current political context has raised questions about the likelihood of agreement on the financial perspective. I should first of all make it clear that I am in full agreement with the Council presidency that an agreement at European Council level is not only desirable, but also possible. We shall do everything to achieve that.
When faced with political problems, the worst reaction would be to do nothing and remain paralysed. Rather, we should show that the Union remains a dynamic political force, strong enough to continue its work in the face of difficulties. I believe that, at a time when some would expect the Union to be in disarray, an agreement on the financial perspective would show its determination to overcome problems and help generate renewed political impetus.
With regard to substance, I should like to reiterate that we need to retain the overall rationale and balance of the Commission’s initial proposals. However, this is a negotiation. We recognise that means changes to the proposals and that those changes are inevitable. There is always a risk that, in order to reach agreement, we may be tempted to go down the road of undermining policy coherence in order to satisfy particular interests. I would hope that we can resist, or at least minimise, that temptation.
The Commission’s proposals were a careful balance between tried and tested policies and the Union’s new policy proposals. We would be doing the Union a disservice if we undermined that balance. The Union’s budget exists to deliver common, set political objectives.
At the European Council we will doubtless have detailed and sometimes difficult negotiations, but if we can keep in mind that we are talking about what the Union really has to do, it is possible to reach an agreement that will allow the Union to go forward effectively. I would like the Commission and Parliament to remain in close contact in the run-up to and during the last stage of negotiations so that together we can contribute to the best possible deal for the Union.
The Luxembourg presidency has led discussions into their final phase. It has proposed a new ‘negotiating box’. Next Sunday we will have the final ministerial conclave; on the eve of the summit we will have the trialogue between the institutions. We must commend the presidency for its great efforts and determination in finding a deal. It is true that the proposal now on the table is closer to the minimalist approach favoured by some Member States than to the position of Parliament. As I indicated yesterday, I hope that the presidency will carefully consider the very balanced views expressed by Parliament and take due account of them in the final round of negotiations.
I hope an agreement will be reached that shows that Europe is maintaining its ambition and solidarity.
Mr President, ladies and gentlemen, the results of the referenda in France and the Netherlands are, for the European Commission – and also, I am sure, for the majority of Parliament – a source of concern, given that those results risk weakening the EU and that those two countries have always been important players in our common project.
Throughout its history, the EU has experienced many difficulties, but the commitment and conviction of its leaders have enabled us to overcome them and to relaunch the European project. Perhaps you will allow me, Mr President, to share with Parliament certain thoughts brought to mind by the parallels between the current situation and the one we experienced 50 years ago, when the project of the European Defence Community failed and the European leaders, instead of bringing an end to their ambitions for Europe, found the best way of overcoming this problem.
We must now honestly try to understand why two countries as important as France and the Netherlands voted no. It is very important that these concerns were expressed in a democratic vote following a very lively debate. For a democrat, that is a positive element in itself. We must all respect the expression of the citizens’ will, but we must honestly recognise that this debate was often mixed up with national issues and that, sometimes, the arguments exchanged had little to do with the European Constitution.
Besides certain purely national considerations, the fact is that popular votes have become opportunities to express fears, which we must take seriously, in particular the citizens’ fears faced with the European social model, with decolonisation, with the fact that Europe is moving too fast and expanding too far or is even sometimes connected with the threat of globalisation. Even if we admit that the referendum debates were to a certain extent contaminated by other subjects, we must recognise in all honesty that this vote is an expression of dissatisfaction with the EU and with the European project in those two countries. That is why, at Berlaymont, the Presidents of the European Parliament and of the European Council and I emphasised, in our joint declaration following the French referendum, that the relevant national and European politicians must do more to explain the true scale of what is at stake, and the nature of the answers that only Europe can offer, and that we must ask ourselves how each among us can contribute to a better understanding of this project, which cannot have its own legitimacy without listening to its citizens.
The content of the debates and the results of the two referenda thus force us to seriously consider our ability – both that of the European institutions and that of the national institutions and authorities – to mobilise the support and commitment of Europeans. We must reconnect the EU with the citizens and the citizens with the EU. This is absolutely imperative, and I will have the opportunity to return to this subject in the coming weeks.
Today, though, the most urgent question that we must answer in the face of a situation that could put the brakes on European integration is this: how can we bring about a new political consensus and take advantage of this difficult moment to relaunch Europe? This is a political difficulty, and we must resolve it politically. We must not avoid looking reality in the face.
I would like, straight away, to emphasise that ratification is above all a matter for the Member States. Twenty-five governments signed the Constitutional Treaty. It is up to them to decide when and how to ratify it and whether they want to honour the commitment they made or withdraw from it. Ten Member States have so far ratified the Constitution, including one, namely Spain, in a very clear referendum. In two other Member States, the referenda came out negatively. However, other Member States have not yet expressed their position and I think that all the Member States of the EU have the right to express their position on equal terms.
Nevertheless, the essential thing now, in my view, is for the Member States to respond together to the current situation and for us to avoid unilateral, individual, disparate actions. That is why I asked them to wait for next week’s European Council to adopt a position. I note that the governments have largely demonstrated restraint and, where it was considered unavoidable to adopt a position for internal reasons, they have retained a sense of moderation and the possibility of a debate and of a collective decision.
The fate of the Constitution is now in the hands of the Member States. It is important for the Heads of State or Government to analyse the current situation and to send a clear message to all Europeans. I am convinced that it is possible and desirable for this message to translate the desire to reach a new political consensus in Europe. Analysis of the current situation shows that there are two possible – and I would stress, possible – extreme solutions that, in my opinion, must be avoided at all costs.
The first inappropriate solution would be to say that nothing has happened, that everything can continue – business as usual – as if these two negative votes in such important countries had never happened. In my opinion, this would demonstrate an attitude that is self-absorbed, irresponsible, arrogant and disrespectful of the will expressed by a majority of the citizens of two countries that we have a duty to listen to.
Another inappropriate extreme solution would be to abandon the draft Constitutional Treaty straight away. This would involve ignoring the fact that ten Member States have already ratified it and that the no votes in two States, although they express a negative position with regard to the Constitution, nonetheless do not constitute support for an alternative project and also include some contradictions.
Therefore, if we are going to avoid these two extreme solutions, we must look for another solution. And I think that we must now start to create the conditions that will allow a solution to be found that results in the emergence of a new political consensus, because – I say again – it is in political terms that we must find a solution. There is no administrative, bureaucratic or technocratic solution. We must have a political debate in Europe in order to reach a political solution for the future of our Europe.
Without calling the draft Constitutional Treaty into question, we must move Europe on and avoid paralysis. This solution can only result from an in-depth analysis and from an open debate. It must necessarily be drawn up in a spirit of compromise between the 25 Member States within the European Council, also with the full participation of the European Commission and having listened carefully to the European Parliament, and also to the national parliaments and our societies.
Therefore, ladies and gentlemen, as we have always said, there is no plan B. It does not exist. It has never existed. But could we perhaps talk about a plan D? D for democracy and dialogue. A plan D to listen to the people; a plan through which the European and national institutions devote themselves to an exercise of listening to and debating with the citizens and civil society, in order to deepen our analysis of a complex situation. This should enable us to take a more consensual path, particularly because it is more representative of the will of all our citizens.
In view of the scepticism expressed by some of our fellow citizens, we must show that the European Union can, now more than ever, respond to their concerns and to the many challenges of the new millennium. Admittedly, the results of the two referenda last week constitute a serious problem, but it is not the first time that Europe has encountered problems and it will certainly not be the last. Europe is necessary, now more than ever. That is why the Commission is continuing, and will continue, to take important decisions that will bring real benefits to all the citizens of Europe, because the political life of the EU is continuing, even after the referenda. We have strategic objectives to implement, which have also been supported by the European Parliament and by the European Council. They respond to the citizens’ concerns, as they focus on prosperity, solidarity and security.
All the European institutions must now particularly show a spirit of compromise and unite around the aspiration to move forward and to achieve our aims, in particular by combating unemployment and insecurity. In the coming days and weeks, we will have to join together to manage a complex situation. In this context, I think we must avoid two dangerous pitfalls: the first I would call the blame game, and the second pitfall I would describe as the deepening of negative ideological splits.
First of all, we must at all costs avoid succumbing to the blame game, in other words making pointless and dangerous accusations that aim in particular to make the European institutions – be it the Commission, the European Parliament or the Council – scapegoats for the difficulties encountered, either at national level or in the face of global challenges.
Of course, the European institutions are not perfect. Who could claim to be! It is because we have recognised that there were certain problems that my Commission, since it entered office six months ago, has decided to draw up initiatives to achieve better communication and to improve the quality of legislation, by avoiding pointless legislation and pointless bureaucracy. That is why we have launched the initiative ‘Better regulation’.
We have also started to consider the transparency with which the institutions operate. We recognise, indeed, that we could all improve the relationship of confidence and responsibility between the citizens and the EU, in particular by adhering more closely to the subsidiarity principle that everybody talks about but that is often not applied.
Take care, though, ladies and gentlemen: the temptation to attribute unpopular decisions to Brussels - what we are accustomed to refer to as Brussels - has already, in the past, caused immense damage, and it continues. We must resist this temptation. Meetings between the representatives of the Member States must not be described as battlefields with victors and losers. Europe is created in compromise and by compromise, and it is above all the responsibility of the representatives of the Member States to explain that and to argue in favour of Europe instead of exploiting national egotism in a way that is negative to our Europe.
Ladies and gentlemen, let us be frank: if we attack Brussels six days a week, from Monday to Saturday, can we hope that the citizens will support Europe on Sunday? It is difficult, is it not?
However, there is a second pitfall. This second pitfall consists in now becoming entrenched in ideological splits, even if we admit that there are different concepts of Europe. Encouraging division around two monotheistic political ideas, the monotheism of the market and the monotheism of the State, does no service to Europe. Neither of the two, neither the god of the market nor the god of the State, will solve Europe’s problems. Any attempt to impose on Europe one of the two, a single European idea, is doomed to failure. What we now need is an intelligent fusion of the market and the State that can help Europe to be a winner, not a loser, in the face of globalisation. We do not have any illusions: Europe, by definition, is diverse, and it is good that it is remaining diverse. We have different ideological positions, particularly in the political battle at national level. Any attempt to impose on Europe, through the European institutions, a single ideal, a single ideological direction, would mean forgetting that Europe is forged in diversity, in difference, but also, it has to be said, in the search for compromise and consensus. That is why I think it is vital to transform this period of crisis into a period favourable to opportunities and to take advantage of it to forge a new political consensus. The role of the Commission as I see it is to promote this consensus and to avoid exacerbating pointless and dangerous antagonisms. Without this new political consensus, it will be more difficult to reach a compromise and solutions.
It is in this vein and with this aim that I am launching an appeal to all European leaders, particularly at national level. All of us must demonstrate a sense of responsibility and be equal to the very difficult situation with which we are faced. Thus, I call on all the national authorities to agree to make a serious effort to resist the national egotism which has done such harm to Europe and which is continuing to damage it seriously.
I call for unity around European values, around, we could say, the European culture, around our European spirit, so that, together, we can build a new political consensus, both dynamic and constructive, a consensus that will make it possible to avoid Europe becoming the first victim of globalisation, but, on the contrary, will enable Europe to win this battle of globalisation. I can assure you that the Commission is fully mobilised and available to contribute to this and that we are quite willing to work with all of you, with the various political groupings, on the condition that you all understand and accept that Europe is not the problem, but rather the solution to the problems the citizens are facing today.
– Mr President, Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, greatly disappointed though the Group of the European People’s Party (Christian Democrats) and European Democrats has been by the referenda in France and the Netherlands, the greatest danger that we now face is that of losing direction. That is why we say that the European Union might not be the answer to all of our problems, but without the European Union we will not be able to overcome any of the major challenges facing us, and that is why we say: the objective is still right!
France and the Netherlands – two important countries, admittedly – cannot take responsibility for the 25 Members of the European Union. Secondly, the ten countries that have ratified the Constitutional Treaty represent 220 million people; these ten ratifications cannot and must not go by the board. Thirdly, the 13 countries that have yet to ratify are entitled to express their views on the constitution. That is why we recommend a pause for reflection. No one has a quick-fix solution today. We need to reflect. We must be calm and collected. In the same way, however, we need to combine being calm and collected with determination, and probably the right solution – although this is for the Heads of State or Government to decide – is to engage in a period of reflection and thought, and to postpone the referenda for a certain amount of time. This must all be reflected on.
There are a whole host of possible reasons for the ‘no’ votes in the Netherlands and France. Some of them are identical; some are not. The unpopularity of the present leadership, the government, is perhaps a factor. Then there is the point that you made, Mr President, a point which also concerns us in the European Parliament: less legislation in Europe is sometimes more for all of us. Then the issue of enlargement: it is very significant that people have the impression that everything is moving too quickly. We have to take this into account.
In our group’s view, we need firstly to endeavour – and given the subjects at issue this will lead to more quarrels – to ensure that we concentrate on the essential issues. Europe must be strong where Europe alone can act, and we also need to be more strict about applying the principle of subsidiarity. Secondly, we must not overstretch this European Union politically, culturally or geographically. That is the major concern that was expressed in the referenda, and it is one that we must take very seriously.
We say very firmly: But does not apply solely to the European Union, but also to those countries that want to join the European Union. It also applies to both Romania and Bulgaria! Mr President of the Commission, I would make this request to you and your staff: when you draft your progress report for Romania and Bulgaria – Parliament has given its assent for both countries, but there will be this progress report – please do not pull your punches in this report, but describe the situation as it really is, openly and honestly. That is what we now expect from you. Then we will be able to draw conclusions from this progress report.
As far as Turkey is concerned, we are expecting – the Council still has to decide of course – that Turkey will also meet the conditions set, and introduce the six pieces of legislation concerned. They need to be ratified. The question of whether Turkey is fit for entry to the European Union is also relevant. Cyprus also needs to be unambiguously recognised, for how can you negotiate with a party that you do not even recognise? We need an answer to this too. The negotiations will be open-ended. But we would ask for this to be the subject of reflection, and I confess that in our group, as in other groups, opinions diverge on this. The objective can be membership, but it can also be a privileged partnership. We need to have an open and honest conversation about this, so that we do not raise any false expectations.
I wish you, Mr President-in-Office, and the Commission – and I was delighted to hear both of your impressive speeches – every success with the financial perspective. Everyone needs to make a move here: those who have written the letters, but also the United Kingdom, so that we again prove that we are able to act. This will also serve to rebuild confidence all round. I wish the President-in-Office, the President of the Commission and of course the President of our own House every success. This crisis has to be seen as an opportunity! We carry on down the same path, albeit perhaps not at such speed. We have understood the message, but we remain committed to Europe and Europe remains our major objective!
– Mr President, ladies and gentlemen, I must confess that I am at a loss, and I do not think that I am the only one. Rarely have I found a speech as difficult as the one that I have to give this morning, because, as the spokesman for a group of over 200 Members, I have to try to draw together the diverse sentiments that the current situation has called forth in them. It is not easy, because it has been interpreted in many different ways. I should therefore like to add a few comments to what has already been said.
I should like to underline one point: no country will allow another country to dictate how it implements its national law, and that is as it should be. We are a union of sovereign states. One country might say that it is going to suspend the ratification process, while another might say that it wants to ratify by parliamentary procedure or by holding a referendum. This is something that we in this House will have to take on board. Each country chooses how it wishes to proceed and each country is also entitled to do this as it sees fit. There is no golden-goal rule in the European Union, whereby someone scores a goal and the game is over. It cannot work like that. The 77% of Spaniards who said ‘yes’ to this constitution have the same value as the 55% of French people who said ‘no’ to it. That is why the process goes on.
However, when interpreting the results, all of us – and I specifically include myself here – also need to ask some self-critical questions. What we have seen in the referenda is actually nothing new. It is just that for a very long time we have turned a blind eye to these developments. Every European election – in 2004, 1999, 1994, and even in 1989 – has showed similar tendencies: namely that increasing numbers of European citizens are turning away from the European project. None of us wanted to take this on board. This comment is directed particularly at me, for nor did I.
This time it has been made abundantly clear that there is a gulf between the governments, the European institutions and the public. Why is there this gulf? In the fifties, sixties and seventies, at the time of Jean Monnet or Helmut Kohl, of De Gaspari and Mitterrand, people did not read the treaties either. The citizens of Europe did not read the Treaty on the European Coal and Steel Community, but they had a trust in Europe, a basic confidence, a feeling. Europe promised peace and democracy, and peace and democracy were created for all to see. In other words, the claims matched up to reality. This created trust in the governments and in the European institutions.
This promise of democracy and peace was complemented by a promise of prosperity, jobs and social security. The claim – more jobs, more social security, more protection – is not matched by visible results, because in many countries there are fewer jobs and less security. The public feel this gulf. And we are not making it any narrower, because we do not see the European Union sufficiently as an opportunity and because we do not present it as an opportunity either. And there is a reason for this.
Alongside all this self-criticism that I am directing at us – at myself, this House and the Commission – there is one factor that cannot be overlooked and that should perhaps finally be discussed in the Council of 16 and 17 June. We all know that what we do in Brussels does not produce a direct relationship between ourselves and the citizens, but an indirect one. In between there are always the national governments. Their evil deeds of the past have now come back with a vengeance to haunt the governments of France and the Netherlands. You cannot claim every success for yourself as a national government and lay the blame for every failure at Brussels’ door, and then expect people to rejoice over Brussels. It does not work!
I therefore say very clearly: we in the European Parliament have a job to do. I agree that we need to talk more about subsidiarity, about cutting red tape, about improving effectiveness and increasing transparency. But the governments of the European Union must also assume their share of the responsibility, and that means saying what they are doing and then doing what they are saying. It is as simple as that!
Finally, I should like to say a few words about enlargement. Anyone who withdraws the prospect of enlargement from those states that are hoping for it is playing with fire!
Enlargement must remain a possibility. That is the unanimous opinion of our group. But promising enlargement before the foundations for that enlargement have been laid – the constitution was to be those foundations – is just as negligent. We cannot demand reforms and processes of transformation from other countries when we ourselves are not capable of putting our own house in order.
That is why this Union has to do something. It has to reform. That is why giving Europe a constitution remains our objective. Because only with that constitution can European enlargement – and with it peace – become a reality.
. Mr President, Thomas Jefferson said in 1787, ‘a little rebellion now and then is a good thing’. Beyond the gloom and pessimism about Europe’s future, last week’s rebellion by our citizens could turn out to have some benefits. Member States are confronted with the outcome of their own duplicity. If you claim the credit for everything that goes right and blame Brussels for everything that goes wrong, then sooner or later your citizens will rumble you – and they have.
When the VGE 380 was rolled out onto the tarmac last summer, we all cheered. But it has features and a name that are scaring away potential passengers. Some complain there are too many foreigners aboard, others that the new French and German specifications for the engines have weakened it. But nobody is completely satisfied with a vehicle in which strategic decisions are taken without proper public debate.
That is a failing not just at EU level, but in our national debates too. For all our grand plans for transnational cooperation, we have failed to explain to people what we are doing at European level and why, and to address their fears about jobs, careers and a productive retirement in a fast-changing world. Europe is too secretive and too opaque. Too many decisions are still taken behind closed doors and without proper parliamentary scrutiny. Basic parliamentary prerogatives and formal opinions are ignored or dismissed, such as the opposition in this House to heavy-handed proposals on data retention or passenger data transfer. Is it any wonder that big projects like the Constitution are rejected, when even basic institutional respect is lacking?
The British Foreign Secretary has been accused of making funeral arrangements before the coroner has spoken, but he gave voice to what many are saying in private, that the Treaty in its current form is unlikely to survive. It would have been ideal to hear the opinion of all Member States. In future, any such ratification must be put to all European citizens at the same time. But these were votes to reject not a text, but the way our Union operates.
Mr Schmit, Mr Barroso, we do not blame you for getting us into this mess, but we look to you for leadership in getting us out. Of course, there is a limit to how much a small Member State or the Commission can do. A huge responsibility rests on the larger beasts in the European jungle for the economic and social ills plaguing the Union. But since the Franco-German motor is clearly kaput, we want to see you building a new one. More than ever, Europe needs leaders with a sense of purpose and vision, who can inspire our citizens to maximise their potential and opportunity. If not you, then who?
With or without this Constitution, you can improve the way the Union operates and communicates. Here are just three ways: the Council could and should be more open, legislating in public, respecting freedom of information; justice and home affairs policy could and should be decided by the normal Community method, as provided for in the existing treaties; the European Parliament could and should be given a real say on international agreements. Those three steps would help to rebuild confidence in the European project.
At the European Council, you need an answer from Chirac and Balkenende about whether this Constitution will ever be ratifiable in their countries and if not, what kind of text might be. We need a treaty for a Union of 27 Member States, but in the meantime there is much you can do to rebuild on the basis of the current treaties and restore public faith in the European project.
.  Mr President, ladies and gentlemen, it is clear today that everybody wants to tell some truths, and that is how it should be.
The first truth: when, today, the Alliance of Liberals and Democrats for Europe discovers that we should have proceeded to ratification on the same day, I would remind you that, when we proposed a European referendum across the whole of Europe, even this Parliament did not follow us.
Today, everybody wishes we had held a European referendum on the same day because, even though it may indeed have resulted in defeat, we would not have this ridiculous problem of asking ourselves whether or not we should proceed with ratification: everybody would have voted on the same day. That is what I want to say and we have only ourselves to blame: why did Parliament not call for a European referendum, as we proposed?
The second truth: I think, and this needs to be said openly, that, with regard to the financial perspectives themselves, the governments and this Parliament have not yet understood what this is about. They have not yet understood that, if we want Europe to be capable of taking action for employment, for social protection, then we need to give it the means to do so. However, even the compromise proposed by Mr Schröder, even the compromise proposed by the others, is not a compromise that will give us the means. Once again, we are lying to our citizens. Let us say this clearly: either we have a budget that enables Europe to operate or we cannot promise anything for Europe. Just for once, let us tell them this truth.
The third truth: let us be clear! Mr Poettering, what happened in France was not a disappointment, it was a defeat, but today’s defeats will be tomorrow’s victories, I can promise you that. For that purpose, we, the Council, the Commission and Parliament, must really be able to set up and organise a convention with the Economic and Social Committee, with the Committee of the Regions, and with civil society, to reflect on and discuss Europe’s economic and social policies: what have been our successes? What have been our failures? Let us get to work! Mr Schmit, open up the black box of the Council, debate in public on the 16th and 17th, so that the citizens of Europe know what you are going to say!
The people of Europe are fed up with these press conferences that follow Councils, during which each country, each government representative, only tells half the truth, taking care to disguise the other half, the things he has said behind closed doors.
We, as European citizens and MEPs, have the right, like all citizens, to know what problems you have in Council, and how you respond to them. Not only what Mr Schröder will say to Mr Blair in public, but how the members of the Council respond when there are other positions, how they react to the positions of Mr Juncker, who wants to carry on, of Mr Blair, who wants to stop, of the Poles, who do not know, of the Danes, who do not know: we want all of that to be made public. The lack of transparency is one of the reasons for failure.
Mr Barroso, this crisis is, in a way, an opportunity: we must seize it by telling the truth publicly. For example, with regard to globalisation, China, all of that, let us say once and for all that, yes, the WTO is important, but that the WTO can only work if it adopts the criteria of the International Labour Office. The problem is not to set up barriers against China, but to impose democratisation in China so that Chinese employees can fight for their salaries.
If China does not accept this, then we must expel China from the WTO! It is quite simple, and it is the same for other countries. We are fed up with it: business, always business, but when democracy is the issue, we are out at lunch. It cannot continue to work that way. That is what the citizens of Europe want to know!
That is why I would say to everybody: we have lost, yes, we lost in France, but, because I was part of the campaign, I do not want to lose again and I do not want to continue to lie on very clear matters. I will finish by recalling one of those lies: we need a European budget that will enable economic initiatives, we need to develop scientific research, but, to do so, it must at least be said that Europe is more interesting than the stingy proposals from governments as they are set out today.
.  Mr President, Mr Schmit, Mr Barroso, should we continue, suspend or stop the process of ratifying the Constitutional Treaty?
Should we suspend it and wait for better days? Bravo for political courage, democratic rigour and confidence in the Constitution. In my view, nobody can refuse to give a population that wishes to express its opinion on the text the right to do so. At the same time, we owe it to every citizen to tell them the truth: from now on, it will be a process of consultation, not of ratification, because the draft Constitution is irrevocably null and void. It is void in legal terms, as it must receive unanimous approval in order to enter into force, and it is void politically given the power of the two ‘no’ votes and their impact in many other countries of the EU.
So, what do we do? What has just happened is not a French or Dutch thunderclap in a clear European sky. Yes, Mr Schulz, the crisis of confidence between the citizens and the European institutions has been continuing to widen and deepen since the great liberal watershed of the single market and of the Maastricht Treaty.
As the years go by, it is no longer just the working classes, but the middle classes themselves who view this watershed as a swing towards a model of society that they do not accept. Competition at any price, runaway loss of security, cynical and relentless power struggles, consensuses reached at summits, behind closed doors: it is no longer acceptable! There is a burst of dignity in this huge ‘no’. Many of these people still have dreams of Europe, but they are not dreaming about the Stability Pact or the Bolkestein directive.
The crisis in Europe today truly is an existential crisis. We have already experienced other difficulties, Mr Barroso has just reassured us. No, this time it is a different matter. Until now, the political storms triggered by the infamous reforms so dear to the liberals in the Council and the Commission stopped at the borders of the Member States. What a massacre there has been on the left since the time, not so long ago, when it controlled more that two-thirds of the governments of the EU. Where the right held the reins until only recently, the approval was just as deafening, is that not true, Mr Barroso?
What did the European leaders, including the Council and the Commission, do after each of these popular ‘no’ votes? They congratulated the winners and carried on with the same policy: business as usual! This time – and this is the major difference in the situation – it is the very heart of the system that the citizens now have in their sights. Now, sooner or later, we will have to give explanations and accept real changes.
So, how can we get out of this impasse? First of all, by showing that we have understood the extent of European unease by clearly declaring the Constitutional Treaty to be dead. Next, by announcing, in the same spirit, the withdrawal of the most controversial texts, the most symbolic being of a tendency that should be stopped: the Bolkestein Directive, the Working Time Directive, and also the series of directives currently under discussion liberalising all over the place, without the slightest assessment of the effects of previous measures of a similar nature. Finally, by opening a huge free citizens’ debate, not a convention but a citizens’ debate free from any pressure at EU level in order to assess the state of affairs in Europe today and determine what we need to change in order to produce a Europe in which the majority of Europeans can once again recognise themselves and get involved.
I will conclude, Mr President, by addressing the benches on the left, who, whatever their position on the Constitution, share the conviction that we must now go down this route in order to relaunch Europe. Let us meet and do what we have to do so that confidence returns and hope is reborn.
Mr President, what happened in France and in the Netherlands a few days ago can be summed up very briefly. The people wished to disassociate themselves from what Mr Barroso has called ‘Brussels’. That means, the people of Europe no longer have confidence in Brussels. Secondly, the second thing that is clear is that the Constitution is dead. It died in Paris and has been buried in Holland.
I agree with Mr Cohn-Bendit’s remark, ‘I do not want to tell any more lies’, and I call upon all European leaders to reject Europe’s scornful attitude and cease to be spokesmen for the European machine against their people and to become instead, quite simply and democratically, the spokesmen for their people among their peers.
What do the people want? They want to remain free. In practical terms, therefore, that means deciding to suspend immediately the negotiations on the accession of Turkey. It means saying immediately that, in future, we will respect, and Europe will respect, the principle of national sovereignty. We must press for the notion of collaborative organisations of many kinds – political, industrial and scientific – all conforming to the principle of free membership and free cooperation. That is the formula for the future.
Finally, and I will conclude here, we must put in place new mechanisms which will allow for a return to the common European preference, at least in those industrial sectors that are vulnerable, such as the textile industry. Ladies and gentlemen, that is the only formula that can possibly save Europe and re-engage and win back the people.
. Mr President, ladies and gentlemen, in order to be united politically by means of an economic and social project, and to revive development, Europe needs to have institutions that communicate with its citizens. The future depends on informed consent. The vote that took place in France and in the Netherlands does not mean a ‘no’ to Europe but the desire to stop going down the road where decisions are too often made at the top or without taking account of changing circumstances and new economic and social situations. It is precisely the employment crisis, caused by the social dumping carried out by a number of countries and the lengthy time taken by Europe in tackling the issue, that has created the insecurity and fear that prompted the ‘no’ vote on the Treaty. It was not so much a case of saying ‘no’ to the Treaty but to the poor information provided, which has also been acknowledged by the Commission in recent weeks.
When it was drawn up, the Treaty was the best compromise possible, but it was not sufficiently well suited to the challenges already in play. What the people of Europe are demanding is to have clear, applicable rules, which respect the principle of subsidiarity and which are able to provide solutions not only to contingent issues but also to those issues that can be anticipated by analysing the geopolitical and geoeconomic context. The situation calls for a renewed sense of responsibility on the part of the three Institutions, in order that what is possible is carried out and the decision is made not to address what needs to be put off.
After Bulgaria and Romania have returned to Europe, we believe that enlargement must end, in order that the Union may gather strength through dialogue between the Institutions and the citizens. At the same time, the links with the European Central Bank need to be addressed in a fresh way, because the Union will never have a future if the political bodies do not have the necessary influence on the drafting of monetary policy. We call on the Commission and the Council to pronounce on this issue without delay.
The Union has already experienced difficult periods from which it has emerged with the introduction of new initiatives: as a result of the French National Assembly’s rejection in 1954 of the Treaty instituting the European Defence Community, the Conference of Messina was created, followed by the Treaties of Rome. As a result of the European Community’s stagnation in the 1970s, the Genscher-Colombo project came about, and following the vote at the European Council in Milan in 1985, under President Craxi, the Single European Act was attained. We are therefore optimistic that the new Europe can arise out of this very period in which it is clear that the headlong rush of the pro-Europeans and the pessimism of the Eurosceptics provide no guarantees for the future either of individuals or of society as a whole. Eurorealism is the only path of the present, and it is based on democratic choices and on respect for national identities, in order for a united and shared Europe to be constructed.
– Mr President, the die is cast. The European Constitution is still-born. Just one vote against sufficed. There have been two votes, only three days apart, in France and in Holland, two of the six countries that were founder-members of the European Union. Tomorrow, it will be Great Britain, whose currency is not the euro, that will take over the Presidency of the Council, and it has already announced that it sees the process of ratification as useless.
Never has the gap between parliaments and the people seemed so wide. Eight per cent of the members of the French Parliament voted no, but 55% of the people did so. It is, therefore, perhaps surprising that popular referendum is not the only means of ratification in all the countries of the European Union, seeing as it is the most democratic means which, in particular, those who complain in this House about the democratic deficit of the institutions might be expected to champion. It is true that it is dangerous for princes who govern for their own profit to give a voice to the people, who suffer to their detriment.
It is against oligarchies – in politics, in the media, in the economy, in social affairs and elsewhere – which had far more powerful means at their disposal in the debate, that the people have spoken, refusing to give up their independence within a supranational state that, at one and the same time, showed itself to be ultraliberal, bureaucratic, economically mediocre and socially disastrous. They said no to indefinite enlargement, beyond Europe, to Turkey.
Some will perhaps be tempted to get round the French and Dutch no votes. They should beware lest they provoke the legitimate wrath of the citizens. It would be wiser to take into account, and to consider, the will of the people and to endeavour to give the desirable aim of European cooperation a more realistic structure. It is clear that people do not want to give up their national structures. They are the bases of their identity, the defenders of their higher interests and the guarantees of their liberty, their cultures and their languages. They want to retain their sovereignty, over their territory and their boundaries, and to forge their own destiny and that of their children, given the threat posed nowadays by globalisation, immigration, social collapse and moral decadence.
Mr President, a former Labour prime minister said that a week is a long time in politics. I suspect that, whatever one’s views on the outcome of the French and Dutch referenda, few would disagree with that observation.
I do not want to go back over the issue of the Constitution and the referendum results, but I believe that it is now very difficult for the Constitution to be taken forward in its present form. We can dwell on that forever. What we should be doing this morning is looking at the positive sides of what is going on in Europe and what we can achieve outside of that situation. There must be an proper ongoing debate on the kind of Europe we want to build. The people have given a clear message and part of that message is that they feel alienated by the processes and by the institutions. That cannot be good for democracy and it undermines the trust we need from the people to carry out our responsibilities.
However, we should now proceed with our programme and not be distracted too much. It is very important at the moment that there should be no delay in driving forward the Lisbon Agenda, the current liberalisation policies or the sustainable development arguments. As the President has said, we have to meet the challenges from China, India and other parts of the world with fast-growing economies. It would be quite wrong, therefore, to deny our people the chance of greater prosperity, because we are diverted and distracted, possibly for a long period of time, by a structural issue which seems to be going nowhere at present.
So there is an urgent need for us to seize our opportunity for renewal. We have to grasp the scale of what has happened this week, but we must move on and forward in a way that meets with the approval of the European people as a whole. The Union has been offered this chance to rethink its future and face up to the profound questions concerning its future direction. But we must not allow ourselves to be diverted away from the policies that are already being developed and pursued vigorously and necessarily to benefit all of us.
- Mr President, this is the second time that France has rejected a treaty of political union. In 1954 it was because of fear of German rearmament. In 2005 it is, without doubt, because of fear of global capitalism. We should see it also as an indicator for our own policies.
What is to be done? I believe we should be guided by three principles. The first principle is equality between the European nations. Ratification by Parliament is the equivalent of ratification by referendum. I have added together the results of the three referenda. When the Spanish, Dutch and French votes are taken together, the ‘yes’ vote wins by 54.04% of the votes, a figure that is a consolation for me, as a Frenchman. We need equality between the big countries and the small countries, equality for all the people. Nowadays, in 2005, I am not too keen on this word ‘founders’ because you, Mr Barroso, and you, Mr Borell, could not have been among the founders in 1957, because your countries were not members. You were living under dictatorships. Others were living under totalitarian regimes. We, the French and the Dutch, had the good fortune to be free. Consequently, we need now to be careful how we use that term. If a constitution has to be adopted unanimously, then it can only be rejected unanimously. The principle must be equally valid in either case.
The second principle is, in the matter of enlargement, keeping one’s promises. I am thinking in particular of Romania and of Bulgaria and of others too, but I shall also add the Balkans. We must give to the Balkan states the prospect of entry into the European Union and we must hold to it. If we block this prospect, we shall be storing up a powder keg.
The third principle is that Europe still needs, and will always need, a constitution. I say this in spite of the two ‘no’ votes. In France there is a that can show us the way. It is the of which Philippe de Villiers is President, the . In 1992 the voted ‘no’ to Maastricht, but it voted ‘yes’ to the Constitution. Mr de Villiers is completely at odds with the people of the whom he represents.
You know, there is no need to go to Brussels to find a technocrat. A technocrat is merely a technician whom one dislikes, that is all. This shows us the way, so let us have confidence in the people of de Villiers’ .
– Mr President, we are living through difficult times and I want here to express the profound sadness that I feel and that is felt by all those, in the European Union and in the world, who are committed to the project of a political Europe. Europe is in crisis. Our Europe is in crisis, the Europe that we wanted and that we built.
Of course, we all know that internal political issues had a significant influence on the French and Dutch results. We must, however, also have the courage to acknowledge that it is also a particular vision for Europe that has been rejected. For years, our people have had the feeling that Europe was being built without involving them, that they had no part at all in the decisions, often important decisions, that were being made on their behalf. Europe seemed to them foreign and distant. We are all, collectively, responsible for that. Our people also had the feeling that Europe was a project that was out of control, whose identity and whose boundaries were not defined. This feeling of uncertainty caused them to react with fear and rejection. Europe, then, has not fulfilled, and has not known how to fulfil, its protective role. It has not produced any answers to the question of globalisation, the difficult economic context that increasingly undermines our people’s support for the European idea.
Today, the European project is not sufficiently clear or understandable. We have a major crisis of confidence and, in order to respond to it, European institutions must show that they are equal to the challenge. Their response cannot, and must not be, purely judicial. It must, first of all, be political, and, whatever might be the outcome of the ratification process, it is essential that the next European Council outlines the prospects and produces answers to the expectations of our fellow citizens. They very much expect democracy and transparency, they expect a clearly defined Europe and they expect a Union that establishes a genuine economic and social system of government. This is the only way to stimulate growth, employment and cohesion. We must act now. The matter is urgent.
– Mr President, Mr President-in-Office, I would like you to convey some sad news to your colleagues at the European summit. The scapegoat has done its duty, but it is in a wretched state. It has collapsed: it was left to the mercy of the public’s anger and they have subjected it to a cruel beating. What I am talking about is Europe, on the one hand, and the governments on the other. Not for the first time, but for the nth time, they have invited the public to vent their wrath on Europe, for matters for which they bear the responsibility.
I know that the battle over how to interpret the ‘no’ vote has been raging for some time already, and whoever wins it will determine the course of events and identify the way out of the crisis. Is it the victory of nationalism over Europe? Is it public discontent over our achievements, or is it – and this is my view – a public revolt against Europe as it is? What is farcical about this is that the revolt against the Europe that we have makes the new Europe impossible.
The patient was so angry about his illness that he shot the doctor, but you will understand, Mr President-in-Office, that I feel rather nervous when I see that it is precisely the governments that are once again gathering around Europe’s sickbed. What is then the existing Europe that the citizens are holding responsible here? Is it really the dictatorship of the cold-blooded Brussels bureaucracy? Is it really the kraken of a new superstate that feeds on the national identity of its citizens? Or is it not rather this weak, ailing, irresolute Europe that has by no means overcome nationalism; the Europe of state chancelleries; the Europe of closed doors; the indecisive, asocial Europe; the Europe with the severe democratic deficit? Is it not the Europe of governments, which in the arrogance of their power imagined that they could rule Europe on the side? On the side – as the government, administration, legislator and even the provider of the constitution! Is it not this Europe that we need to do away with? Surely the governments bear more responsibility than the scapegoat that is being beaten here. Is it not true that the governments blocked the convention after trying to dominate it? Did the social issue not founder there?
Mr President, for two months, I took an active part in the campaign which, in the Netherlands, won 62% backing for a ‘no to the Constitution’. As the largest organisation in the ‘no’ camp, our Socialist party stood up for the right of the electorate to change that text. We were not opposed to the prospect of a European Constitution, or to new or future Member States, or not even, more specifically, to the fact that the Netherlands has now become the highest net contributor in the European Union. It was about the content of the Constitution.
That text is far too much a recipe for a Europe in a more American mould, with the emphasis on free, undistorted competition, the liberalisation of services, rearmament, commitment to NATO and the possibility of interventions outside the EU’s territory. Chapter 3 does not belong in a constitution; it should form part of normal legislation, which Parliament should be able to revise with the help of the national parliaments.
It would then be for the electorate, through elections, to demand changes, and the man in the street would no longer feel himself unable to help change policies. Moreover, in the proposed text, democracy remains deficient as long as national parliaments can only delay legislation, as long as the collection of a million signatures is not rewarded with policy being adapted or with a referendum, and as long as the Council is the only body that can change this Constitution.
With those arguments, we managed to persuade many people to turn out to vote who may well have grumbled about policy and the EU’s interference, but who were inclined to stay at home because they had no hope of any improvement. Instead of the expected low turnout with a majority voting ‘yes’, we had a high turnout with a majority voting ‘no’. This Constitution is now dead. If the voters in other Member States are offered another referendum, though, I also expect the majority to reject this Constitution. That is how peoples obtain the right to amendment ...
Mr President, the Dutch people have emphatically rejected the European Constitution. That is something that the European institutions would do well to recognise. The rejection of the Constitutional Treaty is primarily a rejection of the speed and direction of the European integration process. I fear that this lesson has not been learnt in Brussels, given the keenness with which reference is made to the impotence of national politics, the absolute lack of self-criticism and the pleas to continue the ratification process.
At the Summit of 16 and 17 June, the Heads of Government must demonstrate that they have more of an understanding of the French and Dutch ‘no’ than many of my fellow Members. The surrounding the European Constitution requires adequate action. It is therefore incomprehensible that the political in Brussels should procrastinate and prefer the torture rack to the speedy advent of a new treaty.
I am delighted that the voters have demonstrated a lack of confidence in a Europe that is defined indistinctly both in terms of geography and policy content, and which combines the unhealthy concentration of power with unrealistic political ambitions.
Mr President, listening to the debate this morning you would imagine that, not only is there a European crisis, but that Europe does not have any answers or responses to the will and the wishes of the people. Whilst this is a difficult time, and whilst there is a lot of uncertainty, this is also an opportunity for us to reflect on what we have achieved so far, and to find a proper and more appropriate way forward.
Unfortunately, that way forward will not be found by trying to analyse why the voters in France and Holland said ‘no’. There were many diverse reasons for their ‘no’ vote. At the same time, what do we say to the voters in Spain who voted in favour? Do their votes count for nothing? Those people who try and tell us that we must put off this whole process and stop and listen to the voice of democracy are totally ignoring the voice of democracy as represented by the nine other countries that have already ratified the European Constitution.
I think it is important now that we give leadership to Europe. That leadership must come not only from this House, but also from the Commission. I congratulate President Barroso on his stance immediately after the vote in trying to encourage the governments to keep their nerve, to take a long-term vision, to use the same kind of ideology and the same kind of selfless desire to see an improvement for all the people of Europe that the founding fathers of the European Union showed when Europe rose from the ashes of the Second World War.
The people within Europe today did not vote against more jobs, did not vote against better social protection, did not vote against better trade, did not vote against better Community development programmes, did not vote against giving more aid to the developing world, did not vote against protection for our environment, did not vote against ensuring sustainable development in fisheries and other industries. They voted in favour of all of these things because they wish to continue supporting them.
It is now up to the Luxembourg presidency, as leader of the Council, to find a compromise and to find a way forward at the European Council meeting. The best way for us to present this to the people of Europe is to say that yes, we have hit a bump on the road, but this is not the end of the European project. We have to remind all the peoples of Europe that our best self-interest, as well as our best collective interest, lies in understanding our interdependency, not only in relation to single market economics, but also to our human responsibilities to each other across the European continent.
– The Constitutional Treaty has already been ratified by ten states, including five old Member States Austria, Germany, Greece, Italy and Spain and five new ones Hungary, Lithuania, Latvia, Slovenia and Slovakia. These account for 50% of the population of the European Union; given that a founding country does not enjoy a privileged position, it could be said that the score is now ten to two.
I do not know whether the French cured their unemployment problems, which they exploited in the run-up to the referendum, by means of the negative outcome of the latter. I believe that, on the contrary, they have abused the ideas and good will of the new Member States and, moreover, humiliated a major European country my neighbour, Poland by using the Polish welder as a symbol.
I am calling upon Parliament not to weep over the negative outcome, nor to rejoice with some of those present here over the rubbishing of the idea of a strong Europe, but to take forceful and effective steps to facilitate the process in the future. It is also a sad fact, Mr President, that I am the first Member from a new Member State to speak on this item.
Mr President, at the time of our last session we commemorated the sixtieth anniversary of the end of the war. It is an irony of fate that, today, we are debating a Europe in crisis, through lack of support from the people for a treaty that was designed to confirm that our countries should unite, for better and for worse, a treaty signed by democratically elected Heads of State or Government, acting on the authority of the sovereign power, and by that I mean the authority of the people of our countries. Two hundred and twenty million of them have already said ‘yes’ to this Constitution, and, Mr President, might I point out that Europe is more than just France and the Netherlands, or Great Britain. There are all the other countries too.
Changing the text would be disrespectful towards almost half the population of the European Union, who have already ratified it. As far as the consultation process goes, I think it will also be up to those responsible at national level to decide what procedures to adopt. Of course, it will be up to the President-in-Office to act not only with skill and sensitivity but also with firmness.
What is needed to convince the people is action and a financial perspective that will serve to demonstrate that Europe can stimulate the economy and create employment through investments in the major infrastructure or through ‘Galileo’, which could create 100 000 new jobs and is waiting for a signal from the Council to get under way. We will need also to communicate commitment to, and enthusiasm for, the European project and for its message of solidarity and humanism.
In fact, this crisis is also a crisis for democracy. Europe can only work if its citizens believe in it. Often, delegation of power is synonymous with lack of interest, and we know only too well the dearth of information available on European policy. We need, therefore, to give more information, focussing on the most important points in our common policy, for the sake of our citizens and for a social Europe.
Mr President, the ‘no’ vote was also the rejection of a Europe that puts the laws of the market and of competitiveness first, of a liberal Europe without any concern for the workers, and I say that for the benefit of those who were in favour of a 72-hour week.
Mr President, the voters in the Netherlands and France gave us a clear message: Stop, we are hurtling along without knowing exactly where we are heading. In the Netherlands, 62% of the voters said ‘no’. It is now time we did something positive with those voters. The ‘no’ vote came from two different quarters.
On the one hand, there is the right-wing voter who has a clear anti-European sentiment and says ‘no’ to the European project. There is, on the other hand, a ‘no’ vote from the progressive voter who is in favour of European cooperation but considers this Constitution too intrusive and lacking in the social dimension. These sentiments are also shared by those progressive voters who have voted in favour of the Constitution with some hesitation, in the belief that it was a step forward. We have to try to reunite those progressive voters from the ‘yes’ and ‘no’ camps for the benefit of a clearly defined European project. Needless to say, other countries must also be given the opportunity of speaking out about the European Constitution, but the die is cast in the Netherlands and France. Not this Constitution, not a second referendum on the same subject.
We must avoid becoming isolated or marking time; quite the reverse. We want to mount a reform battle in Europe to demonstrate to both the ‘yes’ and ‘no’ voters that we have heard them. This reform must be based on a broad and open debate about the direction and speed of European integration. How many countries should we allow to join? How do we make Europe strong and social? The Council Summit on 16 and 17 June, and chaired thereafter by Mr Blair, may be able to make a start on thinking about salvaging the key elements, namely Chapters 1 and 2 of the Constitution, the principles of Europe, the improved weighting of vote, the high level of subsidiarity, accessibility, enhanced influence of national parliaments and citizens’ rights, in a simplified treaty. Otherwise, we might well end up in an Echternach-like procession where, unfortunately, we only take steps backward, without a prospect of realistically European cooperation, and as Mr Barroso was right in pointing out that ‘despite much public criticism, Europe is in actual fact the right answer and that is why I continue to be so committed’.
Mr President, Europe has a problem and that problem cannot simply be solved by working on presentation or by explaining more effectively how good Europe really is. Europe may speak to the minds of many; it no longer speaks to their hearts. Bureaucracy has the appeal of reinforced concrete and the customer-friendliness of a rhinoceros. The European institutions must be forced to listen more carefully to the European citizens, and I am therefore delighted that President Barroso echoed this in what he said.
For what are we frightened of? Why should we not let the President of the European Commission be directly elected by all Europeans and why not have the possibility of a collective referendum about European laws? Not 25 national referenda but one European referendum. Actually give the public the power over the European Union.
The question now arises of what type of reform the European Union would be able to handle. The Constitutional Treaty would have enabled the EU to process the enlargement. How is that now to be proceeded with? The MEPs in my party are for enlargement but consider it wise to put enlargement of the EU on ice until such time as we have sorted out our domestic affairs. After that, we will be happy to talk again about the accession of countries that meet the criteria.
We need a new debate about what Europe is, where it is heading and where its borders are, and that debate should not be held among governments alone. It should be a Europe-wide, social debate about the economic and social future of our continent, again based, if need be, on something like the Convention, with a new mandate, a new composition and a new President. Europe must again be able to inspire people; Europe must stand for quality, for creativity and for democracy, a safe, free, tolerant and prosperous Europe. Europe has a problem but it also has an opportunity, and we must not be held back by the past.
Mr President, ‘Never have so many Europeans had so few to thank for so much’, is my message to the French people. Together with the Dutch people, they showed that they had grown tired of the Establishment continuing to push through proposals that transferred power away from the people and into the closed offices of government departments and the board rooms of large companies.
The problem is not that the EU is moving ahead too quickly, but that it is heading in the wrong direction. The EU has got bogged down in yesterday’s problems. It is integrating states and maximising production instead of integrating people and maximising socio-environmental protection.
Stop tormenting the Constitution. Allow it to die in peace, announce a new process in which each local authority has its own convention and then use their proposals for locally based European cooperation as a foundation for a new draft Treaty.
Mr President, a year ago everyone here said that the Constitution would need unanimity. Of course, in those days it was thought that all the referenda would be won. In the David Goliath contest, the French people have aimed their stone well and they killed the Constitution. The Dutch then buried it and now, in a scene that reminds me of the Hammer House of Horror, the arm is reaching up out of the coffin. We are being told, no, no, it is not dead, the patient is still alive, and the ratification process will continue. That surprises me, because it seems to me that you are indulging in masochism. You are going to have a rather unhappy period.
Mr Barroso, it is not a case of going too quickly, you are going in the wrong direction. Allied to that, I see the rapid rise of political extremism, of nasty nationalism, of blind nationalism; it is Euro nationalism and it knows no bounds. I know that you intend to treat the peoples of Europe with contempt by pushing this through without ratification. History will catch up with you.
Mr President, I congratulate the people of France and Holland on bringing deliverance to all those in Europe who value democracy and national liberty. The situation that now exists challenges the democratic credentials of EU leaders. You set the test for the survival of the Constitution: ratification by all 25 Member States. You lost. It is time to face up to it and bury the corpse that is the EU Constitution. Your attempts to resuscitate it are as distasteful as they are ill-fated.
Mr Watson’s reference back to 1787 tempts me to go back a little further. It is not the first time that Holland has saved Europe from political tyranny. This very week in that most notable of years 1690, William, Prince of Orange, landed at Carrickfergus in my constituency and brought us in the United Kingdom the Glorious Revolution and the Williamite settlement, which to this day is the basis of freedom ...
– Mr President, I feel that the major question on the table at the Council, and here in Parliament, is whether the people understand that we have in fact entered a new phase, one in which Europe no longer responds to the citizens’ concerns as it used to, when peace and democracy were the prime objectives. Nowadays, we want our European, national and institutional leaders to be equal to some of the main challenges, in a way that is objective rather than dogmatic.
We therefore want to know whether the European social model is compatible with a form of globalisation that has been brought in at the cost of the kinds of social dumping and environmental dumping that prevail in other countries and that have led to relocations and unemployment in Europe. It is important, indeed crucial, that Europe – either of its own volition or if possible in conjunction with the United States, starting with the Doha Round – takes measures to ensure compliance with International Labour Organisation rules, in the same way that the Lisbon Strategy must become less bureaucratic and more entrepreneur-friendly and SME-friendly.
This is also the case with subsidiarity, which we have heralded but which in practice the institutions consistently overlook. The Commission, and more importantly Parliament, must take action to ensure, once and for all, that subsidiarity is properly implemented across the board. Lastly, we need to be aware of Europe’s limits and of the pace of enlargement, when the process of deepening has not been successful. These are the European Council’s main challenges.
– Mr President, in a democracy, the majority vote must always be accepted and respected, even if the majority is not necessarily right. The French and the Dutch votes are irrevocable. The message, however, is not clear. It is actually a multiple ‘no’, with mixed and sometimes conflicting motives. Between the demagogues of the extreme right and the demagogues of the extreme left there is no common denominator. The national socialists who are hoping they can draw together all the malcontents will soon find out that this will turn out to be a Pyrrhic victory.
What is to be done? As there is no plan B and no one knows what improvements would be likely to transform these contradictory and ill-assorted ‘no’s’ into a clear and resounding ‘yes’, the only option is to play it by ear. The next summit has to approve a financial perspective that will enable the institutions to function normally. Just as the Eurogroup has elected in advance a president for two years, so governments should put in place other actions in anticipation of the treaty, relying on a voluntary agreement. Thus, the Commission would have to consult national parliaments on any future legislative initiatives.
The ‘no’ vote will stop neither globalisation, nor international competition, nor relocations. After all, the world’s leading exporter cannot be allowed to operate selfish protectionism. It is necessary, therefore, to forge new links not only between Europeans but also with the many countries that remain outside of the globalisation process.
The accession of Romania and Bulgaria will take place under the terms of the Treaty of Nice. Even Turkey could join us under the terms of that treaty. Of course, the European Union could function better within the framework of the treaty that has now broken down. Since, however, the ‘no’ vote offers no solution, we have to show, difficult though it may be, that Europe carries on, while striving better to meet the needs of our citizens through more imaginative and more supportive policies.
Mr President, it is with some sadness that I hear the reactions to the Dutch and French ‘no’ votes. Europe is too bureaucratic, too expensive; too many new countries have joined and Europe is going too fast. I would beg to differ. The environment is going faster, China’s economy is growing more rapidly, and so is international crime. Rather than needing to take its foot off the accelerator, Europe must take a great leap forward. As for the enlargement, to be frank, I am relying on the dynamism of the new countries as new driving force for European integration. We need a strong, democratic Europe; we do not need less of Europe, but more. I would actually like to appeal to anyone who holds Europe dear to show leadership and courage; if not, we will give the populists and extremists too much scope. We must move forward, and national politicians must be able to leave the past behind and take responsibility for Europe. I am, in fact, concerned about the Council’s position yesterday in respect of data retention when the Council decided to completely blank the European Parliament, which is not in the spirit of the debate that has taken place.
We should not forget that in addition to the two countries that said ‘no’, there are also ten countries that said ‘yes’, and that is an important fact. I would therefore be against suspending the whole process. It is evident that time is needed to reflect, but I think that every country and every people must have the right to speak out about this Constitution. It is right now that we need to take up the cudgels for Europe. Instead of reverting to the , we need to redouble our efforts for Europe.
Mr President, the Constitution is dead in France and buried in the Netherlands, yet the Council’s otherwise decent President-in-Office is behaving like a body snatcher in wanting to continue with the process of ratifying the rejected document. Start afresh. Allow a working party with equal numbers of supporters and opponents to get together and prepare a discussion paper with draft ground rules capable of uniting Europe instead of dividing us.
This Parliament’s Referendum Group would be happy to be involved. We have seven current demands concerning openness, the election of Commissioners, majority voting with the right of veto, the principle of proximity, the right of control by the national parliaments, minimum flexible conditions, and enhanced cooperation instead of compulsion. Read our proposal. We have tested the first two demands by means of an opinion poll in Denmark. They were supported by 80% of the electorate and opposed by only 12%. It is that level of support that we need to have for common ground rules. Use your ears, listen to the electorate and do come to our press conference at 4 p.m.
Mr President, ladies and gentlemen, I speak on behalf of the New Italian Socialist Party. We cannot deny it: the French ‘no’ vote represents a strong, decisive ‘halt!’ to the process of European integration, in the form that it has been taking ever since Maastricht.
By signing, the Treaty introducing the single currency and launching the political cohesion process, back in 1992, Europe knew that it was embarking on a journey that should completely transform both the institutional model and the overall shape of the Union, by gradually abandoning the geopolitical structure of the Cold War.
Many of the cogs in this mechanism have not worked, however, and many of the issues opened up by the Treaty of Maastricht are still on the agenda today. It is time to make clear choices about the shape of the European dimension: a decision needs to be made about whether or not the Lisbon perspective should really be pursued, by postponing the associated projects of common interest; the areas and the limits of political integration need to be redefined; and, in a clearer manner than in the Constitutional Treaty, the choice of a free and competitive economic and social system has to be reaffirmed, a system that is genuinely capable of making Europe a leading player in the ongoing process of globalisation.
– Mr President, Commissioner, Mr President-in-Office, ladies and gentlemen, Mr Bonde said that he wanted equal representation from both sides, but this Parliament decided to support the constitution by a majority of 80-90%, and 52% of the population, through their parliaments and in referenda, have already said ‘yes’ to it! This should not be forgotten.
Moreover, it is clear – and this point has been made by many speakers – that there is a mixed bag of reasons for the ‘no’ vote and that the constitution itself is the least significant of them all. They include the unpopularity of national policies, fear of globalisation and unemployment, as well as a desire to give us the message: ‘you have gone too far in terms of both internal legislation and enlargement, and quite a lot more besides’. Today’s Europe has been examined and criticised, rightly or wrongly. But it has been examined and found wanting, and this is something we should take on board. That is why it is extremely important to have a period of reflection, in which we show ourselves to be restrained and moderate, and make it clear, by adopting appropriate policies, that we can win back the hearts of the people if we hold a dialogue of this kind. I believe that we need this time for a suspension of the ratification process, so that we do not accumulate even more no’s on these false premises. In this way we can then move forward during the Austrian Presidency, at an appropriate time, not with an intergovernmental initiative, but perhaps with a convention that could scrutinise the results of this reflection – the results of the period of reflection, not of the constitution.
I also think it is extremely important that we also present this in positive terms; according to the constitution, this European Union means nothing other than involving the citizens, giving the citizens rights, ushering in more democracy, giving the national parliaments more rights, and enabling us to act on the global stage in such a manner as to guarantee our internal and external security. It also means that we can make it clear that Europe is not part of the globalisation problem, but part of the answer to it, and that for these reasons we are capable of winning back the hearts of our citizens for our policies. It is this course of action that I commend to you.
If I may, I will add a footnote. All of this will also cause a paradigm shift in Germany, because Germany will once again be on the side of the small countries, which is important for the identity of this Europe.
Mr President-in-Office of the Council, Mr President of the Commission, the greatest task for the European Council in a week’s time is to create clarity, more clarity and yet more clarity. The worst decision that could be taken in a week’s time would be to continue in the same old way, in which clarity is hardly the watchword. With a whole series of referenda, there is a risk of setting a self-perpetuating spiral of ‘no’ votes in motion. I should like to say that clarity is the fundamental requirement.
What, moreover, I fear, Mr President-in-Office of the Council, is that, if no clarity is brought about, the real choice we shall face will be that between being satisfied with the Treaty of Nice and gaining a little more time; and, if I have to choose between being satisfied with the Treaty of Nice and gaining a little more time to think through how we resolve the situation, I prefer to have more time. We cannot live with the Treaty of Nice. We cannot solve the problems using the Treaty of Nice. We must have this Constitutional Treaty in place and, if more time is needed, then that is what I prefer to have.
Mr President, we can hold all the conventions and present all the treaty documents we like, but that will not help if we do not tackle the real problems in Europe. In the course of two years, this Socialist Group in the European Parliament and the European Socialist Party, of which I am President, have presented clear calls for Europe to invest in more new jobs and to unite behind a common response to what many ordinary people see as the threats of globalisation. Our greatest task now, under the British Presidency – and I really do think we have received some very exciting signals from Prime Minister Tony Blair – is to combine people’s need for social protection with new jobs in a globalised world.
I also very much support the call by the President-in-Office of the Council and by the President of the Commission for us to have the financial perspectives in place in a week’s time. That would be the most important signal of all that we are not incapable of making decisions but that we take people’s concerns seriously.
Mr President, President Barroso said that we should not start the blame game. However, we should certainly question the credibility of the European Council in stimulating and managing the great debate about the social and economic future of Europe. The European Council should, and probably will, suspend the ratification process but it should not pull the plug on the whole constitutional project. Instead, it should agree in principle to set up a new convention – pluralistic, parliamentary and transparent – with a broader brief than that of Laeken, especially to modernise and refresh Part III, to bring the common policies into line with the aspirations and anxieties of our citizens. The new convention should also be asked to break the rigid relationship between the first, second and third parts and to create a proper hierarchy between them, so that in Part III the policies become distinctly subsidiary to Part I.
This Group and Parliament will play a full part in fostering such a convention.
Ladies and gentlemen, the draft Constitutional Treaty was comprehensively rejected in France and the Netherlands, in what amounted to a clear vote of no confidence in national and European political elites. To our astonishment, however, there are those who are attempting to resurrect this document. It has been suggested that the ratification process should be continued and the draft Treaty renegotiated, and the search is even on for legal means of negating the outcome of the referenda. Such measures should be regarded as both anti-democratic and arrogant, and come dangerously close to totalitarianism.
The political elites should realise that the majority of Europe’s nations are opposed to the establishment of a bureaucratic, Brussels-run superstate monopolising social, economic and monetary policy. Instead, they wish to participate democratically in decision-making processes and in European integration based on free cooperation between free countries.
Heads of State or Government who disregard the sovereign will of their nations may well find that the latter regard them as dictators, and deal with them accordingly.
Mr President, this debate is in the first place about the forthcoming European Council and I should like to focus on it, for in this moment of crisis, this European Council has a very important task, namely setting beacons, and the first beacon should be for Europe to continue to function and to carry out its task, not only internally, but also externally. I was delighted to hear President Barroso make reference to our duty in the area of development cooperation. The key marker will undoubtedly be when an agreement is reached about the financial perspectives, because that must provide the framework for Europe to function in the next few years. Much as I agree with Mr Cohn-Bendit that those financial resources will probably be too low to allow Europe to carry out its task properly, it does strike me as crucial that an agreement be first and foremost reached on those financial resources.
Secondly, the European Council must also give an indication as to how we should progress from here, because the questions we raised in the Laeken Declaration remain unanswered as yet. We still have no framework for this enlarged Europe, Europe still has to provide an answer to globalisation and that answer can only be European. However, we should take into account the ‘no’ in two countries, but also the ‘yes’ in ten other countries. I think that when Mr Rasmussen says that ‘the European Council must provide clarity’, that this European Council is as yet unable to provide clarity in the short term, because the ‘no’ is far too diffuse for that.
That is why I call for a period of reflection, but it has to be organised and limited in time. We need to decide clearly beforehand when conclusions will be drawn, and a year strikes me as an appropriate timeframe. Indeed, it would be best to suspend matters, but not indefinitely. It must be a defined period of reflection, clearly limited in time with a clearly specified time when conclusions will be drawn.
– Mr President, far from being dead, as some are saying, the constitution is alive and must be kept alive, for there is, as far as I am aware, no plausible alternative to it. There is no plan B that is at all likely to succeed. That has also become clear in this debate. We may need more time. That is why each country should decide for itself when to proceed to ratification. However, I think it is completely wrong to call a collective halt to the ratification process and suspend it across the board. That is surely wrong!
Each country must decide this for itself, bearing in mind that we may need more time.
The ‘no’ votes in France and the Netherlands have severely damaged those countries’ status as founders. There is also a positive side to this, because now perhaps all of the countries are on an equal footing. Above all, I hope that the new countries will say a hearty ‘yes’, because they have to understand that part of the ‘no’ was also directed at them. I hope that the people of Poland and the Czech Republic will say a clear ‘yes’ to the European constitution, because this is their future and also their project for the future in Europe.
Obviously, we also need to respond to the public’s concerns. The people are saying: we want more information; we want more participation; we want more clarity about the European project, and we want more information about its future direction. Let us actually give people these opportunities! I believe that project D, to which Mr Barroso, the President of the Commission, referred, is a possible way forward. Let us together organise a grand European debate about the future of European unification, not 25 separate national debates, but one joint debate.
We need an instrument. Some people are saying another convention, perhaps ‘European assizes’, or some kind of instrument. It is next week, at the summit, that the signal for this new start ought to be given.
Mr President, Europe was unable to win the obstacle race. The Constitution failed to clear all the fences. This European Constitution was the favourite, but it lost the race. Did it lose, though, because the text was not good enough? Did it lose solely because of European considerations? I think not. Rather, I think that the ground had not been prepared and that the Constitution had to compete with rivals doped up with lies.
We must all react – the European Parliament, the Commission and the Council. What have the voters said to us? ‘Sorry, we do not really know Europe. On the other hand, the situation in our own country has deteriorated, so we will make use of our power to say so’, and they voted for superficial reasons. The results are there, and we have to draw our conclusions from them. For too long, some of our governments have turned their backs on the emergence of a real European culture. In saying that, I am, of course, thinking of France. How many generations of ministers of all persuasions have been suddenly afflicted with amnesia in the course of moving between Brussels and their own capitals? Between the moment when, sitting in the middle of the Council of Ministers in Brussels and speaking on behalf of their country, and the moment when they explain a measure, all of them seem to have severe memory lapses. In Brussels they approve a European measure, which, if it is popular, is immediately credited to the government’s initiative. On the other hand, if an action is indispensable, but unpopular, it is Europe that is held responsible.
This attitude has led us to a sorry state. For too many years now, no one speaks about Europe. Enlargement has not been properly explained. We have moved too fast in the face of public opinion that was not prepared, with people having the feeling of putting up with things rather than participating. Making people like Europe means finding ways of making it understood. One of the major errors in relation to this Constitutional Treaty was not to have organised popular or parliamentary consultation on the same day in all the Member States. Let us remember, however, that ten countries voted ‘yes’ and that it is only by integrating the European debate within all issues of national politics that we can manage to avert the populist hurricane that is now sweeping over our countries.
Mr President, continuing with the ratification procedure in the remaining Member States would have the attraction of showing that this Constitution does have the support of the majority of Member States and of the peoples of the European Union. But it is a risky strategy in some ways. It risks further 'noes', it risks giving the impression that we are proceeding with business as usual without listening, and of course it also poses the question of whether you can easily ask the French or the Dutch to vote again on the same text without further ado. Something else has to happen.
We need the European Council to agree collectively on how to proceed. It is no good some countries going ahead with ratification whilst others have pronounced the text dead. We need a common agreement. I think that agreement must comprise a pause for reflection at some stage for further debate and for further adjustment, with two stages. Firstly at national level: those countries that have said 'no' or that risk saying 'no' must be able to think and tell the rest of the European Union how they see the way forward, what adjustments they think are necessary. Then secondly at European level: we must make this a European debate, not just another quick IGC behind closed doors, but a public debate.
That is why I think reconvening a new Convention with a new president might not be such a bad idea. It does after all meet in public. It involves national parliamentarians. It involves people from governing parties and opposition parties. It would be the way forward. It would get far more public attention than the previous Convention.
There is no easy way forward. We must find a way because we cannot afford to lose the reforms contained in this Constitution. We need a European Union that is more effective and more democratic.
– Mr President, the discussions which will be held at the European Council next week will, unfortunately, take place under the shadow of the two novotes on the European Constitution, two novotes which lead us to the conclusion that we now need to hold a fundamental, joint debate on the future of Europe. In this debate, we shall need – if we have understood the message sent to us by the citizens of France and the Netherlands – to examine all the political, economic, social and cultural issues which concern – and they must concern – the citizens of the European Union.
The conclusions of this debate will probably cause us to re-examine the policies adopted and followed up to now by the European Union, both within the Union and in its foreign relations. We should not be frightened by the idea or of the possibility of re-examining policies. On the contrary, European integration, as a dynamic process, also encompasses the need to re-examine policies as and where necessary.
I have a feeling that, today more than ever, we need to remain faithful to the European idea. However, precisely because we need to remain faithful to the European idea, perhaps the time has come for us to re-examine and redefine its content.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, why do we complain so much that politics has entered European life? We all know that politics is not a long calm river and that sometimes it can also be a furious current.
I would like to say, firstly, that this process must continue, because we are all equal, we all have the right to express ourselves, and our precursors, the Swiss, have also expressed themselves in favour of the European Union in a referendum in which they decided to enter Schengen.
Secondly, a ‘no’ is worth as much as a ‘yes’, but a ‘no’ is not a right to veto, and those who have said ‘no’ must say what they want to do. Do they want to stay with us or to leave? They must say it, not us.
Since I am the first speaker who comes from a country that has said ‘yes’ in a referendum, please allow me to give some pieces of advice.
Firstly, in Spain we held a referendum on the European Constitution and I would like to pay tribute to all the opposition parties, who talked about Europe and not about our domestic problems.
Secondly, we must talk about Europe and we must speak well. As Mr Zapatero said during the campaign, to speak well about Europe is a weapon of mass construction. We have expressed clearly our gratitude for the ‘Marshall Plan’ which has come to us from Europe and we have tried to generate hope. Because there is much talk here about problems and complaints, but our duty is to generate hope and responses to the problems of the people, not to complain.
I must say that we need to reflect on what must be done, but we must not stop. If we stop, the ‘no’ syndicate will say that it has won and that is a risk we cannot accept.
I will end by saying to the President-in-Office of the Council that it should add two things to its list: we must defend the euro and we must work actively within the Doha Round, which is where globalisation is going to be debated this year.
Mr President, next week’s European Council summit will be one of the most important in the history of European integration. We all realise that a wrecked Constitution would leave Europe as it was before the start of the ratification process. If we wish to avoid Europe getting bogged down in a long-term crisis, the Council will have to be vigorous in taking the lead.
There are two possible solutions available to us now. If the French President and the Dutch Prime Minister say that they will resubmit the document for approval, then we shall continue with integration. If they are unable to do so, we shall create a political basis by separating the first and second parts of the Constitution from individual common policies. The Convention, of which I was a member, came to the view that if the EU were to achieve effective reform, it would need not only to organise relations between institutions and incorporate the Charter of Fundamental Rights, but also to consolidate existing agreements, including policies. However, neither the Convention nor the subsequent Intergovernmental Conference had the political will to separate these two problems from each other.
We are here, Mr President, because France and the Netherlands rejected the Constitution. Debate in those countries revealed dissatisfaction with many current European policies, and not with the institutional solution that the Constitution would have brought about. Citizens were forced to decide on both questions at once, however. The European Council should therefore take independent decisions on the separation of the constitutional framework in Chapters 1 and 2 and its submission for ratification.
The first and second parts of the Constitution are a balanced document upon which consensus was reached within both the Convention and the Intergovernmental Conference. Everything now depends on whether or not the European Council can find the will to take a courageous step forward. If we cannot, we risk the acute crisis we are facing with regard to the ratification of the Constitution becoming a chronic crisis affecting the entire integration project.
Mr President, ladies and gentlemen, ratification is an ongoing process, and the right and duty of every state. This is why the process must not be halted merely because two countries have said ‘no’.
I would urge the Members of this House who have today called for a halt to ratification to respect democracy and the sovereign right of each state to take autonomous decisions on this issue. As a Polish citizen, I too should like to have my say on the matter. I should like to have my say on the Constitution, and I do not believe that anyone should deprive me of this right, or tell me that France and the Netherlands have already decided on my behalf and on behalf of all Poles. Nothing could be further from the truth.
Still bearing in mind the outcome of the referenda in France and the Netherlands, the second point I should like to make is that the Polish people have been very much alarmed by the tone and direction of the debate in these countries. I am not merely referring to the omnipresence of the proverbial Polish plumber. This debate, which in fact was only incidentally concerned with the European Constitution, prompted us to ask ourselves the following key question. If this referendum had taken place before the recent enlargement, would we, and by we I mean the 10 new Member States, still have joined the EU? Have we joined an EU based on solidarity, or a selfish EU that is locking its doors? I hope to hear answers to these questions after the forthcoming summit, which I believe will get to grips with this tricky situation.
Mr President, we have been inundated with a multitude of analyses, interpretations and speculations ever since the referenda in France and the Netherlands. An oft-repeated claim is that the victory of the ‘no’ camp in these countries was a public protest against the recent EU enlargement, and that the failed referenda are a form of punishment for what happened one year ago.
Continuing in the same vein, the conclusion drawn from this is that the brakes must be put on enlargement, and that accordingly we must wait until the EU has ‘digested’ the new Member States, much as a boa constrictor might swallow and digest a rabbit. People have already expressed doubts, both in this Chamber and elsewhere, as to whether allowing Bulgaria and Romania to join the EU on 1 January 2007 was a wise move. The decision to open negotiations with Turkey in October is quite openly being called into question, and Ukraine’s European ambitions are being written off.
Of course, no one can be forbidden from expressing these and similar opinions. It would be a grave mistake, however, if they were to form the basis for restrictive political decisions, and there are at least three reasons why this is the case.
Firstly, we must not go back on the commitments we made, and that were made to the citizens of the EU candidate countries. I would remind the House that we must not only abide by principles when it suits us, and when they are in any case redundant, but also when we encounter difficulties in doing so. Secondly, every enlargement carried out to date has been an economic success. Thirdly, the European Union is not intended to be an elite, members-only club. It should be quite the opposite, namely an open area of democracy, respect for human rights and minorities and peaceful methods of conflict resolution.
In my opinion this last point is of particular significance, as it represents both the essence and the mission of the European Community. Unless this mission is accomplished, not only will the Constitutional Treaty be killed off, but also the EU itself.
Ladies and gentlemen, the construction of Europe and its integration always were, are, and will continue to be very complex processes, in which two steps forward are often followed by one step back. In the past year, we have made two steps forward – simply consider the unprecedented and successful enlargement of the European Union to include 10 new members. The outcome of the referenda in France and the Netherlands are, of course, a step back. It is an enormous disappointment, and one I feel myself, since I come from one of the new Member States.
Neither in France nor in the Netherlands, however, does this mean the end of the integration process, and I am convinced that this does not necessarily mean the end of the European Constitution. I believe and expect that the European Council will send out a clear message to the effect that the other Member States should also be able to express their views on the European Constitutional Treaty.
The score so far is 10 countries in favour and two against. I think that the people of Poland, the Czech Republic, Luxembourg and Denmark should have the right and the opportunity to say whether or not they want the European Constitutional Treaty, and only then, on that basis – as provided for in the Constitution – should the Council decide next year what to do with the document.
I would like to say one more thing regarding the Financial Perspective. I believe that a compromise will be reached on 16 and 17 June allowing Europe to move forward with the help of financial resources, which are, of course, necessary if we are to achieve our goals and realise our ambitions.
– Mr President, ladies and gentlemen, from a legal point of view, this treaty, as everyone knows, has failed. Politically, the need to bring it into force is even more urgent than ever before. That is why we have to ask ourselves how we can help to advance the ideas outlined in the treaty. From this point of view, I wonder how wise it is now to expose the treaty to a series of public executions in the form of referenda. I think it would be much wiser to take time to reflect, so as to give the treaty a chance.
This time should be used to clarify a few questions. Now is not the time or place for answers or magic formulae; now is the time for questions. One question is: have we in Europe perhaps reached the limits of integration? Are we not in the process of transferring more and more competences from the Member States to the Union, only for them to be managed there in procedures that are democratically rather dubious and in any case opaque and highly bureaucratic, to the extent that they are impossible for any citizen to understand?
You might go to the Commission, examine all of the draft directives lying around there, and only find one in which a clear distinction is drawn between what needs to be regulated in Europe and what is best left in the hands of the Member States and their regions. I would bet that there is not one single directive in which this kind of subsidiarity culture is fostered. We must turn our attention to these issues.
The second question is this: have we perhaps reached the limits of enlargement? No one knows how far the enlarged Union should extend. Ukraine, Belarus, Morocco, Israel – in the past all of these countries have been discussed. This lack of a boundary breeds uncertainty, and uncertainty breeds rejection. That is another reason why the voters said ‘no’. Seen in this light, giving Turkey candidate status was a failure of historic proportions on the part of the Union, and one about which we need to think long and hard.
Mr President, ladies and gentlemen, first of all, the events taking place serve as a lesson for the future. This method of ratification has proved to be a mistake and one referendum on a single day would have been better. If we had had more courage then, we would not be in this situation today.
The June European Council, as has been mentioned, will now have to be able to read the signals resulting from the ‘no’ vote in the referendum and find an exit route. It is increasingly clear, however, that there are two possible solutions in play: the first – as we have also heard in this House – is less Europe: it should turn back, slow down, stop enlargement, culminating in the foolishness that I have even heard in my country about the euro. The second is to relaunch a fresh challenge that proposes more Europe – I would say the real Europe. Yet if we do, however, want this second solution to prevail, as I do, we have to be able to innovate and change, and denounce the fact that we are paying for the hold-ups of recent years: we are paying for the hold-ups of Nice and of Lisbon, and the lack of resources to match our ambitions.
Moving forward is therefore right, as it is right to denounce the part played by national selfishness. That setback must inspire us, however, to determinedly address the unresolved difficulties, and then Europe will genuinely be able once again to harbour hopes of tackling afresh those fears, uncertainties and anxieties experienced by our citizens today.
– Mr President, the question is actually always: national populism or European, social, shared responsibility? That is why I would like the Council to take as its motto, ‘recollection, not reversal’.
I would ask you to produce a code of conduct for all of those who sit on national executives or European legislatures, so as to put an end to the culture of blame and double moral standards. They should say the same in Brussels as they do at home. They should be prepared to shoulder their share of responsibility rather than allocating blame. They should provide information, rather than ignoring the public’s questions and fears.
As well as drafting this code of conduct, I hope that you will open the door for a limited period of reflection, and that you will produce an information and communication strategy that will open a democratic debate with the public, so that the ratification process can continue successfully thereafter.
– Mr President, the situation that we are now facing is called crisis. It would be futile and dangerous to deny it. Being clear, however, does not mean making gestures. We must not give up so easily. Each country has to decide on the Constitution according to its own constitutional rules. In the meantime, we must reflect on the consequences of the apparent absence of unanimous ratification so as to establish as quickly as possible a new consensus for a political Europe, which we must not give up on.
Nevertheless, what Europeans have expressed by their vote or by their attitude needs close analysis and it calls first for changes in European politics and in the way they are conducted. Europe has to get out of the somewhat schizophrenic state in which it operates on a daily basis. Decisions are made at supranational level but debates are exclusively at national level. Henceforth, the debate in each country should focus on the common issues and on European interests, as was the case in the French referendum campaign.
For the time being, Mr President, the European Council has to bring stability to the system as it is and show that it has clearly heard the message. For me, that means, as a priority, persuading the Central Bank to lower its key interest rate, as this is essential for growth. Otherwise, we risk collapse because of monetary inflexibility. Then we need to reach a political agreement on the financial perspective and to cut back some projects for legislation that are not meeting any real need. We need to put in place real policies for industry and research and move from discussion to decisions and from decisions to action on asylum and immigration, on justice and common policy. We need too to postpone the start of negotiations for the accession of Turkey in order to introduce into the terms of negotiation the notion of a privileged partnership.
Mr President, we can overcome the crisis and move forward if we act democratically. Let us make the European policies that the people demand of us.
– Mr President, a great many people in Europe are dissatisfied. They feel overwhelmed by too many laws and uncertain in key areas of their lives: on the labour market, in the various different social security systems and in terms of how safe and secure they feel. People react how and where they can. They say ‘no’ to the political establishment in elections and they say ‘no’ in the referenda on the European constitution.
In this situation, we politicians must respond calmly and perceptively. Neither ‘business as usual’ nor quick-fire responses and over-reactions are called for. It would in any case be wrong to make the constitution a scapegoat. It is not the problem, but at best a way of resolving our problems in Europe and with Europe more effectively. We European politicians should therefore take the trouble to consider how we can turn this situation round.
I agree with those who want to suspend the process of ratifying the treaty for a certain period. This could put a stop to the negative domino effect. However, the decision-making process should then be re-started, perhaps even in a coordinated form, with the remaining decisions on the constitution all being made at the same time. I would like to see a week for Europe next July.
Mr President, I do not find it easy or pleasant to speak today. I have put a lot of thought into the position my group should take and the position this Parliament should take with regard to the ratification process.
I believe that Europe has always made progress on the basis of consensus. I have observed today — as has been said — that, despite the fact that 10 Member States have ratified it, despite the fact that many Europeans have said yes to the Constitution, there is no consensus to move forward. I note that the text of the Constitution is not being debated, but rather the political context. I therefore believe that the worst thing we can do is not to look carefully at the reality and not to concentrate on what the people are asking for. The people are asking us to listen, to debate and to hold dialogue.
I believe, today as I did yesterday — perhaps more firmly than yesterday — that the Constitution is necessary for Europe; and since I believe that it is necessary and that we must save it, the most logical thing — and this is the position of my group, the Group of the European People’s Party (Christian Democrats) and European Democrats — is that the ratification process be delayed.
I believe that, if the Heads of State or Government take a unanimous decision in this regard, we will all have time — perhaps one year until the end of the Austrian Presidency — to consider what we should do about the Constitution, how we should explain these things to the people, how we should re-establish contact with them.
It is at times like these, these difficult and unpleasant times, that the importance of people becomes clear, when we must not just do nothing and see what happens, but rather we should do what we believe to be most useful in order to implement something that we believe to be necessary.
I believe that the Constitution is necessary. And since this is a difficult situation and a painful decision, my group, which has reflected carefully, believes that the best option is that of delay at this time.
Mr President, I should like first of all to thank all the Members for their observations, their advice and the views they have expressed. I should like first to congratulate Parliament. Long may it last! If there were a fresh vote today on the Constitution, it would be clear that, in this Parliament, the Constitution is not dead. It is very much alive. That is the task before us all. It is a very difficult task, but one that we must carry out with determination and with tenacity.
All of those who have been members of the Convention have, to some extent, been deluding themselves because we really, honestly and sincerely believed that this Convention was very much in tune with public opinion and with the hopes and wishes of our fellow citizens. We wanted to change the way of drawing up a text, a treaty and then, finally, a Constitution. Today we have to recognise that, although the Constitution has some excellent qualities, it did not quite meet those expectations or make those innovations.
The first conclusion I would like to draw is that the democratic debate that has been started in Europe and that has opened up because of this sort of crisis, the importance of which should not now be exaggerated, must, at all events, continue. Once again, whether or not we call for a postponement and that is an important question that I shall refer to the President of the European Council when I speak to him on your behalf to convey the different attitudes and the different analyses that you have expressed in your debate – reflection must not be restricted only to chancelleries. This will not provide a way out of the present crisis.
Whether there is a postponement or not, we must, above all, avoid adding confusion to the current uncertainty, and that uncertainty is very real. We must make clear decisions, we must tell the people, with the people, what are the ways out we have open to us and what we think is best. I agree that we have to recognise that it is up to each sovereign nation – and, as I am from Luxembourg, I feel directly involved, since our referendum will be taking place very soon, on 10 July – to decide, if it wishes, immediately and without waiting, to carry on as if nothing had happened. That is an option, and maybe that is the way we should continue. Be that as it may, if we do take a decision, we must take it with clarity and not in confusion.
The democratic debate must be extended to our countries and to our Parliaments. It must be carried on with the very lifeblood of our countries and with the unions and management. We have to make up for the time that has been wasted for so long. There must be a European debate in tune with the debates at national level because that is the only means of emerging greater and stronger from this challenge. I know of no magic formula. I am completely in agreement with the President of the Commission when he says that we need to find a new political consensus, here, in this Parliament above all, but also in our Member States. Europe must be an issue, but it must also be the subject of a basic consensus between all democrats and between all those who believe that Europe is the solution and not the problem. We must first reach agreement on the essentials and then open up the political debate, whatever its tendency, move it forward and carry it through to a conclusion.
I believe, Mr President, that when you go to the European Council you will be listened to because you have conducted a very useful debate. I believe that your message will serve to clarify the thinking of those who have to make a decision next week. Thank you again. You may not have provided a solution yet, but you have, perhaps, shown the way towards a solution.
Mr President, I too should like, first of all, to congratulate Parliament. I believe that we have indeed had a serious debate. I recognised that, although we started from different viewpoints, a genuine intellectual effort was nonetheless made to recognise that there is a problem and to analyse it seriously and responsibly. At the close of this debate, however, it is equally clear that there is no magic solution and that all of us recognise the very great complexity of the problem.
The situation may be complex and may be difficult, but we have no choice but to accept a truth, handed down to us through political science from antiquity, and that is caution. I know that, today, we live in a society where, because of media coverage, we are at the mercy of the constant demand for news and urgency. However, we are responsible political men and women and we need to show caution. That too is a great political virtue. That is why we must, perhaps, give ourselves the time and the conditions for a proper analysis, an in-depth analysis, and for a proper debate and a collective solution.
Nonetheless, I think it is possible to draw some conclusions from today’s debate. It was clear to me, and this has been reinforced by the conclusions drawn by the President-in-Office of the Council, that a favourable reception was given to the idea of a more intensive dialogue, both within the European context and within the national context, a dialogue that goes even beyond the political institutions. If we can agree on this principle, the idea that Europe does not utterly disregard the negative results in two countries as important as France and the Netherlands, that Europe listens and that institutions and politicians listen and want to understand what is happening and to come up with solutions is an important one. I think that, on this point, there has been, all things considered, fairly general agreement in favour of this idea. I think I can say that there was also agreement in favour, too, of recognising the responsibility shared by all those involved and the need to work together in order to find a new consensus that will allow Europe to move forward.
There is a third idea which, I believe, is more or less generally accepted, and that is the idea that we must avoid paralysis. We have an institutional problem. Certainly, no one spoke in favour of paralysing the European project, no one said that now, because of what has happened, Europe was going to come to a stop and was not going to continue with the programmes that are in the interests of the people who are our citizens: programmes for growth, employment, security and the fight against crime.
We have to move forward. The people expect definite answers, beyond institutional debate and constitutional discussions. If one accepts that, if one accepts the idea of a refusal to paralyse Europe, if one accepts the idea of a genuine European debate, the idea of recognition of our shared responsibility with a view to a new consensus in Europe, one is entitled to expect the European Council to be able to find this new dynamic consensus, along with a strengthened resolve to advance our common cause. Independently, however, of the new vision for Europe that we need, we must also find specific answers for specific problems.
What, then, is the first real problem that we face? It is the European budget, the need to find a consensus, in a spirit of compromise, on the financial perspective. I believe that would be a very powerful signal for the European Council to send to all Europeans, the signal that Europe goes on. Of course, there are difficulties, but we are, I repeat, capable of overcoming those difficulties.
The debate is closed.
– The mask has slipped!
Following the victories of the no campaigns in the French and Dutch referenda on the so-called ‘European Constitution’, it has become clear that for the political forces still running the EU in a brotherhood – the Right and the ‘socialists’ – and for the interests that they represent – the large economic and financial groups – the referenda have only taken place so that the people can say yes to what suits those forces and interests.
There is a great deal of confusion among the rank and file.
Some want to continue the ‘ratification’ process in order ultimately to impose fresh referenda on those insolent citizens (until they say yes), whilst others facing referenda and expecting no votes – and solely for this reason – want firstly to know how to avoid the same fate as the French and Dutch votes.
In other words, nobody wants this hot potato, until such time as a magic formula has been discovered to save the ‘European Constitution’, be it revamped or otherwise. This will take time.
In Portugal, the Socialist party, the Social Democrat Party and the Coalition, despite having been overtaken by events, are still pressing ahead with holding a farcical referendum on the so-called ‘European Constitution’, which has twice been rejected, on the same day as municipal elections, which will stifle any chance of open and meaningful debate.
There is therefore only one appropriate course of action: to bury the ‘European Constitution’ once and for all.
I would like to welcome Mr Voronin, President of the Republic of Moldova, and the delegation accompanying him.
Ladies and gentlemen, as you know, when Romania joins the European Union, Moldova will become a direct neighbour of our Union. The Union, therefore, Mr President, is working actively to strengthen relations with Moldova, as I have said before. The action plan between the European Union and Moldova that we have recently implemented is a good instrument for moving these relations forward.
Mr President, I wish you a fruitful visit to our Institution
The next item is the vote.
Mr President, there are 90 of us who, as MEPs, have signed a motion of censure on the Commission, because it was the only way we had ...
Mr Bonde, I have cut you off because this is not the time to make statements. If you have a point of order, please tell me which Rule you are invoking.
Mr President, on a point of order, it is Article 100 of the Rules of Procedure, on interpretation of the rules.
Are you invoking Rule 100 on interpretation of the Rules of Procedure? Please wait a moment.
Mr President, there are 90 of us who, as MEPs, have signed a motion of censure ...
Mr Bonde, you do not have the right to speak under Rule 100. It does not refer to any point of order.
Mr President, this concerns the way in which we interpret the Rules of Procedure. I arranged with the Secretary-General to have a one-minute explanation. That is normally enough for a group leader.
Alright, Mr Bonde, explain to me the problem you have with Rule 100.
Mr President, the problem is that there are 90 of us who, as MEPs, have signed a motion of censure on the Commission, because it was the only way we had of getting the President of the Commission to come here to Parliament and explain the connection between a gift of between EUR 20 000 and EUR 25 000 and a subsequent decision to provide EUR 10 million in regional aid to his friend. Moreover, we wrote in our motion of censure that we would withdraw said motion if we were given a reasonable explanation.
We were given an explanation, but Parliament’s President has in the meantime decided that, contrary to the wish expressed in the motion itself, we must vote on the motion. We are satisfied that, in future, motions of censure are to be accepted from the moment they are submitted with 74 signatures, whereupon they will automatically be put to the vote, but the motion was submitted under the old rules, and some of us will therefore choose to abstain from voting when the motion is put to the vote. That does not mean that we are satisfied with the Commission’s answer, but we are pleased about the undertakings given during the debate, and we shall pursue the matter in the Committee on Budgetary Control and go on fighting for complete openness about gifts ...
Thank you, Mr Bonde. I note that that is in no way a point of order. Please sit down. Please do not indulge in parliamentary filibustering. What you are raising is in no sense a point of order.
– Mr President, ladies and gentlemen, at the vote in the temporary committee on 10 May, we had around 620 amendments to deal with and vote on. On the basis of the 620 amendments in the temporary committee, I had tabled 44 compromise amendments to the committee, of which 41 were adopted.
I should like to ask you to take account of the following when you vote: because of the vote, there are three technical corrections that need to be made to ensure that the text and the table of figures are consistent. Technical corrections need to be made to the figures in paragraph 50, indents seven and nine. In the seventh indent, the figure of EUR 4.5 billion should be replaced by the figure EUR 4.7 billion. The figure of EUR 2.5 billion in the seventh indent should be replaced by the figure of EUR 2.7 billion. In the ninth indent – and this is a further technical correction that is required – the figure of EUR 1.5 billion should be replaced by the figure of EUR 1.2 billion. These are the technical corrections required to ensure that the text and table are consistent.
Then I should like to draw your attention to Amendment 6 to paragraph 31. If the second part of Amendment 6 is adopted, I would ask you to accept it as an addition to paragraph 31. This is the part of the amendment that reads, ‘considers that allocation of funding should fall under the ‘normal’ EU budget and thus under the discharge authority of the EP’. That is all on this amendment.
Thirdly, having held further talks just now, I should like to ask my group, contrary to the voting list, to support Amendment 19 to paragraph 50, second indent, tabled by the Socialist Group. This is after all only a slight nuance, which does not change my intention as rapporteur.
We take note of your comments, which will of course be incorporated into the text being put to the vote.
Please allow me to make a few brief comments on the importance of this Parliament’s vote on this resolution. We are all aware that over the coming days the European institutions have the serious responsibility to reach an agreement on the Union's priorities for the coming years and to provide the financial resources necessary for them.
Parliament has established its position, which we have just voted for by a large majority. During our debate yesterday, President Barroso told us that, despite certain differences, he is comfortable with Parliament's proposal, because what we have just voted for and what the Commission is proposing are not so different.
I believe that the Member States must do whatever they can to reach an agreement on 16 and 17 June, and I believe that we can trust in the efforts being made by the Luxembourg Presidency.
Minister Schmit has taken the view that Parliament's approach is realistic and consistent. I believe that we are in a position to call upon the Council also to demonstrate realism, ambition and consistency so that the European Union can continue to operate.
Finally, everybody should be aware that if there were no financial perspectives, the Union would operate on the basis of the annual budgetary procedure laid down in Article 272 of the current Treaty, which provides Parliament with very significant room for manoeuvre. Parliament would use it, but since that would lead to conflicts we do not want to see between the two arms of the budgetary authority, we would once again urge the Council to reach an agreement Parliament can accept.
– Mr President, ladies and gentlemen, in the light of the referenda in the two countries that have just said no to the Constitutional Treaty, a more democratic strategy seems necessary. It is time to prove it, in the matter currently concerning us. First of all, I shall ask that the Council be invited, as proposed in paragraph 4 of the resolution, to indicate the positions of the national delegations, duly named, within the framework of the legislative process, instead of keeping them secret, including from the European Parliament’s rapporteur, and this with the peculiar notion of protecting the effectiveness of the Institution’s decision-making process.
Secondly, the text seeks to make the debates of the Council public, when it is acting in a legislative capacity, and this would enable us, in particular, to know what it thinks of the amendments tabled by the European Parliament. For example, I gather that the opinion of the European Parliament concerning the framework decision on racism, which dates from 2002, that is to say from three years ago, has still not been examined – or, at least, it had not been last week – by the ‘Justice’ Council.
Thirdly, as indicated in paragraphs five and six of this resolution, the text seeks to include the European Parliament when the European Union concludes international agreements, since these agreements are not even referred to the national parliaments. Finally, I would point out that the European Parliament has already asked, during the preceding session, to be included, within the framework of the codecision procedure, in the creation of the future Agency for Fundamental Rights.
Finally, we can only deplore the disastrous financial perspective for this area. As the rapporteur and on behalf of the committee that it is my honour to chair, I call upon the President of the European Parliament to submit these demands to the next European Council and to the future British Presidency. When the new Commission was appointed, we had asked for a review of the regulations concerning transparency. We were told that it was too soon. I can only conclude, in the light of the international ballots, that it is perhaps too late. Someone has to take responsibility for that.
Thank you, Mr Cavada. Your requests will be duly dealt with by the Presidency.
Ladies and gentlemen, there are two reports left: the Gaubert report and the Bowis report. It is 1.15 p.m. If you are in agreement, and only if you are in agreement, we could postpone the vote on these two reports until tomorrow.
If those Members of the European Parliament who are members of the did not take part in the vote on the motion of censure, it was not because of political sympathy with the Commission but because the motion was ill presented and ill conceived.
We would have been quite prepared to censure Mr Barroso for his political actions and, in particular, for the obstinacy that allows the Commission to disregard the very clear vote expressed recently both by the French people and the Dutch people. When, however, one calls into question a person’s worthiness, one has to be sure of where one stands and one has to be prepared to see matters through.
Mr Bonde’s tacit withdrawal of his motion of censure, just before it was voted on, shows that he was in no such position. Consequently, we feared that hastiness might undermine the motion of censure, which has to be reserved only for the very serious circumstances for which my group has decided to use it in future.
There are 90 of us who, as MEPs, have signed a motion of censure on the Commission, because it was the only way we had of getting the President of the Commission to come here to Parliament and explain the connection between a gift of a holiday worth between EUR 20 000 and EUR 25 000 and a subsequent decision to provide EUR 10 million in regional aid to his friend Spyros Latsis, 54th on the list of the world’s richest people.
We wrote in our motion of censure that we would withdraw said motion if we were given a reasonable explanation.
We were given an explanation, but Parliament’s President has in the meantime decided that, contrary to our wishes, we must vote on the motion.
We are satisfied that, in future, motions of censure are to be accepted from the moment they are submitted with 74 signatures, whereupon they shall automatically be put to the vote.
The motion was submitted under the old rules, however. Some of us will therefore choose to abstain from voting when the motion is put to the vote.
That does not mean that we are satisfied with the Commission’s answer, but we are pleased about the undertakings given during the debate, and we shall pursue the matter in the Committee on Budgetary Control and go on fighting for complete openness about gifts and about membership of the Commission’s 3 000 secret working parties.
Today's vote on the Motion of Censure was a farce. The Parliament voted, with a massive majority, to pat Mr Barroso on the back and tell him what a splendid job he is doing. It tells him and the other Commissioners that they can accept any amount of hospitality, from anyone, without there being any question of being held to account.
The Motion was called only because of Barroso's refusal to come clean over hospitality, and the intransigence and blind obedience of the major political groups. Well, despite the strong arm tactics and bullying we managed to have a debate, which is a small victory for transparency. The silence of Mr. Barroso, on the very central and direct question on the Latsis Group and the EU relations, no doubt proves there are no longer business links between them.
However due to a re-interpretation of the rules we are forced into today's vote which was never our intention. So be it. The European Parliament may have confidence in Mr Barroso, but other recent votes out there in the real world suggest that the peoples of Europe have lost confidence in his project.
. As a signatory of the Motion of Censure, my intention, as declared in the Motion, was to ensure that Commission President José Manuel Barroso should come to the parliament to explain the lavish hospitality which he had received from a Greek shipping magnate. This objective was achieved, and like most signatories I should then have been very happy for the Motion to be withdrawn. Apparently this was not possible for procedural reasons.
Since I did not wish the Motion to be voted at all, it seemed that my most logical course of action would be to abstain on the vote.
.Governmental officials are required to keep their hands clean, whether they are employed by the European Union or by local communities. They have to avoid conflicts of interest such as personally rewarding links with companies. In Mr Barroso's case, being the President of the European Commission, doubts about such corporate links have arisen. Therefore we signed a motion of censure with the explicit and exclusive goal to initiate a debate in the plenary session. Although this debate has already taken place on the 25th of May, we have no reasons to be satisfied with Mr Barroso's replies yet. We strongly believe that a majority of MEPs indeed has made it too easy for Mr Barroso to take the criticism seriously. In the meantime we have received fresh information about Mr Barroso's corporate involvement. Although this information has been insufficient yet for bringing this motion of censure to the vote, it might as well become sufficient later. If we would have had the freedom to withdraw or postpone the motion of censure, we would have done so. As it seems, though, that it is no longer possible to withdraw this motion, we have decided to abstain from voting today.
. I am unable to vote in favour of the Motion of Censure before us.
The Commission and its President have been involved in very important work in the context of the debate on the Financial Perspective. Consequently, the purpose of this attack on him, which is devoid of any ethical basis, is simply to undermine a Community institution. Those responsible have an outlook that errs not by going against the grain but by simply being against, without bringing any positive proposal to the table.
Ethical requirements go hand in hand with a responsible attitude, which is clearly not the case with this Motion of Censure.
The reason I voted in favour of the Böge report was because I believe it is necessary to demonstrate the EU’s ability to take action through its institutions after the failed referenda in France and the Netherlands.
As an equal to the Council, Parliament clearly formulated its political priorities in relation to the Financial Perspective. Thanks to the rapporteur, a framework has been created with the utmost professionalism which provides real added value, and which sets out feasible and acceptable financial thresholds that will eventually be transformed into specific tools and programmes. The fact that cohesion funding will be maintained at 4% of GDP is of great importance for the new Member States, as they stand to receive a substantial amount of funding for cohesion and structural measures. At the same time, emphasis is laid on a fairer distribution of contributions by net payers, in keeping with the spirit of solidarity.
The Böge report represents an acceptable compromise between the generous proposal by the Commission and the inadequate proposal by the Council. The challenge that the Council faces is to enable negotiations on the Financial Perspective to be concluded while Luxembourg still holds the presidency, and at any rate no later than by the end of this year, by means of its unanimous approval at the June summit.
Mr President, in relation to the Böge report I speak on behalf of my colleagues in the Irish delegation of the PPE-DE Group: Mrs Doyle, Mr Mitchell, Mr Coveney and Mr Higgins. We congratulate Mr Böge on his report and we are happy with its broad thrust. However, I have to register our concerns about the financing of agriculture. We voted with our Spanish colleagues, so the onus is on the Council and not the Member States to meet any shortfall that arises.
In the light of a recent reform of the common agricultural policy, the current position of Parliament, which would suggest cofinancing, will not be viewed very well by our farmers and rural dwellers. I believe that it sends out the wrong signal, at a time when public confidence in Europe is suffering, and that the common agricultural policy is damaged by any mention of cofinancing. We have therefore voted to that effect.
I am pleased with the position adopted by the European Parliament on the financial perspectives and I now only hope that the Council will do its duty and reach an agreement on the 17th. But several of us have abstained on a matter of principle, and that is that we do not accept –– not even hypothetically –– any reopening of the 2002 agreement on the common agricultural policy. We want it to remain closed until 2013, as has been agreed.
. In light of:
1. the political context and the need to involve the various European partners in building a stable financial framework that will ensure sustainable development and job creation;
2. the need for the European institutions to give a clear sign that they are committed to seeking solutions to the citizens’ problems;
3. the need to channel efforts into reaching an agreement with which most of Europe’s 453 million citizens can identify, thereby ensuring unity in diversity;
4. the fact that cohesion policy represents the EU’s internal solidarity and that, despite current limitations, this principle has at least been upheld;
the Portuguese Socialists in Parliament voted in favour of the Böge report on the Financial Perspective 2007-2013.
Tough prioritising of the European Union’s resources is crucially important to bringing about the changes needed by Europe. Issues concerned with enlargement and with forging close links between EU countries need to be given priority, as well as the fight against crime and the work on making the EU into the world’s most competitive economy.
Aid for the weakest regions must be given priority, as must the ambition substantially to increase the EU’s research budget. Priority must also be given to the role of the EU in relation to the climate issue and to fighting poverty and infectious diseases. We do not accept an increase in administrative costs of 3% per year.
Low taxes on work and enterprise are one precondition for turning Europe into a successful economy. These require room for manoeuvre in the Member States’ financial policy. We therefore believe that the levels of commitments and payments adopted by the European Parliament are too high. In order to reduce the EU’s budget, we wish to revise the agreement from 2002 concerning agricultural expenditure and to carry out an overhaul of regional aid, with priority instead being given to the poorest regions.
For these reasons, we have abstained in the final vote, rather than voted against Parliament’s proposal, significant parts of which we are able to support. We cannot, however, give our support to the unduly high level of expenditure, especially as the way in which it would be distributed would not coincide with our priorities.
Mr Böge’s report represents Parliament’s mandate for negotiation with a view to the next financial perspective for 2007-2013.
I voted against this report for the following reasons.
1. The process of ratification of the Constitutional Treaty showed that some of the nations of Europe had doubts about the effectiveness of European socio-economic policies. I am convinced that the European Union has to have an ambitious budget that gives to the Community’s authorities the means of carrying out their task. The Böge report, which fixes the payment appropriations at 1.7% of the Gross National Income, does not measure up to this challenge.
2. The emphasis on budgetary restraint undermines the European commitment towards farmers. It also threatens the viability of the common market organisation (CMO) for sugar, the reform of which it will not be possible to finance. I do not accept that farmers should become the victims of national self-interest, implicit in the Böge report.
3. The introduction of joint financing, which opens the way to renationalisation of the common agricultural policy (CAP), is, in my opinion, unacceptable. It signals a departure from the only public policy that is genuinely European, at a moment in our history when Europe needs to become stronger by sharing its strengths. Giving in to national misgivings would further widen the gap between Europe and its nations.
Mr Wohlin’s written reservation concerning Mr Böge’s report, together with Mrs Goudin’s speech in Parliament on 7 June 2005, helpfully sum up why the June List has chosen to vote against this report. We support the Swedish Government’s and the other five countries’ demand that the EU’s budget should not exceed 1.00% of gross national income, be it in payments or commitments. The EU must fulfil its commitments towards the ten new Member States, but room is made for this expenditure within the present expenditure framework. The difference between our demand for 1.00% and the European Parliament’s (and the Commission’s) proposal lies in the fact that the EU-15 (with the exceptions of Greece and Portugal) have, in particular, to forgo aid from the Cohesion Fund. The June List welcomes the initiative in terms of cofinancing and hopes that this will open the way to future renationalisation of, for example, agricultural policy. We also support the idea of a correction mechanism to compensate those countries that, under the present system, account for a disproportionately large proportion of the EU’s income. The correction mechanism will hopefully also be an alternative to the British rebate.
By rejecting the Constitution, both France and the Netherlands have shown that they prefer less, rather than more, supranationalism. A Swedish veto in the Council against a bad compromise is a better alternative than a new long-term budget. A vote against this report is an emphatic vote in favour of increased subsidiarity.
. We say no to the proposals tabled by the Commission and Parliament on the Financial Perspective 2007-2013, firstly because, politically and financially, they reflect the objectives enshrined in the so-called ‘European Constitution’, such as the primacy of competition, the reinforcement of ‘fortress Europe’ and the militarisation of the EU; and, secondly, because they are woefully inadequate in financial terms if we want to foster ‘social and economic cohesion’ and to meet the social, economic and environmental challenges of the enlarged EU.
We say no because we are opposed to any move to help the most economically developed countries – or rather their large economic and financial groups – to derive, once again, the lion’s share of the political and economic benefit from the EU, serving their interests ahead of the interests of Portugal and the Portuguese people.
We say no because what we need is to make a clean break from the EU’s neoliberal policies and, on the basis of cooperation between equal sovereign States, to foster sustainable economic development, create jobs and combat persistently high levels of unemployment, poverty, social exclusion and income inequality.
We therefore reject the report by Mr Böge. Instead we advocate the alternative resolution tabled by our Group on the Financial Perspective 2007-2013, containing proposals that defend Portugal’s interests.
. Explanations of vote.
We voted against Amendment 26 because its wording implies that the EU's Northern Dimension should be reformulated as the Baltic Strategy. We are in favour of the creation of a Baltic Strategy for the European Union, but it should be part of the Northern Dimension.
We would have liked those who tabled the amendment to agree to an oral amendment, which would have clearly highlighted the importance of the Northern Dimension and the Baltic Strategy as a vital part of it.
. Natura 2000 finds that it has no budget!
The major omission from the financial perspective is, once again, nature conservation. In the course of numerous debates, however, each Member of the European Parliament acknowledged that Natura 2000 was an integral part of European Union policy, that the first experiments in managing sites had produced very positive results and, better still, they had made it possible to lay the foundations for sustainable development in areas of important biological value. The environment, having previously been kept in check, was turning out to be the trump card for new development based on a realisation of the importance of the natural heritage of our countries. The report mentions the EUR 21 billion needed to continue to run Natura 2000 for 2007-2013 but there was not a single line of the budget that referred to this figure in the forecasts of expenditure. An amendment adopted in plenary even managed to remove Natura 2000 from the funding for fishing.
This indicates that there is no policy in a position to contribute to the setting up of Natura 2000. Does this mean that Natura 2000 will be nipped in the bud by the financial perspective?
The only remaining hope for nature conservation now rests with the LIFE+ fund. The European Parliament will need to redeem itself by including a share for Natura 2000 in this financial instrument for the environment.
. I and my British Conservative colleagues have voted against this report because it falls short of proposing the financial reform that is necessary in order for the EU taxpayer to receive better value for money.
Now is not the time to ask for more money from Member States when the public perceives the EU budget as a 'black hole'. Instead, the EU should do less but do it better. Consequently, we support actually capping the EU budget contributions by Member States to 1% Gross National Income. The EU must manage the funding it receives in a more transparent and cost-effective manner, targeted towards stimulating economic growth and prosperity across Europe.
Finally, the British Government be allowed to abandon the UK rebate for any short-term alternatives. Currently, the UK receives receipts per capita that are probably the lowest in the EU, receiving less, in terms of infrastructure and agricultural subsidies, than states such as France and Italy. Indeed, Britain is already the second largest contributor to the budget and without the rebate, it would make us the largest. Hardly an example of giving value for money to the British taxpayer!
. It is because there is more to agriculture than the production of food that its maintenance in all the Member States is an important task for the European Union. Economic and rural development benefit from it, and a healthy natural and cultural landscape is guaranteed. Farmers must continue to be guaranteed financial support through the common agricultural policy, and the EU’s long-term financial planning must reflect this. The accession of Bulgaria and Romania, which is scheduled for 2007, will make the financial situation more acute. No provision is as yet being made for more funding to be allocated to the CAP in order to take account of this enlargement; on the contrary, the draft envisages a reduction in, or capping of, resources. The accession would further reduce the funds set aside for farmers in the existing Member States, and so, should the CAP’s financial resources prove insufficient to meet the need, contributions would have to be sought from the individual Member States, which would be obliged to find the shortfall for their own farmers. Far from adding up to the renationalisation of agricultural policy, this would mean that its funding would be secure in the long term. If the benefits of the common agricultural policy are to be retained, it may in future be necessary to ask the Member States to bear their share of the costs, for it is not acceptable that farmers should foot the bill for the European Union’s enlargement, and that funds for other policies should be quarried from the agricultural budget.
I am abstaining from voting on this report for the following reasons.
- I am in favour of a stronger, more political Europe. It is difficult for the European Parliament to put forward a figure for the general budget that is below that proposed by the Commission. It is difficult to want more Europe without an adequate budget. I feel it necessary, therefore, to give some pointers to the Heads of State or Government who will make the final decision on the level of the financial perspective. They must give to Europe the means of achieving its goals
- Joint financing of the first pillar of the common agricultural policy (CAP) must be rejected. It introduces ideas that could prove destructive to one of the founding policies of the European Union and moves it towards renationalisation. It does nothing at all for the European credit deficit. Instead it transfers responsibility for part of the cost onto the Member States and/or their territorial communities without ensuring that they actually have the means to pay. It is a false solution for those who refuse to take decisions in favour of a better distribution of public support for agriculture and for a more in-depth review of the CAP that would lead to more sustainable agriculture.
. As members of the Dutch Socialist Party, we have no fundamental objections to the possibility of the European Union having the maximum of 1.26% of the gross national product, as laid down in the treaties, at its disposal. Money spent collectively on democracy, the environment, the provision of public services, social security and international solidarity is money well spent. A society that omits to set aside resources for this purpose is permanently in crisis. Although we have no sympathy whatsoever with those who want to reduce taxes by rolling back the state, we are critical of the EU on account of the way it spends money, which is sluiced around unnecessarily to regions in the richest Member States, with much of the agricultural funds ending up with the big farmers and in export subsidies, and the disaster fund suddenly being extended to include a terrorism fund. The European Parliament costs a great deal of money unnecessarily, with vast amounts being reimbursed in expenses and on account of its permanent commuting between two cities. Many of the cross-border issues for which the EU could be useful are not tackled, and many of the funds disappear into shadowy spending and fraud. As long as this situation persists, we have little reason to actively oppose those who want to reduce spending to 1%, even if we condemn their often selfish views and arguments.
.– It is an insult to debate the financial perspectives for 2007-2013, when their declared aim is to implement the new Constitutional Treaty which has been rejected, condemned and is dead. The peoples of France and the Netherlands condemned on the basis of their experience of life the European and government policy which brings austerity, unemployment, inflation and uncertainty through capitalist restructurings as promoted in the financial perspectives for 2007-2013. This is the direction they are taking, in order to safeguard the profits of and reinforce European capital and the plutocracy in each country, strike at grass-roots rights and reinforce the militarisation of the ΕU and, of course, there are numerous appropriations for propaganda and for diverting the workers from their real interests.
Infighting between the imperialists is worsening and the margins for manoeuvre are narrowing and the rejection of the 'European Constitution' is a good and optimistic message.
The positive outcome of these referenda for the peoples of the ΕU, which – and this is your pseudo-democracy – you disdain in your stand, cannot be reversed by a decision on the financial perspectives which the parliamentary group of the Communist Party of Greece will vote against. However, it does show the workers the path of insubordination and disobedience to the policy of the ΕU and opens up prospects for the fight for a Europe of peace, grass-roots rights and socialism.
. I would like it to be noted that I am in favour of retaining the British rebate. This should be the case until there is a radical reduction in the amount of money that is paid to agriculture.
. I abstained from voting on the report before us, because I feel that what it proposes is somewhere between what I advocate (the Commission’s proposal) and a position that could not be further from mine (the 1% of GDP option).
Given that the proposal in this report has moved away from the Commission’s position (both the Prodi Commission and the current one), and would lead to an unjustified and unacceptable reduction in overall amounts, I am unable to vote in favour.
Nor can I vote against the report, however, because what it proposes is more favourable than what the Presidency of the Council had proposed – according to what is in the public domain – and certainly more than what the six largest contributors to the Community budget are proposing, namely to reduce the Union Budget to 1% of Community GDP.
My vote should therefore be seen as a vote in favour of continuing talks so that the EU’s obligations on cohesion and solidarity can be met, and so that the financial needs arising from the enlargement and from a broader range of powers can be met, without that resulting in directing losses for the other budget headings, such as the Structural Funds allocations.
.– Restore confidence, make Europe into something better, not bigger – this is one of the key messages the majority of citizens of France and the Netherlands delivered to their leaders last week.
This is also one of our priority tasks: to redefine our project and our very identity, and to make better use of the resources we want to devote to it.
People are saying today that the double ‘NO’ has revived the chances for governments to agree on the financial perspective, as it is so obviously urgent to restore confidence and strengthen the European project. And I wonder if this perspective is really such good news for those who, like me, want an ambitious budget to make tomorrow’s Europe a successful one.
How can we hope to achieve our ambitions in terms of research and development, the environment, employment and the protection of backward regions, how can we succeed with enlargement if the ‘club of 6 skinflints’ does not allow some concessions? A Europe of 25 Members cannot succeed with less money than when it only had 15!
Since the two referenda took place, promises have come thick and fast: a better Europe, a relaunched, pro-employment Europe, and so on. These are merely gratuitous promises if not backed up by the budget. This is why I voted in favour of the Böge report – a report full of ambition both in its figures and in its aims.
. I voted against Amendment 3 because the Lisbon strategy was originally based on a tripod of social, environmental and economic issues. In its review both the social and environment legs of the Lisbon Strategy have been demoted in favour of an EU brand of competitiveness. This is a recipe for social and economic stagnation and environmental disaster.
I voted against Amendment 28 because it would allow the EU to backtrack on commitments of support to farmers by forcing countries to co-finance schemes such as the Single Farm Payment.
Irish farmers are already struggling to survive in an economic climate that has been made artificially difficult. It would only increase our farmers’ difficulty.
. I voted in favour of this report because I agree with its objectives and am confident that the proposed solutions are workable.
It is nowadays widely accepted that combating money laundering – the crime of real criminals – is one of the best ways of tackling large-scale organised crime, be it terrorism or otherwise, given that it is one of the most serious attacks on the democratic rule of law.
Against this backdrop, I endorse the objectives tabled in the report before us. I believe that interinstitutional cooperation has, moreover, resulted in a solution that is reasonable, balanced and potentially workable.
Current rules on excise duty are sometimes unclear and difficult to apply. They lead to unnecessary additional work for private individuals and companies. We therefore welcome the Commission’s overhaul of the rules governing products subject to excise duty. At the same time, we are critical of quite a few of the Commission’s proposed solutions. We therefore chose today to vote against the European Parliament’s legislative resolution which, to a large degree, also supported the worse parts of the Commission’s proposal.
We believe that only those products transported by private individuals themselves should be regarded as private imports and thus be exempted from taxation in their own countries. It must be possible for both tobacco and alcohol to be exempted from the general rule that excise duty must be paid in that Member State in which products acquired for private use are consumed. The reason for our attitude is that tobacco and alcohol are damaging to public health and should not therefore be treated like any old products.
We also object to its becoming possible for private individuals themselves to transport large volumes of mineral oils. We believe that it should be possible to have separate excise duties on products that damage our environment. In that way, it will be possible to direct people’s choices so that these are environmentally more friendly. What is more, transport and modes of transport are safer for being managed professionally.
Current rules on excise duty are sometimes unclear and difficult to apply. They lead to unnecessary additional work for private individuals and companies. We therefore welcome the Commission’s overhaul of the rules governing products subject to excise duty. At the same time, we are critical of quite a few of the Commission’s proposed solutions. We therefore chose today to vote against the European Parliament’s legislative resolution which, to a large degree, also supported the worse parts of the Commission’s proposal.
We believe that only those products transported by private individuals themselves should be regarded as private imports and thus be exempted from taxation in their own countries. It must be possible for both tobacco and alcohol to be exempted from the general rule that excise duty must be paid in that Member State in which products acquired for private use are consumed. The reason for our attitude is that tobacco and alcohol are damaging to public health and should not therefore be treated like any old products.
We also object to its becoming possible for private individuals themselves to transport large volumes of mineral oils. We believe that it should be possible to have separate excise duties on products that damage our environment. In that way, it will be possible to direct people’s choices so that these are environmentally more friendly. What is more, transport and modes of transport are safer for being managed professionally.
For public health reasons, I have chosen today not to support Mr Rosati’s report on amending the directive on the general arrangements for products subject to excise duty, such as alcohol and tobacco. Neither the Commission’s proposal nor the European Parliament’s report safeguard public health to the degree I believe is desirable. Rightly used, and in conjunction with other measures, indicative guide levels can play an important role in establishing whether products are held for commercial purposes or for the personal use of private individuals. With a view to limiting the harmful effects of alcohol and working to reduce total alcohol consumption, I believe that the guide levels should remain. Special efforts should also be made to harmonise excise duty levels with the express objective of reducing the harm caused by tobacco and alcohol.
Through this proposal, both the Commission and the European Parliament wish in practice to remove the opportunities that exist for importing limited quotas of alcohol and tobacco. The June List therefore chooses to abstain from voting on the committee’s amendments because a ‘no’ vote would entail support for the Commission’s proposal. The Swedish, Finnish and Danish Governments instead want the indicative levels to be halved and regarded as upper limits for private imports. The June List thus supports the Swedish, Finnish and Danish position in the Council. Fortunately, the area concerned is one in which Sweden still has a veto in the Council, so this proposal should not be a threat to the existing legislation.
. Although I appreciate the concerns raised by the issue at hand, especially as it concerns an issue as sensitive as taxation, on this particular aspect I am in favour of a more liberalising solution, one that makes an effective contribution towards establishing the internal market. This is especially true inasmuch as the issue at stake here is consumer activities rather than business activities, as has been clearly stated.
. May I inform the President that the E.P.L.P voted to abstain in the final vote of the above report.
The E.P.L.P believes that although a single market for products purchased by individuals is essential, other issues affect decisions over excise duty charges.
Moreover, this report on distance purchasing ignores the related concept of e-commerce.
Secondly, Member States should be allowed to set excise duty rates themselves. Maximum harmonisation infringes this right.
Thirdly, minimum indicative levels act as a reasonable guide in the UK for personal consumption and help the UK authorities to fight fraud.
. We are about to embark on the second stage of implementing the area of freedom, security and justice. In meeting the citizens’ concerns for more freedom and more security, a legal, and more importantly, political and institutional, balance must be struck.
This is with particular regard to three crucial questions:
- credibility: I am aware of the difficulties and delays that have come to light in a number of areas. This demonstrates that there is much to do in order to raise the level of trust among the Member States. I do not agree, however, that the best course of action is to develop initiatives outside the Community framework, such as Schengen+ (between seven Member States), which undermine the development of mutual trust among the Member States.
- legitimacy: The low levels of democratic legitimacy are appalling. Parliament must be genuinely involved in drawing up legislation.
- effectiveness: Objectives, priorities and responsibilities must be clearly set out, whilst ensuring that efforts are not duplicated and not spread too thinly.
Lastly, maintaining current legislation in the expectation that the Constitutional Treaty would be ratified has served to exacerbate the existing democratic shortfall. There are a number of aspects that should have, but have not, been addressed, such as the democratic supervision of Europol and Eurojust.
The June List believes that police cooperation and legal cooperation should be intergovernmental, that criminal law should not be harmonised at EU level and that no European Prosecutor’s Office should be set up. Immigration and asylum policy must go on being conducted at national level in order to avoid creating a Fortress Europe. Moreover, the Member States themselves should determine how their democratic institutions are to be designed, taking account of the Copenhagen criteria and the European Convention on Human Rights and Fundamental Freedoms.
We cannot, therefore, support the resolution.
. In order for a large, open area without borders, characterised by freedom of movement, to become a reality, there must be strong cooperation and trust among the various Member States, and among the political authorities, the police authorities and indeed the legal authorities.
I do not believe that every proposal in the report before us is essential, necessary, useful or desirable. I voted in favour, however, because I feel that at the heart of this report is the conviction and the awareness that without cooperation, without trust and without a certain Community element in certain areas of internal policy, it will not be possible to achieve the objectives of the area of freedom, justice and security, especially as regards preventing and combating crime and terrorism, which is one of its most significant aspects.
The Danish Social Democrats in the European Parliament have today voted in favour of the resolution on an area of freedom, security and justice. We are, however, aware of the fact that parts of the resolution concern an area covered by Title IV of the EC Treaty and do not therefore apply to Denmark, cf. the protocol on Denmark’s position.
Mr President, the Moraes report is yet another of those documents that are full of good intentions, yet invariably achieving the opposite of what they actually hope to achieve, with constant talk of racism and discrimination, although those terms are not precisely defined. It does, of course, become a problem when these terms occur in repressive legislation, which is what is being recommended here. That is how Belgium’s largest political party came to be condemned partly on the basis of a text on female circumcision. According to the judge, that text was not published to improve the situation of women in Islam, but to stigmatise Islam. In that way, freedom of opinion is crippled and problems become unmentionable, which is not, of course, the way to get them solved.
The report speaks, and I quote, in terms of ‘profoundly racist, anti-Semitic, islamophobic and homophobic statements and actions by prominent politicians and members of government’. The reality is, however, that nearly all anti-Semitic incidents can be traced back to Islamic immigrants. The reality is that so-called discrimination is often the result of a lack of willingness to integrate on the part of immigrants. The reality is that the indigenous population has never been consulted democratically about the question whether they want to live in a multi-cultural country, and that is something that must change as a matter of urgency.
. I voted against the Moraes report because of the unacceptability to me of Paragraphs 22 and 24. I cannot accept the promotion of equal matrimonial and other rights for same sex couples. I believe a Member State has the right to reject such partnerships as not equal to heterosexual relationships. I strongly support the family unit being based on the natural order of complementary sex couples and I value the benefit to children which results.
.  Some of the provisions setting out the rights of sexual minorities in the final version of the Moraes report on the protection of minorities are inherently risky. The reason for this is that the overly broad concepts used in the report could result in too wide an interpretation of these rights.
The wording of paragraph 24, which calls on the Commission to eliminate obstacles to free movement in the EU for married or legally recognised gay couples, could serve as a basis for the recognition of certain legal rights held by gay couples. Only a small number of EU Member States give legal recognition to the latter.
This would amount to unjustified interference in the family law systems of certain EU Member States. Given that this area of law is out of bounds for integration measures, such interference is unacceptable.
The rights of faith schools could be curtailed on the basis of paragraph 22 if they were obliged to employ homosexual persons and include homosexuality in their sex education curricula. This could run counter to the ethos, beliefs and missions of such schools. A good example of a directive that makes no mention of such issues is the Equal Treatment in Employment and Occupation Directive (2000/78/EC).
Despite being urged to do so, Parliament failed to insert a clause underlining ‘the right of parents to raise their children in accordance with their own religious beliefs’. Worded in such a way, this right of parents is a universally recognised in international law.
In view of these decisions by Parliament, I have decided to vote against the report and the resolution.
. It is crucial that we adopt an integrated and consistent approach to the fight against discrimination and xenophobia and that we derive maximum benefit from exchanging experiences and best practice. Equal treatment and respect for diversity are in the interests of the whole of society.
We have adopted a series of directives aimed at ensuring that every citizen is provided with effective legal protection against all forms of discrimination. Yet whilst we have created a strong legal framework to combat discrimination, the big problem that remains to be addressed is that of ensuring that it is implemented effectively and efficiently.
The protection of minorities is of major importance, especially following the last enlargement, which gave rise to a larger number of Member States with a huge cultural and linguistic diversity. Community legislation and policy must be in a position to support the efforts made by these Member States to address the problems faced by minorities, such as promoting their inclusion and involvement.
All forms of discrimination are unacceptable, but we cannot force any Member State to change its legislation to accept situations that run counter to their moral and cultural traditions. The subsidiarity principle must be upheld and the responsibility shared by the Union and the Member States on this issue of human rights must be fulfilled.
It is important to have an efficient anti-discrimination policy, as well as effective protection of minorities. These are, however, issues that, in accordance with the Copenhagen criteria, it is up to each Member State to deal with, so they should not be decided about at EU level.
The June List believes that it is the Council of Europe and the European Court of Justice that should take care of political and/or legal supervision.
.– The parliamentary group of the Panhellenic Socialist Party at the European Parliament will be voting in favour of the Moraes report. As the report states, equal treatment is a fundamental right.
At the same time, it notes that the Member States of the Union have different definitions for ethnic, national and religious minorities and groups within their borders on the basis of their legislation and/or international conventions. The constitutional and legal structure of the Member States and the relevant provisions of international law cannot under any circumstances be construed as being contested or affected by this report.
.  The wording of paragraph 24, which calls on the Commission to eliminate obstacles to free movement in the EU for married or legally recognised gay couples, could serve as a basis for the recognition of certain legal rights held by gay couples. Only a small number of EU Member States give legal recognition to the latter.
This would amount to unjustified interference in the family law systems of certain EU Member States. Given that this area of law is out of bounds for integration measures, such interference is unacceptable.
The rights of faith schools could be curtailed on the basis of paragraph 22 if they were obliged to employ homosexual persons and include homosexuality in their sex education curricula. This could run counter to the ethos, beliefs and missions of such schools. A good example of a directive that makes no mention of such issues is the Equal Treatment in Employment and Occupation Directive (2000/87/EC).
Despite being urged to do so, Parliament failed to insert a clause underlining ‘the right of parents to raise their children in accordance with their own religious beliefs’. Worded in such a way, this right of parents is universally recognised in international law.
In view of these decisions by Parliament, I have decided to vote against the report and the resolution.
. – The report 'on the protection of minorities and anti-discrimination policies in an enlarged Europe' contains everything except the basic fact that the discrimination in the EU against women, young people, ethnic immigrant minorities, the disabled etc. is the result of the anti-grass roots and unfeeling policies of the ΕU, on the one hand, and has a very deep, class-based nature, on the other. It does not cut across the social divide; it mainly affects the poorer, grass-roots sections of society. It refers to numerous forms of actual discrimination in the workplace against women and young people, but passes in silence over the high rates of unemployment and the inhumane, flexible forms of employment applied mainly to young people and women, as a result of Lisbon-type strategies. The report passes in silence over the scandalous discrimination against the Russian minority in the Baltic States, despite the fact that the Communist Party of Greece has repeatedly raised the problem in the European Parliament.
The people subject to discrimination should not delude themselves; only their fight, in cooperation with consistent, working-class movements, with the fighting grass-roots movements, can put the brakes on their marginalisation and exclusion from the social and political rights of which capitalism and its political exponents have deprived them.
. The protection of minorities and anti-discrimination policies often swing between two extremes – there is either a shortfall, in terms of policies and protection, or a surplus, in terms of solutions that clearly go beyond their stated objective and become models, which should not be imposed on the Member States and to which I am generally opposed.
This is precisely what has happened in the report before us. The group to which I belong tabled a number of amendments that would have turned the report into a series of acceptable and positive proposals. Those amendments were unfortunately not adopted, and I therefore voted against the report.
I feel that on issues such as these, I repeat, both shortfall and surplus are detrimental. The right to be different should not be confused with imposing equality. They are not the same thing and do not produce the same results.
The next item is the debate on the Council and the Commission statements on reform of the UN.
Mr President, Commissioner, ladies and gentlemen, I said this morning that one of the items on the agenda for the European Council was reform of the UN, and in particular the summit in September of this year, during which we hope this reform can be introduced. As we have already discussed and emphasised, the European Union attaches very great importance to that reform. On a number of occasions we have expressed our support for the contents of the report of the UN Secretary-General, Mr Kofi Annan, presented on 21 March of this year, and the preparatory reports on which it was based. These reports are in line with the general approach set out in the European security strategy, and open up some promising avenues towards a stronger and more effective multilateralism.
The European Union supports the global concept of collective security recommended by the Secretary-General, recognising that threats to peace and security are not only represented by war, international conflicts, riots, organised crime, terrorism and weapons of mass destruction, but also by poverty, under-development, deadly epidemics and environmental damage – in particular the issue of global warming. The European Union gives its agreement in principle to the package of measures presented by the Secretary-General, while at the same time maintaining an open mind. It intends to play a leadership role in the preparatory process for the September summit.
The Union believes that significant efforts must be made to obtain the best possible results at the summit across a wide spectrum of issues. It is crucial to maintain a balance between the Secretary-General’s three major objectives of development, security and human rights. The challenge is, therefore, to achieve a critical mass of reforms within a consistent long-term approach, while at the same time holding out the possibility of further progress later on. We in the European Union are accustomed to these step-by-step approaches, with recourse to transition periods.
As regards development, the European Union fully shares the Secretary-General’s view on the interdependence of the various areas involved. It would also emphasise unambiguously that development is an end in itself, not merely a means to achieve security. The Union is firmly committed to implementing the Millennium Declaration. It emphasises the link between achieving the Millennium goals and the implementation of the results of UN international conferences and summits in the economic, social, environmental and other spheres. I am not even going to reiterate the goals we set during the last General Affairs Council on the issue of increasing development aid up to 2015.
The Union would like a certain number of matters of vital importance for the achievement of the Millennium goals to be taken into due account in the conclusions of the summit. We also attach particular importance to joint and collective action to combat AIDS. We want to reflect jointly on the link between environmental viability, security and the elimination of poverty.
With regard to the various security-related aspects, the European Union strongly supports the idea of creating a peace consolidation committee. This is a priority for the Union, and an agreement on this issue at the September summit is vital. This proposal serves to plug a gap. During the migration from a state of war to a state of lasting peace, this peace consolidation committee could help intensify the UN-led planning activity in support of a lasting recovery, while at the same time strengthening the institutions which guarantee the rule of law and good governance. In parallel, it could play a significant role in the prevention of subsequent conflicts, which is often an important factor in cementing a lasting peace. This peace consolidation committee would be a permanent body which could assist the Security Council and Ecosoc during the various phases of the conflict.
The link with Ecosoc is particularly important in relation to development. The committee should also help to ensure that reconstruction and peace-keeping strategies are consistent.
In relation to the prevention of terrorism, the Union supports the global strategy proposed by the Secretary-General both in his report and in his Madrid speech. We need to emphasise that terrorism is unacceptable in all circumstances, irrespective of the underlying causes invoked. The Union would point out that the five pillars of the Secretary-General’s proposed approach coincide with the strategy which the Union has been developing since the 11 September 2001 attacks, and which it subsequently reaffirmed following the tragic events in Madrid.
The European Union also supports the Secretary-General’s recommendations in relation to non-proliferation and disarmament – recommendations which, in general terms, coincide with the approach in the European strategy against the proliferation of weapons of mass destruction. As it will only be possible to achieve results through a collective effort, the Union is ready to take initiatives in that direction, in a multilateral context, and to raise these issues during its regular contacts and political dialogue in order to convince its partners to take account of these recommendations as well.
The Union believes that the proliferation of weapons of mass destruction represents the gravest and most immediate threat to international peace and stability. Universal guarantee agreements and additional protocols should now be the norm in terms of nuclear verification. Additionally, negotiations for a treaty to halt the production of fissile material should be brought rapidly to a successful conclusion. The Union also intends to take an active part in the development of binding international instruments to regulate the marking, tracing and illicit dealing in small-calibre arms and light weapons, issues we have already had the opportunity of discussing during sittings of this Parliament.
The Union reiterates its hope that adoption of the principle of the responsibility to protect can become one of the major priorities of the summit. Violations of human rights, impunity and breaches of the rule of law remain among the main factors threatening peace and security, while at the same time hindering the development process. The Union supports the efforts of the Secretary-General to adopt and apply the principle of the responsibility to protect the potential or actual victims of genocide, war crimes, crimes against humanity and other mass violations of human rights.
Finally, as regards the use of force, the Union believes that the concept and principles proposed by the Secretary-General represent a good basis on which all parties should be prepared to work. The criteria proposed are political rather than legal in nature and should reflect a broad international consensus, which should prove helpful to members of the Security Council in their deliberations which could potentially lead to the use of force.
I should like to applaud the importance accorded to human rights and the rule of law in the Secretary-General’s report. The Union supports any proposal to reinforce democracy and to place human rights at the centre of the UN's system. We insist on the need to reinforce the system of human rights, in particular by incorporating them into all the activities of the UN system, which would strengthen its capacity to react at any time to breaches of those rights.
We also support the appeal to strengthen the office of the UN's High Commissioner for Human Rights and to allocate sufficient funding to reinforce his ability to discharge his mandate. The Union therefore agrees with the establishment of a permanent Council for Human Rights, as it could help to enhance the importance attached to human rights within the UN system.
Sixty years after the war and after the creation of the United Nations, the time has come to give fresh impetus to multilateralism, to reform the United Nations system, a system vital for global security, harmonious development of all nations and the consolidation of peace. I believe we have a real opportunity. The European Union must play an active part in that reform and I count on Parliament to support the Council and Commission in that endeavour.
. Mr President, I welcome this opportunity to discuss UN reform before the crucial UN Summit in September. I congratulate the rapporteur, Mr Laschet, on his report.
The September 2005 UN Summit, to be held on the 60th anniversary of the UN, is an opportunity that must not be missed. The summit represents an opportunity to take decisions leading to a more efficient United Nations and one that is better equipped to deal with the challenges of the 21st century.
In the last three weeks President Barroso and Commissioner Ferrero-Waldner have both been to New York, where they held constructive discussions on the summit preparations with the UN Secretary General Kofi Annan, his deputy, Louise Fréchette, and the President of the UN General Assembly, Ambassador Ping. During those talks, all the parties underlined the need for continuous and strong EU leadership in the preparations for the summit, in order to achieve substantial results in September.
The Commission, together with the presidency and Member States, is thus reaching out to partners, both in New York and in capitals throughout the world. The active involvement of Parliament in mobilising other parliamentarians around the world on the summit agenda would also be extremely useful.
On 3 June we received the draft outcome for the summit, which provides us with a good starting point but nonetheless requires a strong European Union input if we are to achieve ambitious results during the September summit. I am glad to see that the views expressed in the resolution tabled by this Parliament are similar to those of the Commission in many respects.
As the UN Secretary General's report correctly states and as is underlined in Parliament's resolution, progress towards achieving the Millennium Development Goals (MDG) requires urgent attention. A serious boost to common actions is needed to reach the Millennium Development Goals by 2015.
On 24 May the European Council agreed the Commission's ambitious proposals to achieve collectively 0.56% of GNI for ODA by 2010 and 0.7% by 2015. This is an important step forward for international solidarity and a clear sign of the European Union's commitment to a successful summit. We hope that it will provide a strong impetus for others to follow our example.
Allow me to address a few of the UN reform proposals on the table that are of particular interest for reinvigorating the effectiveness of the United Nations. The Commission has been actively engaged in the discussions on the proposed Peace Building Commission, which could fill the very real gap that currently exists within the UN institutional machinery for dealing with the period between the end of a conflict and long-term sustainable development.
I welcome the resolution's support for the Peace Building Commission. The Commission supports as broad a mandate as possible for the Peace Building Commission, including support for democracy, functioning institutions and strengthening the rule of law. Its work should consolidate peace and prevent the outbreak of new conflicts. In terms of its membership, both UN Security Council and ECOSOC membership should be represented, as well as major donors and contributors to peace building, international financing institutions, and key UN agencies, funds and programmes.
The European Community's longstanding, worldwide and sustained peace building efforts are well known. I am therefore glad to inform you that, in the preparatory work for the summit, the European Union has decided to press for the participation of the European Community in all meetings of the Peace Building Commission. I trust that Parliament will be able to support that position.
The Commission strongly welcomes the UN Secretary General's proposals relating to human rights A substantial reform of the current UN human rights architecture, including the replacement of the ailing UN Commission on Human Rights by a standing Human Rights Council, is essential if the system is to be made more efficient and credible.
The ultimate objective is to make human rights protection and promotion effective worldwide. I am therefore delighted to see that we agree on the proposed Human Rights Council. The proposed election of the Council by the General Assembly should extend a sense of ownership to the wider UN community. Ownership must, however, be balanced by responsibility and the Secretary-General's view that States seeking membership of the Council should demonstrate a 'solid record of commitment to the highest human rights standards' is a welcome requirement, also in view of the obligations deriving from membership of the Council.
Obviously the issue of reforming the Security Council is one of the high-profile elements of the current UN reform debate. I note with interest the proposals made in the resolution for the establishment of an 'EU' seat. Whilst Security Council reform is naturally an issue of great importance, it must not be allowed to stall the whole process of vital reform of other UN institutions or other important areas where progress is needed. I would call upon all Member States of the UN to make every effort to ensure such paralysis does not occur.
The Commission fully supports better environmental integration across the UN system, including the establishment of a UN Environmental Organisation, and is delighted to see that the European Union is coming together on this.
I shall conclude by stating my satisfaction at the degree of concurrence that exists between us on many of the key topics at the heart of this issue. Furthermore, I wish to underline the Commission's determination to continue to work towards achieving good results in September and ensuring implementation of the summit's outcome.
.  Mr President, Mr Schmit, Commissioner Borg, ladies and gentlemen, at a time when the European Union is enduring and debating one crisis after another, the affirmation of belief in effective multilateralism and in a strong United Nations is a credo around which most of this House, along with the Council and the Commission, can unite. This September, in New York, the European Union should send out a clear message to the effect that we want reform and institutions that work better, and that we encourage Kofi Annan to proceed down this road.
I see this as a typical example that we could put before those members of the public who think that the nation states might achieve more. The challenges that we face, though, leave us no alternative to action on a global scale. If we are to combat terrorism, to address the problems of failing states, if we are to deal with the world’s shifting climate and to campaign for human rights and democracy around the world, then we need a strong United Nations.
So it is, then, that in the report to be put before the plenary tomorrow, the House’s Committee on Foreign Affairs has limited itself to responding to the High Panel’s proposals. Rather than drafting a new report on the UN in succession to the one we adopted last year, we have got to grips with what the High Panel has proposed, and one topic that has been very much on our minds in doing this has been that of collective security. Reform of the United Nations should be underpinned by the principles of prevention, awareness and shared responsibility.
Something else that had a high priority for us was freedom from want, in the shape of a renewed development policy, something that ties in very well this year with the fifth anniversary of the year 2000’s Millennium Goals.
The third thing that matters to us is that the institutions be renewed and made more representative and more efficient, and so we have reiterated our call for a seat for Europe. We know it is not realistic to expect to achieve this by September, but, even if Europe does not get a seat, we want it to be more present. If there are to be new seats of whatever kind, we want them to go to the European Union, which will then appoint its representatives in the Security Council. That would be a small sign that things were going in the right direction.
The United Nations cannot be reformed by its Secretary-General; that is for the states to do. It is for that reason that we appeal to the European Council for the states represented within it to join together in supporting Kofi Annan and his programme of reform.
.  Mr President, ladies and gentlemen, a globalised economy calls for globalised politics. A stronger United Nations is the right response to the challenges that the international community faces in the 21st century. I am glad of the general agreement in the House, and grateful to Mr Laschet for his report. We may be in different groups, but we take a similar view of things.
We in the Socialist Group in the European Parliament see it as important that reforms should not be limited to the institutions, but should also aim to strengthen the UN in the performance of its tasks and in its mission. One prominent objective for the coming years is to achieve the Millennium Development Goals; we have to succeed in halving the incidence of poverty, illiteracy and the major diseases by 2015. If we manage that, we will have made a contribution to the world’s peace and stability.
The UN’s role in peace missions and in conflict management needs to be enhanced. A large number of proposals have been made as to how this might be done, ranging from an anti-terrorist convention to the delegation of the rights contained in Chapter VII of the UN Charter to recognised regional organisations such as the African Union or the European Union. Why should peoples not resolve the conflicts on their own continents themselves, before the men in blue helmets arrive from elsewhere?
Let me turn to the need for stronger institutions. The Security Council is the sensitive issue here. We are agreed that Europe should, in the long term, have a seat on it. It may be that a mechanism is already being devised for its non-permanent members whereby the European Council would mandate Member States to perform this duty on the European Union’s behalf and in consultation with its institutions.
The UN also needs to be made more democratic. The demand is also being made for a Parliamentary Assembly within the UN; let us seize the opportunity, for it is one that does not come often. Now is the time for the package to be wrapped up!
.  Mr President, ladies and gentlemen, 2004 was a very difficult year for global organisations, and so 2005 will be all the more decisive for the United Nations. Never before has there been such a great desire for fundamental renewal of the organisation; never before, too, has reform been so urgently needed. Like Mr Leinen and Mr Laschet, who have already spoken, I rejoice in the broad consensus that we have here: the clear affirmation of belief in the Millennium Development Goals is something we can all echo, just as we can all aim to improve the synergy between conflict prevention, peacemaking and peacekeeping. We are agreed on the need for better resources – and more of them – for this, and on the need for a more rapid response to events in crisis regions, with clear rules for deployments in them. To address acute dangers such as the proliferation of weapons of mass destruction, there is a need not only for clearly defined and internationally recognised rules, but also the political will to act. It is in this respect that the international legal standard that is coming into being, and according to which we have a duty to defend others, constitutes a quite crucial step forward.
Reform of the UN’s institutions will be the most difficult hurdle to overcome. Its General Assembly must become more productive; rather than mounting, year in and year out, repetitively vacuous debates without concrete results, it must get back to debating things that really matter. ECOSOC, too, must make a markedly better job of performing its tasks.
The Security Council, too, is in need of reform. On 24 June, the Committee on Foreign Affairs put before the House a resolution it had adopted on this subject. While united in our desire for a permanent seat on it, we do know – particularly after the failure of the referenda – that the legal and institutional framework conditions for such a seat will not be in place before mid-September this year. Is this a reason to delay the reform? No, it is not; the world will not wait for the EU, and so all our Member States must, for the United Nations’ sake and for multilateralism’s sake, give the reform their backing, even though not all of them will be able to have a seat in September.
The mechanism to which Mr Laschet referred is one that we have devised together; it involves the European seats being allocated in close consultation with the EU. I might add that this debate – particularly after the failure of the French referendum – should be being held in Brussels rather than in Strasbourg.
.  Mr President, ladies and gentlemen, the opportunity to implement fundamental reform of the United Nations is an historic one, one in which Europe can and must play an important part, and so it is a very good thing that there is a large majority in this House giving its backing to the High Panel’s report on reform of the UN and to Kofi Annan’s report, which is derived from it. Implementation of this report and completion of the reform are matters of importance in terms of world politics, and I was very glad to hear that both the Council and the Commission are committed to this.
There are four major and crucial aspects of this reform in which we must make progress. The first is the reform and extension of the UN Security Council, accompanied by the clear and unambiguous definition of the UN’s exclusive right to exercise force. It would be a very good thing if the discussion on the expansion of the Security Council were to enable Europe to get a seat on it, resulting in a real structural change in the way in which Europe’s policies are represented.
The second is the process of transforming international development policy into an international structural policy in the true sense of the word. The essential means to this end is the reinforcement and upgrading of the United Nations’ Economic and Social Council, ECOSOC; and close cooperation between it and the Group of Twenty really could plant the seed and lay the foundation of a new World Economic Council, which would be capable of steering the global economy in the direction of a sustainable policy.
Thirdly, the UN’s environmental programmes need to be transformed into a real UN environmental organisation, one that is sustainable and well organised. This is a major task.
The fourth point is an important one: the Human Rights Commission should be upgraded to a permanent council on human rights elected by the General Assembly.
Security policy, development policy, environmental policy, human rights policy – these are the four pillars in which we need to make progress.
. Mr President, ladies and gentlemen, at 60 years old, the United Nations is younger than I am but I genuinely hope that it has a longer life than mine and ours and that it can witness development, democracy and justice for the people of this world.
The devastation of the Second World War, the horror and the uniqueness of the Holocaust perpetrated by the Nazis, the deaths of millions of people and soldiers, not to mention the unpunished crime of the atomic bomb attack on Hiroshima and Nagasaki brought forth a hope and a commitment: that the peoples of the United Nations could be certain of having a vehicle to make war history. That is now a long time ago. The UN has lost its effectiveness and the major countries have striven to see it go under – one need only think about the preventative and humanitarian wars, which in reality have been trials of lethal weapons, virtually weapons of mass destruction.
Reform, or rather, a refounding of the United Nations is crucial. The Organisation has to return to a situation in which it is able to maintain peace by means of justice, promote disarmament, combat poverty and uphold democracy. Upholding democracy also means guaranteeing transparency and participation, not only by national governments, but also by the people and civil society.
Mr Laschet’s report is important, as is the ability of our Parliament to strive towards strengthening and coordinating the United Nations. I agree with his proposals: strengthening the commitment towards human rights, protecting nature and the environment, combating poverty and strengthening the European Economic and Social Committee (ECOSOC). Those are all fundamental commitments, also in terms of achieving the Millennium Development Goals. Mr Laschet was speaking about ‘freedom from want’ and about the need to encourage Kofi Annan and obviously to forcefully resume the Agenda for Peace issued by Boutros Boutros-Ghali in 1992.
Finally, I would like to highlight a fundamental issue, that is, the complete anachronism of the Security Council and its anti-democratic nature, which is symbolised by the right of veto. I believe that it is important to strive towards abolishing it and for the European Union to be represented by one voice, together with the other continents.
.– Mr President, we are in a fairly extraordinary situation this afternoon, discussing a project which is devoid of substance in a forum which has no right to debate it. I will ignore the vacuity of the project, reform of the UN: when I first had the honour of serving my country in the UN, in 1992, the issue of UN reform was already under discussion. The story is old hat! The fact is that the UN is based on a Security Council which, in turn, is based on five permanent members, who have taken the UN as far as it could go – often for the better but sometimes for the worse. As for Europe, it is represented in the UN by non-permanent rotating members and by two major powers holding a right of veto, namely Great Britain and France. Moreover, no alternative architecture appears possible.
However, that is not the worst aspect. This Parliament has no power to debate this subject, or even – as Mr Laschet has said in somewhat derisory fashion – to send messages to New York. That is absolutely meaningless. Our separatist French delegation will not take part in the vote tomorrow as a sign of protest against the determination of this Parliament to act as if it could encroach on the States’ prerogatives, and, worse still, to act as if there had been no referendum, or, in other words, as if the Constitution was not dead.
I solemnly warn you against a collective abuse of power: we are behaving as if, one day, there could be a Constitution, or a common foreign and security policy, or a European foreign minister. These things will never happen! The people do not want them. And if you want to impose them by force, you would be basing the future development of Europe on a , thereby rendering all our decisions illegal and eliciting an appropriate – and undoubtedly violent – response from our citizens.
. Mr President, ladies and gentlemen, in mid-June the offensive of the so-called ‘G4’ will be launched, which intends to put forward a proposal for a resolution to the General Assembly that will increase the number of permanent members to 11, thus leaving the other 180 members of the UN to compete for the non-permanent seats. Approval of that proposal will increase the disparity among the Member States of the UN and will pose the problem of extending the right of veto, with the attendant risk of paralysing the Security Council. At European level, Germany’s entry into the Council would conversely mean abandoning once and for all a project of a Europe endowed with a serious and effective foreign policy.
Italy, which has always been committed to the European Union having one single seat, is now leading the UFC group, which is opposed to the G4 proposal, hoping for the Council to be restructured on a regional basis. It is only by means of this type of reform that the European Union would obtain the role that belongs to it at international level. National egoisms need to be put to one side if we are to offer the European Union a credible political future.
Mr President, ladies and gentlemen, we are all aware of the absolute necessity to reform the United Nations, and the Security Council in particular. In order to be effective, however, a reform has to be agreed upon by the largest number of countries possible, it has to enjoy a broad consensus, it has to reflect the growing importance of regionalism in international relations, and it cannot be rushed through.
We condemn plans to reform the Security Council like the so-called ‘G4 plan’, as Mrs Angelilli pointed out, which would result in weakening the main body of the United Nations and freezing it in its current difficulties. We believe that all countries have the right to serve in the Security Council, by means of periodic elections guaranteeing that the many regional experiences are represented. In this spirit, we have asked for separate votes on paragraphs 19, 20 and 21, in order to remove a number of ambiguities in Mr Laschet’s nonetheless excellent report.
Much is said, including in this House, on the issue of a European seat. In order for something like that to exist, however, a common European foreign policy is required, and I believe that we are still very far from reaching that objective. There is no doubt, moreover, that the recent twin ‘no’ vote on the Constitution has made the passage even more difficult. One day the European seat will be obtained but here and now we rule out permanently delegating one Member State to represent the Union, as that would discriminate against the other Member States, even though Italy would in that case have the full numbers required to be able to stand as a candidate.
The United Nations is currently undergoing embarrassing revelations and scandals that are damaging its reputation. When we talk about reforms, therefore, we must not only consider the Security Council, but also, as this report rightly does, the United Nations in its entirety. Having been powerless and crippled for many years by the rivalry between the superpowers, the United Nations has once again to find new energy and new life.
– Mr President, as a French citizen I feel bound to begin this speech by rejecting the comments I have just heard from one of my fellow citizens. The demise of a draft Constitution is not the end of all the Treaties binding us together! Europe has done enough to earn the right to send a collective message. Laschet, my congratulations on your good report! If there is any abuse of power – that was indeed the word used – it is by taking the salary of a Member of the European Parliament and then biting the hand that feeds you, ignoring all the efforts we have been making for sixty years.
Mr President, Minister, Commissioner, I support this Laschet report. In these dark days for Europe, I am happy to see this rare moment of convergence between the Council, the Commission and our Parliament. I am pleased to commend the excellent report of a colleague who, rather more than is customary, took the views of his colleagues into account, and I am ashamed that there are only 25 of us at this sitting, a fact which hardly enhances the credibility of our debate.
Mr President, I should like to give you a message for the Presidency. We can try to reform the United Nations, but it would be better to start by reforming ourselves. I am certain that the 700 or so colleagues who are absent are not merely enjoying a siesta. They are at work in their offices. Our work is badly organised. We need one or two major debates in plenary session each month in this building and, apart from that, everything should be discussed in committees. These debates should be dignified affairs. It is impossible, with only a couple of minutes available, to make an analysis or express a line of thought.
I would therefore say, Mr President-in-Office of the Council – begging your pardon for representing a Parliament of which I am basically a little ashamed – that my main concern is that by defending this good report and all the good work we do together in Europe, you might be aiming at the wrong target. There are too many responsibilities, too may targets. It is true that Europe has its reasons for wanting a seat on the Security Council. It is true that the time is not ripe and this is virtually out of the question at present. I would advise you not to waste too much time on it and to focus on what is reasonably possible, on what would generally make a difference and on aspects where our work, and in particular the Laschet report, can be constructive. I would quote Article 2 and chapter VII on the transfer of the right to invoke the Charter to regional organisations. This is a great innovation. I would also cite the transformation of the Trusteeship Council into a Council for Failed States. Finally, I would mention the introduction, in Article 17, of a reference to global public goods. As I have overrun my allotted time, I will stop here.
This is all absurd; we are all saying more or less the same thing. Do not aim for the wrong target. Concentrate on the innovative aspects – and only on them – and we shall have done a good job.
Mr President, like my colleagues, I believe that –– as is the case with the European Union –– if the United Nations Organisation did not exist, it would have to be invented. That is a fact. And it is also the case that the United Nations must be reformed, just as we are doing in the European Union.
In the specific case of the United Nations, an in-depth and immediate reform is clearly urgent, fundamentally because the Member States are currently subjecting it to a twofold restriction, of a budgetary nature, firstly, and secondly, of a political nature. The reports by the high-level panel and by the Secretary-General, Kofi Annan, provide, I believe –– and here I agree with Mr Laschet –– an excellent starting point for analysis and debate, and I would therefore also urge the Commission and the Council to take them sufficiently into account.
It is important to remember the anti-war mobilisations, in particular those that led us to question the importance of a war in Iraq. I believe that, at this time when world military spending has risen to one billion dollars per year while at the same time the States do not provide money for the Millennium objectives, this review is more necessary than ever.
Mr President, the recent Brok report argued that the EU as a whole should play a major role within the UN. The PPE-DE Group amendment to the report demanded that the EU should be guaranteed a seat in the UN Security Council. That word ‘guaranteed’ is incompatible with the UN High-level Panel’s view that no change in the composition of the Security Council should be regarded as permanent in the future. In both of the Panel’s proposed models for reform of the Security Council, the current permanent members would retain seats. That is not what the Eurofanatics want to hear. They want the EU to take over the seats of France and the UK. However, even Mr Brok’s report conceded that an increased role for the EU was pending the entry into force of the new Constitutional Treaty. The Constitution is dead; the EU has no legal personality; Europe is not a nation and the EU, therefore, has no place in the United Nations.
Mr President, we must never forget that the collective interest is the national interest, especially in a world full of terrorism.
One of the most important functions of the United Nations is the delivery of its aid to the less developed world. Corruption and a lack of transparency erode public support. A fundamental reform is needed of what the United Nations does with its aid delivery. For the first time, Internet technology has made it possible to bring transparency into the raising of international aid funding in the donor countries and the delivery of aid in the recipient countries. We must be able to see how the aid is being spent, brick by brick. A closer involvement by citizens through the Internet will create a new driving force for the effective delivery of aid and for holding governments, the United Nations and other NGOs accountable.
Civil strife and gross violations of human rights are the principal obstacles to United Nations development objectives. One civil war can undo decades of development effort. It is therefore essential to give our full backing to the work of the international criminal courts and to make it clear that anyone who commits crimes against humanity will be personally called to account for his or her action.
The United Nations must be able to anticipate and prevent. It must be a peace-builder and a peacekeeper. On 24 February, this Parliament passed a unanimous resolution demanding that Nigeria surrender to the United Nations international court the former President of Liberia, who has been charged with war crimes by the United Nations Special Court for Sierra Leone. Why has the United Nations Security Council failed to reinforce this demand with a mandatory resolution under Chapter VII? The United Nations Commission on Human Rights must be replaced with a stronger human rights council, with membership barred to nations with poor human rights records.
Finally, the United Nations must return to its roots. It must reform a stagnant bureaucracy. It must sweep away a dysfunctional committee. It must focus on an active United Nations parliamentary assembly, a good governance and democracy promotion unit. It must become the three pillars: peace and security, justice and human rights, and development.
First of all, I would like to congratulate Mr Laschet on his excellent report and the UN working group that was also involved in drafting it. Reform of the UN is indispensable, as it is the only multilateral organisation able to take up the gauntlet of the challenges of the new era effectively and successfully. Part of this process of reform will involve reviewing the number of members on the Security Council and its scope and the means and adjusting them to meet the new challenges. The only possible way of solving its problems is to adopt an integrated approach, which takes economic, social, development, security and human rights dimensions into account.
We must not forget that efforts to reform the UN and the common security and institutional reforms aimed at promoting the realisation of the Millennium Development Goals, closely complement one another. I therefore welcome the development ministers’ decision creating resources for this purpose. Successful realisation of the aims set out in the Millennium Development Goals is crucial for Europe in a globalised world. Reducing poverty, effectively eradicating starvation and meeting drinking water needs are all vitally important issues and postponing efforts to find solutions is not an option. The dangers are imminent and complex; successful implementation of reforms is more urgent now than it has ever been.
– Mr President, I shall devote these few words to an extremely important issue, namely the reform of the United Nations programme for human rights. I am delighted to see – not only here in Parliament but also in the Commission and the Council – that the general outline of a reform of the UN’s instruments assessing human rights is emerging and, moreover, that it corresponds to the work now being undertaken, by which I mean the package proposed by the UN Secretary-General and also the action plan which has just been submitted to Kofi Annan by the High Commissioner, Mrs Louise Arbour. These are extremely interesting approaches which, moreover, are echoed in the excellent report by Mr Laschet.
The transformation into a permanent council is obviously a revolution in the UN’s system of human rights. Why? Because it will provide us with a body able to apply permanent pressure on countries violating human rights, and, as we have just said, these violations are a permanent threat to security, development and peace. That is an absolutely vital reform. With regard to the increase in the resources available to the High Commissioner’s office, I believe everyone is in agreement.
I think we shall also have to look at the substance of the activity of this Council and at the way it works: in that area, the reference that the European Parliament’s report makes to peer group assessment – namely assessment by other countries – which is a transparent, just and equitable appraisal system for all countries, helping to avoid the charge of double standards, appears an absolutely fundamental one.
Mr President, the EU Member States have different views on how the UN system should be reformed. Allow the Member States to discuss this matter with other UN members. This debate should not be conducted within the framework of EU cooperation but in a broader international context. It is clear that an EU strategy for reforming the UN system is largely aimed at safeguarding European, rather than global, interests.
The motion for a resolution points out that the objective is that the EU countries should in the long run speak with a single voice in the Security Council. We are unsympathetic to this proposal. Clearly, the countries of Europe have different foreign policy positions. This emerged, in particular, in connection with the Iraq war. France and Great Britain are examples of countries that often have different approaches to foreign policy issues. Would it be at all possible to speak with a single European voice in the Security Council? Would the voices of small countries, such as Sweden, be heard at all?
Mr President, I would like to begin by thanking the rapporteur, Mr Laschet, for the work he has done. It is difficult to achieve a broad consensus between the different groups and delegations on such a complex issue as the reform of the United Nations. This reform involves many important issues.
I will restrict myself essentially to three aspects. Firstly, the need for effective multilateralism in order to deal with the problems of the international community. No single country or single group of countries can say everything, but rather we need a multilateral approach, and multilateralism requires representative and effective institutions. Hence the importance and the need for a reform of the United Nations.
Secondly, the reform of the United Nations Security Council, the body that is essential to maintaining international peace and security. Its representativeness must be increased and its operation improved, but I do not believe the best solution to be the so-called ‘model A’, that is to say increasing the number of permanent members, an idea which I believe to be rather anachronistic.
One essential objective clearly taken up in Mr Laschet’s report, is that the European Union itself should sit on the Security Council of the United Nations. This objective is entirely consistent with the idea of a common foreign and security policy, and it will be even more so if the constitutional treaty enters into force. But if the model that is finally accepted in New York is that of allowing new permanent members, I believe that the new seat should be for the European Union.
I find it particularly striking that, at a time when so much is being said about a common foreign and security policy, or a future foreign affairs minister, this issue, surprisingly, is not being debated in the Council of the Union; the European Union's presence on the United Nations Security Council is not being debated in the Council and, today, the representative of the Council – I do not know if he is listening – appears not to have mentioned this issue.
Given the fundamental importance of the reform of the United Nations Organisation, and in particular of its Security Council, I believe that it should be approved on the basis of the broadest possible consensus. A reform of this significance should not be implemented on the basis of just a two-thirds majority, because that is not reasonable. A greater consensus is needed.
Thirdly, I am pleased that the report stresses the fight against terrorism and, in this regard, I will not just emphasise Resolution 1373, but also the importance of assisting the victims of terrorism. Resolution 1566 has also taken a first step in this direction.
We must continue to improve and to make progress in this direction.
– Mr President, the post-war balances reflected institutionally in the UN have now been overturned. New international problems and challenges threaten world peace and stability. The international system is governed by the omnipotence of the United States and its unilateral perception of how to resolve international problems. The legitimising role of the UN has been reduced, while its efficacy and credibility have been dangerously weakened. Mankind needs a new, democratic, multilateral system which will express contemporary geographical and political realities. That is why the reform of the UN system is a necessary precondition to a world of peace, freedom, democracy, growth and justice.
The report by the UN Secretary-General and his proposed reforms are a bold response to the challenges of our times. The report by Mr Laschet also moves in this direction. However, no reform will be able to achieve its objective unless the UN regains its lost credibility as regards the application of its resolutions. Crucial resolutions on peace and stability have not been applied on the pretext of serving the current international economic situation and the interests of the major powers. Up to now we have been witnessing selective sensibilities in the application of UN resolutions and I think that this is a serious omission in Mr Laschet's report.
– Mr President, ladies and gentlemen, Mr Kofi Annan stated that environmental damage, water shortages and the effects of climate change were now killing more people than terrorist attacks. The UN’s proposed environmental reforms, although given a mention, are not yet equal to the challenges facing the planet, despite the fact that the UN has a responsibility to organise the resources to combat predicted disasters, which will turn millions of people into ecological refugees.
Who will provide a home for those dispossessed nations whose land has been swallowed up by the sea? What authority will defend nature in the commercial decision-making of the WTO, a body which has already shown that it gives scant consideration to environmental damage?
Because the environment is not a commodity, because environmental standards must take preference over trade, because legal relationships must be clarified when settling conflicts between the WTO and multilateral agreements on the environment within the United Nations system itself, the UN environmental programme must be transformed into a global environmental organisation, in order to protect our shared public asset, the earth. With international institutional recognition, no one will again be able to evade his responsibility to the planet and to future generations.
A motion for a resolution(1) to wind up the debate has been tabled pursuant to Rule 103(2).
. Mr President, as I have said before, we share many of the views of this Parliament on the reform of the United Nations. We all agree that a strong and effective United Nations is for the benefit not only of the European Union but also of the international community as a whole.
We can support many of the proposals in the Secretary-General’s report. As I have stated, our priorities are to secure greater success in the achievement of the Millennium Goals. We are equally committed to seeing progress in the field of post-conflict situations and, therefore, we support the proposal for a peace-building commission as an instrument that will fill an existing gap between post-conflict situations and long-term sustainable peace.
Our commitment to human rights is unwavering and the proposals on the table for a human rights council will get our full support. Equally, we will support the creation of a UN environmental organisation, which will further consolidate the central focus of our actions in the field of the environment.
On climate change, we believe that the summit should call for more collaborative efforts to achieve the objectives of a UN climate change convention. The summit should endorse the UN Secretary-General’s proposals to ensure concerted global action to mitigate climate change and develop a more inclusive international framework for climate change beyond 2012.
The Commission wholly endorses the contents of the UN Secretary-General’s report on the proposal for a comprehensive convention on terrorism and calls for Member States to agree a definition of terrorism.
The UN Secretary-General rightly underlines in his report that the accumulation and proliferation of small arms and light weapons continue to threaten the international security, human safety, as well as socio-economic stability. The summit should echo the UN Secretary-General’s appeal for consensus on the legally binding convention on the marking and tracing of small arms and to expedite negotiations on an instrument on illicit brokering and the supply of arms. The Commission further hopes that the summit will lead to the start of negotiations on an international arms trade treaty.
With regard to the proposal to set up a democracy fund, this could provide added value. It would make a real difference if it were used to jointly identify key priorities, general programming and to provide political guidance for those eligible countries seeking to strengthen democratic practice. Work now needs to be undertaken to facilitate the emergence of a consensus on the modalities of this fund.
The Commission underlines the need to restore the political stature of the General Assembly, asserting its role as the main universal deliberative body. The Commission is also particularly interested in the ECOSOC reform. We support a radical reform to render the body more operational and would like to see its role in all the pillars of sustainable development reinforced.
Some Members raised the issue of Security Council reform. This is clearly an important and central issue. However, it should not be an issue that hampers our ability to take actions in a range of other areas that I have highlighted. I have again noted your repeated appeal for an EU seat on the Security Council.
In conclusion, let me state that reform of the United Nations is not an exercise in institutional change for its own sake. Our aim is to enhance the ability of this global organisation to meet the challenges of the 21st century in the interests of meeting the aspirations of the peoples of the United Nations. Seeking to consolidate the areas of agreement that exist between Parliament, the Council and the Commission further enhances our chances of achieving sound results in the reform of this important body.
Mr President, I am grateful to the Commission for having quickly replaced me during that short absence. I believe that the Council will take account of the suggestions, ideas and proposals emerging during this Parliamentary debate and also contained in this draft report. The Presidency will obviously communicate the essential aspects of this debate to the future Presidency, because the European Union must now define its position clearly in advance of the September summit.
I believe, as many of you have said, that the UN is an essential building block of a globalised world. To solve the world’s current problems, we need a strong and effective multilateral system. It is for that reason that this reform must not be reduced to a handful of details or a few national interests. The European Union is best placed – or should be best placed – to show that multilateralism provides the answer to problems which can no longer be solved on a purely national basis.
I should also like to come back to the proposal concerning a fund for democracy. The United Nations human rights system needs root-and-branch reform. Too often – and we have discussed this on a number of occasions – developments which are almost absurd occur in the Commission on Human Rights. For that reason, to restore greater credibility to the protection of human rights within the UN system, reform is absolutely essential. And I believe that this is yet another area in which the European Union can be at the forefront of reform, encouraging it and achieving positive results and solutions.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is the Council and Commission statements on transatlantic relations.
Mr President, a few months ago, we debated the strengthening of transatlantic relations. It followed the visit of President Bush to the European institutions and came after what could be termed the ‘relaunch’ of those relations.
We are now in the preparatory phase for the forthcoming Euro-Atlantic summit, due to take place at the end of this month. It is important that this summit should achieve concrete results so that the relaunch of dialogue, achieved during President Bush’s visit, can become a reality. For that reason, I should like to raise a number of points which appear of particular importance for the development of stronger transatlantic relations.
Firstly, there is the issue of Iran, which was an important item on the agenda during President Bush’s visit. Not only have the Americans supported the European initiative, they have also agreed to open negotiations with Iran with a view to its membership of the World Trade Organisation, and Iran’s WTO membership is today an integral part of European strategy. I therefore believe that on this extremely sensitive and delicate issue, we have been able to show that cooperation between the US and Europe can provide solutions, and above all that it can produce a consistent strategy, which is, incidentally, first and foremost, a European strategy.
The Union and the US are organising, and will jointly chair, a conference on the reconstruction of Iraq, to which I referred this morning. This decision was announced during the visit of President Bush. The announcement gave us the opportunity to show that we had left our disagreements on Iraq behind us. The US and the Union have the same aims for that country, namely to help the Iraqi Government in its huge reconstruction effort and, above all, in reinforcing its security. It will be a conference at ministerial level with over 80 delegations, a large number of which will be from the region concerned. The Iraqi Government, which will be at the very heart of that conference, will therefore have an opportunity to set out its plans and discuss the economic, political and security aspects with the international community represented there.
In relation to Sudan, the European Union did not merely insist that those responsible for crimes against humanity should be punished, but also that they should be punished through the International Criminal Court. As you know, the Union is one of the leading bodies supporting that Court. For us, the case of Sudan is an important precedent. The Court was set up for precisely that type of situation. If the matter were not referred to the International Criminal Court, however, that would create an unfortunate precedent which it would be difficult to overcome in the future. After several weeks of intense negotiations, we reached a solution acceptable to everyone, enabling the situation in Sudan to be referred to the International Criminal Court – and this without a US veto. Here was yet another situation in which the European Union exercised a wholly positive influence in transatlantic relations, at the same time rendering multilateral action more effective.
Political dialogue between the European Union and the US has also become more frequent and more strategic on economic issues. However, we must stress that major problems remain. We are all aware of the case of Boeing and Airbus, and hope that, in the context of the forthcoming summit, we can still reach a satisfactory solution, thereby avoiding this matter being referred to the WTO and thus putting a damper on future Euro-Atlantic relations.
Additionally, a strategic dialogue on Asia has begun. It is true that discussions on the lifting of the embargo on arms exports to China have revealed a lack of debate on strategic changes in Asia. The start of this dialogue, therefore, must show our common interests and help the Union to strengthen its own strategic thinking on that important region, now emerging both as a political and, above all, as an economic force. In the US Congress, a European Union Caucus has recently been created. We hope you will seize this opportunity and take advantage of the increasing interest in the European Union on the part of your US counterparts. Dialogue between legislators is important and should be strengthened, particularly in view of the importance of the Senate in the sphere of foreign policy. I therefore believe that the development of relations between this Parliament and the US Congress must be a goal of particularly high priority.
Mr President, these examples show the healthy condition of transatlantic cooperation in the last few months. It is vital to work with our American partners on the challenges now facing us. These various examples show that we can overcome our differences and adopt a shared approach. Major preparatory work is therefore now underway for the forthcoming EU-US summit, due to take place in Washington on 21 June. We are counting on a substantial and strategic summit, because it will be focused on vital issues of international relations.
At the beginning of this month, the troika met the US Secretary of State, Condoleeza Rice, for that purpose. We are working on a number of draft declarations: the Middle East, international peace and security, the promotion of freedom, democracy, the rule of law and human rights, but also Africa, the environment and economic relations. In the same way as last year, we are hoping to use these declarations as a basis on which to work. During the summit, we shall deal with the most important strategic issues, in particular the Middle East and Eastern Europe, the Balkans, the Kosovo situation, but also – and we have just debated it – reform of the United Nations. We can only reform the United Nations with the support of the US, and we know that there is still a long way to go on this issue. Like us, the Americans undoubtedly support the proposal to create a peace-building commission, but it now has to be given a more concrete and, above all, operational remit. The European Union is ambitious in the field of economic relations, as I have just said.
The next EU Presidency – our Presidency will be over by then – will advise you of the results of this summit. I am confident that the strong revival in transatlantic relations, achieved during the visit of President Bush, can continue during this summit and that we can achieve solid results which will place the future of these transatlantic relations, a vital pillar for the European Union, on a sounder footing.
. Honourable Members, thank you for giving me the opportunity to address Parliament shortly before our yearly EU-US summit, which will take place in Washington on 20 June. I would like to say at the outset that we share many of the views expressed in your motion for a resolution and welcome the support of the European Parliament for the strengthening of transatlantic relations.
Transatlantic relations are at a turning point. We are witnessing a new era of transatlantic unity. This was most recently confirmed by the Condoleezza Rice, when she said that, rather than sitting back and analysing the state of the transatlantic alliance, we are putting the alliance to work. This is a timely and welcome development. As global partners, the EU and the United States must take the lead in building a prosperous and safe world and in promoting democracy, human rights and the rule of law. We must work together to forge a common strategy to deal with global problems wherever possible. That is the message our leaders will doubtless seek to convey at the upcoming June summit.
President Bush’s successful visit to Brussels last February was a sign of the United States Administration’s desire to reach out to Europe and work together in partnership with the European Union. It was an important signal that we have put the problems of approach that arose over Iraq behind us and that we are ready to work together in a constructive manner as allies. The United States is increasingly adopting a more open attitude to the European Union and listening more carefully to our concerns. Even where there are differences between us, we are learning how best to talk through them. A good example is the recently launched European Union-US Strategic Dialogue on East Asia, a forum in which to discuss the security challenges in the region, including those related to the rise of China. Coordination also continues on United Nations reform, though much work still needs to be done.
The EU-US summit on 20 June will focus on three global themes: promoting democratic governance and human rights around the world, increasing economic prosperity for our citizens and championing security and development. I would like to say a few words on each.
Promoting democracy and freedom is the essence of President Bush’s foreign policy in his second term. European Union foreign policy, which is firmly based on the principles of the United Nations and the European Security Strategy, also aims to promote democracy, together with human rights and the rule of law. The promotion of democracy remains key in the wider Middle East and in the Mediterranean region, where transatlantic cooperation has increased substantially over the past 12 months.
Shortly after our summit in Washington, we and the United States will co-host an international conference in Brussels on Iraq. This is an important signal of unified international support for the government and people in their difficult task of working towards stabilisation and reconstruction. In addition we have been in daily contact over Lebanon’s election process, and together we will continue to support the Lebanese people as they consolidate democracy. In Israel and Palestine, our cooperative approach within the Quartet is also intensifying.
On economic prosperity, the European Union and the United States have the most integrated economies in the world and benefit from the largest trade and investment relationship. But we can do more, and we want to. To move this agenda forward, we have spent nine months consulting all stakeholders on the obstacles they encountered and distilled the result in the recently published Commission communication, ‘A stronger EU-US Partnership and a more open market for the 21st century’. The communication contains a set of pragmatic proposals for boosting EU-US trade and investment and thus promoting competitiveness, growth, and jobs on both sides of the Atlantic.
There are three basic strands to our proposals. First, regulating the transatlantic market, including areas such as services, investment, procurement and competition; second, promoting knowledge and innovation; and third, instituting smarter and safer borders for swifter trade and investment.
In the field of regulatory cooperation, the idea is to find ways for regulators to engage with each other at an early stage to avoid unnecessary conflicts and costs, and to promote convergence.
The second strand, on promoting knowledge and innovation, is crucial for generating economic growth and jobs. New technologies, in particular e-commerce, Internet governance and mobile telecommunication services, generated considerable interest amongst the stakeholders consulted.
The third strand of our package is striking the right balance between heightened security requirements and the continuation of open trade and passenger transport.
Our communication also addresses the overall structure and goals of transatlantic relations. The question we address is what the political profile of our relations should be 10 years after the signature of the 1995 New Transatlantic Agenda and fifteen years after the 1990 Transatlantic Declaration. In essence, we must make sure that the structure and the goals of transatlantic relations are adapted to today’s challenges.
We would also like to see legislators – the European Parliament and United States Congress – build stronger ties. For this reason we suggest enhancing the Transatlantic Legislators’ Dialogue and making it a fully-fledged transatlantic assembly. The Commission stands ready to assist as necessary, but an initiative of this nature naturally has to come first and foremost from this House and from the United States Congress.
Championing security and development is the third theme of the summit. As we continue to identify measures to enhance the security of our citizens against terrorism and the proliferation of weapons of mass destruction, it is worth remembering that such phenomena have claimed many more victims beyond our borders than within them. This reinforces our determination to work with the United States to spread the benefits of security in all its facets and to help release peoples everywhere from the daily tyranny of terrorism and violence.
The European Union and the United States should combine skills and experience in the field of conflict prevention and crisis response and bring to bear the full range of civilian and military tools at our disposal. We should consult routinely on current and potential crises. We should strengthen cooperation in post-conflict assistance and reconstruction. We should prepare, through joint training and exercises, and we should work together to improve international capacities to respond to crises and to prevent future crises from erupting. The European Union is anxious to cooperate with the United States on crisis management, both civilian and military.
We also recognise the need to tackle poverty, disease, corruption and instability, which terrorists seek to exploit and intensify. Our common agenda should prioritise the Millennium Development Goals.
In conclusion, the Commission welcomes the Parliament’s motion for a resolution and, as I have indicated previously, we largely agree with it. We are taking an ambitious, forward-looking approach in developing our relations with the United States and are working actively in the areas mentioned in the draft resolution.
We have a challenging agenda in front of us. We are looking forward to your support, and the support of United States Congress, to accomplish it.
.  Mr President, Mr President-in-Office of the Council, Commissioner, at a time like the present, when this European Union of ours is weakened, I believe that we have to make clear what great importance we attach to transatlantic relationships, the improvement of which does, in many ways, help us in turn to manifest more clearly our capacity for action. What makes the summit so very significant is that it resolves certain issues at the same time as setting certain processes in motion.
On economic issues, solutions must be found, and agreements reached, with greater speed, for the two great democracies on opposite sides of the Atlantic are still, economically speaking, the world’s great powers. If they are capable of stimulating growth – and it is very important that they should, from the point of view of combating unemployment and improving the global situation as a whole – then they should do so within the bounds of a multilateral framework.
That is important not least in terms of the overall political situation. We know from the unresolved developments in the world, and from the hazards and pressures that they bring, that it is only together that democracies can find solutions to these – not only on the basis of Nato, but also on the basis of what the European Union has come to acquire by way of powers and responsibilities in foreign and security policy, in legal and internal policies, and also in the sphere of economic policy.
It now remains for us to find a suitable framework for this, one in which we can properly develop this policy in future, and the Transatlantic Partnership Agreement we have proposed can play a crucial part in creating one.
I was interested to read in the Commission communication that there was no political support for this, apart from in the US Congress and in this House. The Commission, though, appears to regard the support for it in both these places as irrelevant.
After all, consideration should be given to whether we might now be able to take a bold step forwards, and, instead of seeking the solution in the detail, mandating the Summit to examine, over the next 12 months, ways in which we can make progress in these areas.
The Americans have treaties with almost everyone on the face of the earth, as does the European Union, but there is no treaty between the United States and the European Union. We should give some thought to the possibility of concluding one, thereby putting things on a better footing, instead of spending 30 years in the belief that the Airbus/Boeing dispute was at the heart of all we did and said.
.  Mr President, we too are hopeful that the European Union, despite the uncertainty about the future of the Constitutional Treaty resulting from the ‘no’ votes in the Netherlands and France, will be able to stand united before the United States at the next Summit. The world has not ground to a halt and some of the issues, in respect of which it is essential that the United States and the European Union reach agreement, cannot wait until our internal problems have been resolved.
Although there is no denying that the atmosphere between the United States and Europe has improved, that does not mean that all conflicts are in the past. The EU must ensure that it manages to put across its issues to the US. The joint resolution that we will be adopting tomorrow contains a whole list of things that we believe should be on the agenda. I should like to single out three of them.
First of all, there is the question of how to deal with globalisation. Although it is impossible to sum up the debate on this subject in two minutes, it is clear that the joint economic weight of the European Union and the United States has given both of us influence and great responsibility. How can we incorporate the issues surrounding fair trade, the environment and a more social dimension into our position on economic globalisation?
Secondly, I am deeply worried about the spread of nuclear arms technology following the failure of the conference to review the non-proliferation Treaty. In essence, despite lengthy and careful preparations, the participating countries failed to reach agreement, not least because of the line taken by the Americans. It is possible that the Treaty, the legal basis for the non-proliferation regime, and therefore a , has been considerably weakened, the implications of which cannot be overlooked. I would therefore call on the EU Member States and the US to table measures that can help restore confidence in the non-proliferation Treaty as a matter of urgency.
Closely related to this is, thirdly, the UN’s reform which will be debated in the autumn. I am pleased to establish that the President of the Council is aware of the importance of this agenda item. Although the need for reforms is being felt generally, the position of the United States is as yet unclear. I consider this agenda item to be a test of American views about the multilateral system and even about the future of the UN system as a whole. I sincerely hope that the European Union will receive promises of a constructive US position.
.  Mr President, ladies and gentlemen, following a depression during the previous EU legislature and the previous US administration, the skies over the Atlantic Ocean seem to be brightening up. President Bush’s visit to the EU and a number of Member States seems to be heralding a new era. Needless to say, we would have been keen to welcome President Bush to this Chamber, but we have not given up hope of this happening yet.
More importantly, though, we seem to be united in terms of conditions to put an end to a difficult time in EU-US relations and to lay the foundations for renewed cooperation that must be based on mutual respect, equivalence and the determination to frame our joint efforts in the multilateral perspective of the United Nations, the World Trade Organisation and NATO. It goes without saying that unilateral initiatives that could lead to trade conflicts must be avoided.
The fact that we have entered a time of reflection and possible review after the referenda in France and the Netherlands must not be allowed to adversely affect the proceedings of the forthcoming Summit. Ten years after the new transatlantic dialogue was laid down, it is high time we expanded it. This expanded dialogue must also leave room for us to express our concerns about the unacceptable conditions in the prison of Guantanamo Bay or about the restriction of personal freedom and privacy that can be the result of unilateral security initiatives. Both the US and we set great store by the worldwide spread of democracy, prosperity and human rights, although our views of how that should be done can differ. That does not mean that ours are inferior.
Facing, as we are, enormous challenges in terms of world poverty reduction, combating fatal diseases, peace in the Middle East, a peaceful settlement to the so-called frozen conflicts, I hope that both the Americans and the Europeans will be able to join forces effectively.
.  Mr President, ladies and gentlemen, my group, too, is glad that, after the ice age that temporarily characterised transatlantic relations, things are evidently now being put back on the right track. I think that the partners on opposite sides of the Atlantic have to understand just how very much they need each other if the values they share are to be defended and caused to prevail throughout the world. This means that the transatlantic summit is very important, for it will – it is to be hoped – help us to make progress.
I would also like to say how glad I am that our American friends have not, following the failure of the EU’s Constitution to gain acceptance in France and the Netherlands, shown any pleasure in our misfortune. I am sure that many of us expected a different reaction, and that this is something we have to regard as a good sign.
There are, nevertheless, a number of defects in the motion for a resolution as presented, and it is for that reason that my group has tabled amendments to it, which I would now – briefly – like to present. One area they touch on is that of climate change. Only today, we read in the news reports that not even Tony Blair has managed to get the United States to make concessions where climate change is concerned; our American friends are still, lamentably, blocking the way to effective protection against climate change, at a time when we are becoming aware of just how strong the connection is between combating poverty on the one hand and protecting against climate change on the other.
Finally, let me turn to human rights and international law. In the US, Senator Biden has yet again highlighted how important it is in terms of our American friends’ public image that the prisoner of war camp in Guantánamo should be closed down. Just now, we have again been reading about the mutiny of the prisoners at Abu Ghraib. Both these camps, along with other illegal camps around the world, must be closed down as a matter of urgency, for they are a disgrace that flies in the face of the United States’ values.
If we want to combat poverty, I see it as very, very important that we should not revert to competing to see who can invest most in armaments. Rather than allowing our age to be characterised by the setting of new records in spending on rearmament, we must do everything we can to discharge our responsibility to the world at large.
. Mr President, ladies and gentlemen, it seems to me that the Council report, the Commission report and also the motion put forward by the majority of the political Groups are all aimed at seeking agreement with the United States at any cost, even by removing principles that have always underpinned the foundations of the European Union.
I am talking about respect for human rights, for instance: the Guantanamo affair is not an isolated case, as demonstrated, for example, by the Abu Ghraib situation – which absolutely no one has mentioned – and the kidnapping of free citizens, as documented by the major European newspapers, which was carried out by the US Secret Service on European Union soil. We do not see anything and we do not say anything at all on the matter. There is also no mention of condemning preventative war, which is completely at odds with international law. Building transatlantic relations is achieved, moreover, by continually paying tribute to all forms of liberalism, and even – I heard it said by the Commission representative – by proposing to put services on the market of transatlantic relations, which up to now – fortunately – have been excluded from International Trade Organisation agreements and are still considered to be services for accessing rights, and not goods for generating profits.
.  Mr President, as the Council only knows too well, the European Parliament remains opposed to its intention to abandon the arms embargo in respect of the People’s Republic of China on the basis of the human rights situation, see paragraph 7 of the joint draft resolution. Although I support this position, it is too restricted because it completely overlooks the eroding military balance in the state of Taiwan as well as the general regional stability in East Asia. These are geopolitical developments which give the US cause for concern about a possible European lifting of the arms embargo against Peking.
If, as appears to be the case, Brussels wants to give Washington sole and short-term responsibility for peace and security in the Far East, then a fresh crisis in transatlantic relations is looming in the distance in succession to Iraq. I hope that at the EU-US Summit on 20 June, the Council will prove this sombre scenario wrong. How can it do this? It can do it by joining with the Americans in taking responsibility, in taking real responsibility for geopolitical stability in Asia. After all, as China’s key trading partner, the European Union ultimately owes it to itself to do this.
.   Mr President, the main basis for the EU’s relations with the United States should be healthy economic competition. The European Union will only reap the rewards of such competition if the European economy is not held back by various curious notions relating to the state, society and taxation. Similarly, we will only reap the rewards of cooperation with the United States if cooperation is based on a US-friendly foreign policy.
The United States acts as a stabilising force in global politics. Without it, the world would turn into one great battlefield. Anti-American sentiments, which are expressed particularly frequently by French politicians, are not conducive to neighbourly relations between Europe and the United States.
Two years ago, President Chirac told the countries supporting US intervention in Iraq that they had missed a good opportunity to shut up. Now that President Chirac and his predecessor, Mr Giscard d’Estaing, have plunged Europe into utter confusion as a result of premature support for the Constitution, thus shattering the vision of future common European policies, we in turn can say to the French President that he has missed a good opportunity to shut up, or, in his native tongue, ‘’
Mr President, we have talked about transatlantic relations many times in the past. There was a debate only last January, which was followed by a resolution, and we now have a Euro-Atlantic Summit in Washington at the end of June, to name but a few. That is all useful and interesting of course, but there is still room for improvement in those relations, primarily by way of a change of mentality. For example, we are all agreed that the fight against terrorism on the one hand, and the promotion of democracy and peace in the world on the other, can only be successful if our partnership with the United States is reinforced, based on the western values we share.
When it comes to translating the principles into practice, though, things invariably go wrong. A perfect example is the European Council’s intention to remove the arms embargo against China. The US’s opposition to those plans is entirely appropriate. There is absolutely no point in paying lip service to democratisation in the rest of the world if, in practice, we do exactly the opposite by accommodating the wishes of a Chinese regime that is still as dictatorial as in the days when it crushed the protests on Tiananmen Square. We as Europeans should therefore search our own hearts from time to time.
In this part-session, I have heard the situation in Guantanamo Bay being discussed in various debates. Far be it from me to deny that we have a problem there, but constantly harping on about this issue does, however, reveal a certain level of hypocrisy on our part, certainly if we take the European shortcomings in fighting terrorism into consideration.
We can only be delighted about the positive outcome of the subsequent visits of President Bush and Condoleezza Rice to Europe. We must continue on this path, but if we talk about respect, then that respect should be mutual.
– I should like to begin by congratulating the authors of the report on achieving a rare feat: they have drawn up a document that might prove very useful for the Washington Summit of 20 June.
I should also like to raise two points. First, I should like to point out that, during the cold war, Europe was the theatre of strategic operations and that the perception of threats was the same on both sides of the Atlantic. This changed after the end of the cold war, German reunification, the collapse of the Soviet Union and 11 September. The theatres of strategic operations have changed, but the real difference is in the perception of threats on both sides of the Atlantic; and if the perception of threats has changed, then so too must the strategies and operating methods.
Whereas in Europe we have developed a multilateral concept of soft power, in other words diplomacy, economic sanctions and political sanctions, the United States has become more inclined, after 11 September, towards hard power, namely the idea of unilateralism and of ‘with others if possible, by ourselves if necessary’. The two concepts and perceptions of threat on either side of the Atlantic have thus grown apart.
Attempts are ongoing to strike a balance whereby soft power becomes less soft and hard power less hard, and, more importantly, the perception of threats and the means of combating those threats are consistent and complementary. This is the key objective of any transatlantic summit.
There is a second objective, which concerns the area of trade, both on a bilateral level, but also in particular with regard to its concerted attack in the area of globalisation and the World Trade Organisation. It is appalling that social dumping and environmental dumping, which jeopardise jobs in Europe and are at the heart of unfair competition, can be allowed to continue unchecked in the world and to continue to act to our detriment. Unless the EU and the United States can join forces on this issue, it will be very difficult to prevent this from happening, and the consequence will sooner or later be a form of protectionism that will itself be unbridled.
Mr President, ladies and gentlemen, there are, primarily, two things at issue here. One is the need for the United States of America, and Europe, to use the wealth they have created to help those less well-off to achieve similar prosperity. I believe that the British Presidency is planning to do something about this shortly, and we can play our part in it, even though we may disagree about one thing or another.
We also need, not only to take pride in the democracy and freedom that we have established in our own countries, but also to offer them to others as instruments of development. I quite deliberately say ‘offer’ rather than ‘impose’, for offering is what we have done in Europe itself, in Eastern Europe and in the Balkans – which I mention because I have just been told that a large party of visitors from Macedonia is present – and it is surely what we intend to do in the Middle East as well.
We regard the Middle East as a very unstable region and a very important one. We, Americans and Europeans alike, agree that everyone who lives in these countries needs democracy and development – free development in particular – as a means towards peace. This makes it particularly important that Europe and the USA should cooperate with one another. Let me reiterate, though, that the approach to be adopted must be that of enabling people to establish freedom and democracy in their own countries, without feeling that these have been imposed upon them.
It is also important – and here I would cite Iran as an example – that we join together in preventing new dangers and new risks from rearing their heads. Here, too, though, I would strongly advocate doing this, not by way of threats, but through negotiations, thereby, I hope, arriving at something we can all regard as a success.
Mr President, it is indeed good to hear the Council and the Commission restate so firmly the European Union commitment to renewing transatlantic cooperation. There are many areas of work in which the shared values of both partners directly coincide. The United States of America has recently taken the lead in openly encouraging the establishment of democracy in the Arabian Peninsula. The European Union has set up the unique Euro-Mediterranean Partnership: quieter, in-depth work, helping to establish the rule of law and rights-based legislation in North Africa and the Eastern Mediterranean.
Dialogue between these two key actors is not enough. Our whole world is now riven by conflict and insecurity, from weapons of mass destruction, which sadly do exist, to the continued act of genocide in different countries. Our citizens and the world’s citizens are in danger. Full-scale cooperation between the European Union and the United States of America, as well as with other key democracies such as India, is a prerequisite for peace.
Ladies and gentlemen, terrorism, terrorism and more terrorism, democracy and common values; it is always these same phrases that we hear in relation to our big brother observing us from across the Atlantic and from space, monitoring us from bases in Germany, Italy, Hungary and Turkey, from African, Asian and Latin American countries, from nuclear submarines, from pilotless aircraft and from who knows where else. We should therefore start work on a resolution on mutually beneficial, balanced and forward-looking relations.
We must beware of sensitive topics, however. Inhumane and degrading conditions in certain US prisons must be kept secret. It is essential to make loud declarations of cooperation in the war on terror and bioterrorism and to attempt to uncover the sources of funding for terrorism. What do we not mention in our resolution? The sources of modern arms for terrorist organisations, cooperation in removing nuclear weapons from the Middle East and ending support for terrorists in Central Asia, the Caucasus and Western and Central Africa. It is certainly no easy matter to tell a stronger partner one’s views openly and clearly. We may criticise Turkey and Russia, however, and perhaps even Bangladesh.
You will undoubtedly be aware that literacy and universal health insurance are among the values of European civilisation. What a shame that our partner does not recognise the same values. Which of you, ladies and gentlemen, will propose these common values in the next resolution? Do you not know that illiteracy affects millions across the pond, and that universal health insurance has yet to be successfully introduced? According to public domain research, thermonuclear fusion is an ordinary task for civilisation, which should be resolved together. If we are allies, let us not shrink from pointing out these tasks and encouraging our partner to resolve them.
Mr President, the 60th anniversary of the end of the Second World War, which we recently commemorated, reminded us of the historical significance of the assistance we received from the United States. At the time Europe was weak in both economic and military terms, and without such assistance it would have been unable to defeat the Nazis or to put up at least partial opposition to the Communist dictatorship.
As things stand today, the EU is incapable of ensuring its own security unless it engages in military and political cooperation with the United States. Instances in the past when we joined forces, excellent examples of which include Iraq, Bosnia and Kosovo in the 1990s and, more recently, Afghanistan, should serve as a blueprint for our future military and political cooperation. The significance of this cooperation is plain to see in Central and Eastern Europe, and NATO enlargement is proof that this region is regarded as a credible partner.
A sense of security is particularly important for countries whose history has been one of great suffering, such as Estonia, Lithuania, Latvia and Poland. These countries were deprived of their sovereignty for many decades because they had no partner prepared to perform the duties of an ally without hesitation.
Economic cooperation is of course an inherent feature of harmonious political cooperation. It is in Europe’s vital interests to prevent an economic war with the United States, and after all we are currently the two largest trade partners in the world. This should be the line taken by Parliament in the run-up to the June summit, and we should send out a clear message that our policy is underpinned by credible partners who share our values.
Mr President, I do not intend to follow Mr Kohlíček’s example and discuss illiteracy in the USA, or to dwell on the fact that America has a dubious track record on certain issues. Instead, what I want to say is that Europe and America belong to the same family. Members of the same family often have differing opinions, but a family should always put up a united front. Our opinions on Iraq may well differ, and indeed they do, but in strategic terms we are allies.
Hysterical anti-Americanism is not in Europe’s interest, and it is not in the interest of the USA to treat Europe like a younger brother. There are two tasks facing us today that we must tackle together. The first of these is the fight against terrorism, and the second is the peaceful resolution of the Middle East conflict. We must not forget that Asia is gaining ever more importance as a political and economic power in the shadow of the bizarre rivalry between America and Europe, and the conclusions we should draw from this are as follows. Instead of waging a nonsensical economic war, what is needed is close cooperation. We may well have grounds for complaint about the USA’s economic perfectionism, but we should still be more flexible on economic issues.
We should never forget the other continents are happiest when they see us fighting. I believe that the new EU Member States, and in particular my own country, Poland, will know exactly what I mean.
Mr President, the atmosphere has changed significantly since the visit of George W. Bush to Brussels a few months ago, but it is interesting that in the international press this is not yet recognised. It would be nice, Mr President-in-Office, if you could show, when you are in Washington with the Commission, that we can make a real step forward in EU-US relations. Clearly there are a whole range of issues of a political and security nature on this agenda to which you have referred, particularly the political challenges dealing with democracy, human rights and the rule of law. It would be nice, Mr President-in-Office, if you would listen to my contribution, because I would like to draw your attention to one particular issue on the economic side. It is through the economics that we must drive this particular relationship. That is where the businesses want the remaining barriers to trade and investment to be removed. That is where an OECD report released this week shows that if we go for growth and remove these barriers, we could be adding 2 to 3% GDP per capita in Europe as a result.
I would therefore like the summit to be able to set out an ambitious agenda, a vision of how these remaining obstacles can be reduced and removed, to have a route map, to be able to have a clear timetable so that we would be able not only to stimulate our economies, but to bring Europe and America closer together. To do that you are going to need the cooperation of this House. You have spoken about the cooperation between this House and that of the US Congress, the significant support in this House for this concept, and also for a broader partnership framework between the United States and Europe.
It is up to you, to Mr Juncker as President-in-Office of the Council, and to Mr Barroso, to take the leadership and to make sure we do not miss out on this opportunity for a strengthened European-American relationship which will not only be good bilaterally, but will also enable us to face the multilateral global challenges, a relationship without which they will not be resolved.
Mr President, let me immediately pick up on the point raised by Mr Elles and referred to by my colleague Mr Swoboda, that being that both Europe and the United States bear a great responsibility in global terms and that it is only by acting together that we will enable the less well-off countries to be integrated into the global economy.
I would like to congratulate the Commission on its statement, for it has taken a bold step. Politically, we have had a rough ride, and it was for a long time unclear what, if anything, we could achieve in the course of preparations for this summit. Written and oral statements have been made, and these take us a step further. By these I mean particularly the proposals for cooperation in the negotiation of specific agreements, in the field of new technologies and, most especially, in research and safety.
All these things are right, proper and important. I am especially glad that the Commission has ventured for the first time to use the term ‘transatlantic market’ and also to find a way of describing what it is – still rather cryptically, it has to be admitted, but it is going down the right road. This is something that this House has frequently addressed in its resolutions. We are very well-advised to acknowledge the reality of what we already have, which is an integrated market. I might add that the OECD study to which Mr Elles referred not only says that we will achieve growth if we press on with integrating the market only within Europe – from which, according to the study, Europe will derive greater benefit than the United States – it also says that we must do this throughout the world, which is an extremely important point. If we benefit from this, then the other countries will do likewise, and so we should take very careful note of what this study has to say.
I would, though, like to congratulate the Commission on the study it initiated. It is a good job of work and will enable us to make progress.
Now for my last point: here, too, we see the Commission taking on board a proposal from this House; in this instance, that we should work together more closely in the sphere of inter-parliamentary exchange. Mr Jonathan Evans will be saying more about that later. It is an important point, and I propose that we should have further discussions of everything the Commission is proposing – which the Summit will, I hope, take on board – in an inter-parliamentary context.
Mr President, we are seeing real improvements in the climate of cooperation between Europe and America, which is good news for those of us in Europe who are friends of America. One can only hope that the good news will continue.
There are further hurdles to overcome, however. One of the most significant obstacles we are currently facing is the restrictions on entry into the United States imposed on the citizens of certain EU Member States, or in other words visa restrictions. Many people in Europe regard practices of this kind as discriminatory, not least because they amount to unequal treatment of EU Member States. This view is particularly widespread among the public in countries such as my own, Poland, and the other Central European countries whose citizens continue to need visas to enter the United States.
I would also remind the House that the changes we recently made to the reciprocity mechanism mean that the EU’s visa policy is coordinated at Community level. It is now the Commission, and not the Member States or the Council, which takes the decision to impose sanctions on a third country. It is therefore also the Commission’s duty to ensure that all citizens and all EU Member States enjoy equal rights. I hope that this issue will be raised during the forthcoming summit.
The second issue I should like to address is the need for cooperation between the European Union and the United States in support of democracy and human rights, in particular in the post-Soviet space. Europe and America must speak with one voice on this issue, as they did during the Orange Revolution or when Dr Condoleezza Rice and Mr Solana made their recent declaration on support for the Belarussian opposition. Words are not enough, however, and what is needed is joint action. It is an unfortunate fact that Europe is lagging behind America in this respect. We are less flexible than the Americans and too slow and bureaucratic in the way we take action. This is particularly true in the case of the Commission.
I believe that our attention should be focused on ensuring that the European Union and America speak with one voice and take joint action on issues relating to the promotion of democracy and human rights.
Mr President, one of the most important aspects of transatlantic relations is the European Union’s cooperation with the United States in support of democracy and human rights throughout the world. The resurgence of democracy we are seeing in Eastern Europe, the Middle East, the Caucasus, Central Asia and Africa means that the European Union and the USA must coordinate their action to promote democratic values, to monitor free elections, to encourage the formation of political parties, trade unions and independent civil society organisations and to defend the freedom of the media.
In this new global era, we need a new vision of an international political order based on democracy and human rights. At this moment in time, both the United States and the European Union must avoid a repeat of the genocide and ethnic cleansing that has taken place before the eyes of the whole world.
A new agreement is needed to achieve this goal. Its aim should be to bring about closer cooperation between the European Union and the United States in support of freedom, peace and security. Wherever necessary, it should also provide for joint preventive action to forestall humanitarian or environmental disasters.
– Mr President, ladies and gentlemen, our resolution echoes the United Nations’ Millennium objectives. The United States and the European Union are jointly committed to implementing this vital programme to reduce world poverty.
The US and the European Union co-manage the Bretton Woods institutions. This shared responsibility is based, in particular, on that tradition, that tacit agreement which allocates management responsibility for the International Monetary Fund and the World Bank to Europe and the US respectively.
We should not forget that the IMF was created to preserve the stability of the international monetary system. It has a very different role today. All developing countries are effectively dependent on the IMF, on its loans and its benevolence, for the finance needed for their sustainable development. We cannot ignore the outcome of this policy. Apart from the fact that the IMF has partly failed in its role of monitoring global economic stability by failing to anticipate – or indeed by actually provoking – a number of regional and international financial crises, we need to assess with the US the negative impact of the conditions, based on the Washington consensus, which the IMF imposes on countries requesting its assistance.
Finally, in the area of global reform of the multilateral system, the agenda for the transatlantic discussions should also include the return of the Bretton Woods institutions into the United Nations system.
Mr President, the debate has shown that there are numerous challenges to be faced, jointly and with solidarity, by the US and the European Union. We also know that there are still many problems in defining better-coordinated positions. These have been mentioned.
With regard to global warming, our positions are still a long way apart and we know that, without the US, the Kyoto agreement is doomed to failure. This is therefore something to be discussed with the Americans, with the aim of finally getting them to share this multilateral approach to global warming.
Reform of the United Nations system is another thorny issue, and no true UN reform is possible without US support. In terms of development policy – as we have already heard, in part, in relation to the Bretton Woods institutions – the Americans, with the Europeans, can really change course and move towards the Millennium objectives in order to generate a new momentum. A lot of work still has to be done in all these areas.
However, we have made considerable progress in dealing with major crises and serious international problems such as the Middle East, Iran or Sudan. These are all areas where progress has been made through joint action by Europe and the US in searching for solutions. I also noted a remark made by many of you that we should, nonetheless, perhaps be thinking about developing the framework for transatlantic relations. It is slightly curious that two partners who, in principle, are so close to one another, do not have a framework, but rather, in practice, base their relations and cooperation on a mere declaration. Is this possibly because they such close partners? That is perhaps a point worth further reflection. However, I believe that in future we must seriously consider whether it is time to provide a more precise and defined framework for transatlantic relations.
In any event, it is clear from your debates that the forthcoming summit is an important meeting, a meeting which must consolidate the progress made, which must continue to develop our relations in those areas where we have so far been unable to find common ground, and which must also cement the improvement in transatlantic relations which we have seen since the start of this year. The Luxembourg Presidency, in any event, attaches great importance to this summit and we are very keen for it to be a success – a success for Europe. This is important because Europe also has to prove to the Americans that it is still capable of action and that internal problems are not restricting its ability to act in the international arena.
. Mr President, as I have said before, there is a reinvigorated willingness to strengthen EU-US relations. This stems from both sides of the Atlantic.
In the political field we have seen cooperation on issues dealing with Iraq, Iran, Sudan, the southern Caucasus, Central Asia and Belarus, not to mention the broader Middle East and the Mediterranean.
On the economic front, much is in place already, but clearly more can be done and we are working together to move in that direction. It is true that difficulties arise in the field of trade, but it is also true that our difficulties can hopefully be solved more frequently through dialogue.
With regard to the Boeing-Airbus issue, it is unfortunate that last week the United States decided to leave the negotiating table and request a formal dispute settlement procedure in the WTO in respect of alleged subsidies provided to Airbus. In turn, we decided to resume action in the WTO on the subsidies given to Boeing. Commissioner Mandelson’s preferred solution since he took up office last November has been to settle the dispute through negotiations. A negotiated solution may still eventually be reached following the WTO rulings, but at this point in time the Commission has to protect the interests of Airbus against Boeing. Despite the regrettable escalation of this dispute, I am confident that recent developments will not affect our bilateral and multilateral cooperation.
On the issue of security measures, both the EU and the US have taken many steps to increase security. However, we must try to minimise their impact on trade and travel by developing global security standards and enhancing our customs cooperation.
At this point, I should like to thank Mrs Mann for her explicit support for the Commission’s communication and the study on EU-US relations which we commissioned.
On your repeated call for a transatlantic market to be completed by 2015, the Commission very much shares the objective of further enhancing our already flourishing bilateral EU-US economic relationship. Indeed, through the 1998 transatlantic economic partnership and the 2002 positive economic agenda, the Commission has been pursuing the same goal, i.e. identifying and possibly eliminating obstacles, particularly in the field of regulations, and ensuring the smooth functioning of this relationship. Equally, the recently published communication aims to boost EU-US trade and investment, and the creation of a regulatory cooperation forum foreseen by the communication would address regulatory obstacles. A transatlantic market is already an economic reality, while the elimination of obstacles to trade and investment is an incremental process and we are taking steps in that direction.
On globalisation, we intend to commit ourselves to concluding the Doha Development Round Agenda within the next 12 months at the EU-US summit.
On visas for the citizens of the ten Member States not benefiting from the US visa-waiver programme, I can assure you that we are continuing to urge the US at all levels to recognise the new economic, social and political realities in the ten Member States which acceded to the European Union last year and which should be treated the same as the other Member States.
We welcome in this context the new US visa roadmap for Poland and the planned extension to the other Member States which joined at the last enlargement. This is an important step in the right direction.
On climate change, we are negotiating with the US on an environment declaration. We would like to see a substantial commitment to working towards a long-term international regime on climate change post-2012. We will, therefore, be working to relaunch a high-level EU-US dialogue on the environment.
With regard to your call for an EU-US partnership agreement, I acknowledge that we maintain Treaty relations with the majority of third countries around the globe, yet have no such treaty with our most important partner. Because we already have solid cooperation, we do not see a need for a transatlantic agreement that would involve long formal negotiations without changing much in substance. It needs also to be stressed that the transatlantic difficulties of the past were political and not institutional in nature. The elaboration and defence of consistent EU positions vis-à-vis the US do not depend on the existence of a treaty-based structure.
That being said, there is a strong case for reviewing our existing structures and revamping and modernising the new transatlantic agenda of 1995 to adapt it to current needs.
Finally, and in conclusion, I should like to underline again that you are fundamental actors in this strategic alliance and we rely on your support to implement our common agenda. The communication encourages the setting up of a transatlantic assembly. Such an assembly could be held in conjunction with the summit.
I have received five motions for resolutions(1) tabled pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is the Council and Commission statements on the situation in Uzbekistan.
Mr President, ladies and gentlemen, the situation in Uzbekistan remains extremely serious, with President Karimov continuing to reject calls for an international inquiry into the recent tragic events. According to the various reports, over 500 Uzbek refugees are still in Kyrgyzstan.
The European Union’s efforts are currently focused on two aims, namely to put pressure on President Karimov for an international inquiry, and to assist the refugees in Kyrgyzstan. In the longer term, however, we cannot neglect the need to promote democracy, the rule of law and human rights in the region, as well as to push ahead with internal reforms in Uzbekistan.
At the start of the events in Andijan, the Presidency published a statement, dated 14 May 2005, expressing serious concern at the situation and inviting the parties to refrain from violence and to find a peaceful solution. The Council followed developments in Uzbekistan closely and discussed this issue at the highest level. On 23 May 2005, it adopted conclusions on the situation in eastern Uzbekistan. These conclusions sent an urgent, clear and relevant message to the Uzbek authorities. The Council expressed its grave concern at the latest developments in eastern Uzbekistan and roundly condemned the excessive and disproportionate use of force by the Uzbek security forces.
The Council urged the Uzbek authorities to comply with their international obligations in terms of democracy, the rule of law and human rights. It also invited them to allow the humanitarian agencies and other international organisations immediate and unfettered access to the region concerned. Additionally, the Council stressed the need to deal with the underlying causes of instability in the country through in-depth internal reforms to be implemented by the Uzbek authorities. The Council will coordinate its action with the OSCE and other members of the international community such as the Russian Federation and the USA, in order to provide its support to the reform process.
The Council’s message to the Uzbek authorities is therefore clear: we stand ready to help you, but only if a peaceful and lasting solution can be found to the present situation, and if internal reforms are implemented to deal with the deeper causes of the country’s instability. On 1 June 2005, the local British presidency in Tashkent approached the Uzbek Foreign Minister, Mr Ganiev, asking him to request the Uzbek authorities to reconsider their rejection of an independent international inquiry and to draw his attention to the country’s international obligations. The invitation by the Uzbek authorities to EU ambassadors resident in Tashkent to observe the national investigation into the events in Andijan, an inquiry to be conducted by the Public Prosecutor and the Uzbek Parliament, is not acceptable as a valid alternative to an independent international inquiry. The Secretary-General/High Representative, Mr Solana, decided to send his personal representative on human rights, Mr Matthiessen, to Kyrgyzstan and Uzbekistan. His mission had to be aborted because the Uzbek authorities refused to grant him a visa. The Council views this episode as a very disappointing – indeed worrying – development in relations between the European Union and Uzbekistan.
Despite President Karimov’s continuing refusal to demands for an independent international inquiry into events in Andijan, the Council will continue to insist and, in conjunction with the OSCE, the UN and other international organisations will coordinate the operational procedures for such an inquiry, in the event that the Uzbek authorities reconsider their decision. The Council will take appropriate measures in the light of the reply from the Uzbek authorities and the results of the possible inquiry.
. Mr President, the Commission fully subscribes to the Council declaration which clearly and unambiguously sets out our concerns over recent events in Uzbekistan. We have been shocked by the appalling loss of life. We are concerned by the resulting movements of people away from the violence over the border with Kyrgyzstan and by the reported excessive and disproportionate use of force by the Uzbek security forces.
It is clear to the Commission that the people of Uzbekistan urgently need to work towards a peaceful and sustainable solution to the present situation. The Commission notes the suggestion made by the Uzbek authorities in relation to the international inquiry contained in the letter of 31 May from President Karimov to United States Secretary of State Condoleezza Rice, a copy of which was sent to Commissioner Ferrero-Waldner. It is essential that the Uzbek authorities immediately allow a full independent international inquiry into the recent events. The Commission considers it important that dialogue is maintained and that it is possible for diplomatic envoys to transmit messages to Uzbekistan.
Even before the shocking recent events, the Commission was working to bolster Uzbekistan’s fragile reform process. We have to be realistic about what can be achieved, but I believe that working, for example, with the Uzbek Parliament to help create a modern legislature is crucial to improving the lot of the Uzbek people.
What we have seen in Uzbekistan in recent weeks, following the events in Andijan – not only the appalling loss of life, but the response by the authorities to international criticism and the reported crack-down on human rights groups and defenders – only underlines how important it is to keep the reform process alive. This would be the worst possible moment to pull out or to isolate the country. At the same time, however, this does not mean business as usual.
The Commission has already sent a delegation of officials to Uzbekistan to investigate what more we can do to support reforms and importantly, to improve living conditions in the Fergana Valley. In the coming weeks, we shall be finalising our proposals to be implemented under the TACIS programme. Our existing poverty reduction programme for the Fergana Valley works in all three countries – Uzbekistan, Kyrgyzstan and Tajikistan – amongst which the valley is divided. There is some scope within our existing resources to do more and the Commission is determined that the opportunity is not missed.
In the meantime, we will continue to work to the TACIS technical assistance programme to promote social and economic reforms, both at the governmental and grassroots civil society level.
While pushing for a fully independent investigation into the events that have already taken place, we must not lose sight of how those who took part in the unrest may yet be treated. It is clear that the authorities regard all participation as criminal. In this context, the Commission is looking at a range of projects, including improving the management of prisons and treatment of detainees.
The Commission commends the cooperation between the authorities in Kyrgyzstan – who have been faced with a very difficult humanitarian situation – and the United Nations High Commissioner for Refugees. We therefore welcome the recent decision to relocate the asylum seekers, who currently number 475, away from the border region.
.  Mr President, much as I welcome the response from the Council presidency and from Commissioner Borg to the effect that they want to exert more pressure on the Uzbek Government and that they also want to target aid more directly towards Uzbek refugees, that cannot conceal the fact that the explosion of violence and the uprising in Uzbekistan are the result of a mixture of abject poverty, heavy political pressure on the part of the state and Muslim fundamentalism. The brutality with which the Uzbek Government has responded is setting the earth smouldering in Uzbekistan. In that light, the European Union cannot afford to remain on the fence, for we, including the European Parliament, have a solid relationship with that country. After all, we also have a cooperation delegation for Central Asia. Every year, the European Union spends EUR 10 million in aid to Uzbekistan, including a sum for the Uzbek parliament. In the 2005 budget, I tabled an amendment against this with the intention of freezing part of the budget. Unfortunately, the amendment was rejected by a majority of one vote. That is odd, since the majority of political parties in Uzbekistan were forbidden to take part in the parliamentary elections.
What is now needed is for the European Union to exert more pressure to get reforms implemented and the legal structure improved. In addition, all aid that passes via the government or parliament should be frozen, for European resources should not be used to fund state repression. Civil society and NGOs also need to be supported, and the freedom of the press and religion guaranteed, for it is too crazy for words that churches, among others, should be obstructed and harassed despite being completely unconnected with religious fundamentalism, let alone terrorism or anything else. In the long run, the political pressure will need to lead to more political freedom and fresh elections. This is essential, for Uzbekistan, albeit still a poverty-stricken country, has a growing economy. It is crucial to stability in the region that economic growth should go hand in hand with true democracy and freedom of expression of opinion.
. – Mr President, ladies and gentlemen, I support Parliament’s motion for a resolution, which echoes the Council’s position of 23 and 24 May of this year. I shall not revert to the account of recent events in Uzbekistan, but I should like to reaffirm the need for a rapid and determined response by the European Parliament to the extremely serious situation for the local population, and particularly for the refugees.
In view of the tragic events in Andijan, I would firstly stress the overriding need to set up an international commission of inquiry as soon as possible, to clarify what happened and oblige the Karimov government to face up to its responsibilities. Additionally, the Union must act with the NGOs and the office of the High Commissioner for Refugees to ensure that refugees on the Kyrgyzstan border are well treated.
The European Parliament must also urge Uzbekistan to implement in-depth reforms and put the country on the path to true democracy and economic development for the benefit of all of its citizens. The proliferation of arbitrary imprisonment and the use of torture and execution must stop, once and for all. Respect for freedom of expression, and freedom of the press, but also freedom of NGOs, are preconditions for the smooth running of our partnership and cooperation agreements.
I should like to emphasise that the ferment of popular demonstrations and confusion in Uzbekistan is rooted in depressed economic and social conditions, in poverty and in powerlessness in the face of corruption. Should we use a stick and carrot approach? If the Tacis programme, with scrupulous monitoring of the allocation of funds, is to continue, we can remind the Karimov government that partnership and cooperation agreements are subject to strict compliance with the clauses on democracy and respect for human rights.
. I will speak now as a member of the ALDE Group and as president of the Central Asia delegation. Honourable Members, today I urge you to show your support for a general resolution condemning the particularly violent reprisals undertaken by Uzbek President Islam Karimov [against protesters] in Andijan. The President ordered the shooting of people who merely wished for true democracy and real change. In actual fact, this is a recurrence of the events at Tiananmen Square, and we must present a fair and adequate evaluation of these events. The nations of Central Asia suffer continuous violations of human rights, and restrictions imposed on the activities of the opposition and mass media. The development of a civil society in that region is insufficient. Uzbekistan is a country with the most stringent authoritarian regime in the region. The country lacks an independent and fair system of courts and freedoms of expression and religion; the activities of opposition parties and civil society are prohibited, the freedom of press is banned and reprisals and torture by the militia are widespread. Although the Tulip Revolution in Kyrgyzstan raises some hopes for a long-term democratic process, the latest events in the Uzbek town of Andijan and the following reactions of neighbouring Central Asian republics are a matter of great concern to us. The events in Andijan are the expression of the resistance of the Uzbek nation against oppression. The European Parliament cannot stay aloof. We need to know what has happened and what is happening now in order for adequate measures to be taken. We demand an independent investigation of the events. We urge America to renounce the deployment of its military forces in Uzbekistan, which requires huge payments that essentially contribute to the further strengthening of President Karimov’s regime. Mr President, ladies and gentlemen: the priorities of our Parliament should continue to target the prevention of violence and bloodshed. We must spare no efforts in strengthening civil society and the freedom of speech.
.  Mr President, Mr Schmit, Mr Borg, ladies and gentlemen, on 13 May, insurgents and protesters were on the receiving end of brutal treatment from the Uzbek army. The human rights organisation Human Rights Watch, having interviewed 50 witnesses, all of whose statements concurred, described the result as ‘a massacre’. The extent of the shooting was so enormous and its character so random and disproportionate, that it would not be unreasonable to describe it as butchery.
I am in total agreement with the remarks of both the Council and the Commission, and certainly with Mr Borg when he says that we cannot continue as if nothing has happened, as if it were ‘business as usual’. We in the European Union must give a strong message to this dictatorial and highly authoritarian regime, and so I agree with those Members who insist on more political pressure, on speeding up reforms, on stopping aid from passing via the government or parliament and allowing only grant aid via NGOs; this international enquiry must be mounted, otherwise we cannot simply continue the cooperation and partnership agreement we have concluded with Uzbekistan.
Mr President, Uzbekistan is the most populated and culturally the richest of the five central Asian post-Soviet newly independent states. Uzbekistan has no historic traditions of democracy or good governance, having been ruled in the distant past by Khanates, followed by Tsarists and Soviet Russia, only to find itself unexpectedly a sovereign state in 1991, following the disintegration of the Soviet Union. Inevitably the then existing Uzbek nomenclatura filled the power vacuum; hence the composition of the current regime.
There can be no doubt that President Karimov has ruled in an authoritarian way and human rights abuses have been common, particularly against the Islamic movement of Uzbekistan, a close ally of the then Taliban in Afghanistan but now largely defeated or replaced by the nominally peaceful, although still fundamentalist, Hizb ut-Tahrir, which rather surprisingly has offices in the European Union to gather funds and recruit supporters.
During the recent debate on the Coveney human rights report, I tried to strike a balance between the stick of Uzbekistan-bashing and the carrot of more dialogue with the Uzbek President if he continues to cooperate with fighting international terrorism and delivers on his commitment to give independence to the judiciary, freedom to the press and punishment to those responsible for torture and human rights abuses. Sadly, no sooner had we adopted this report than the Andizhan tragedy occurred. The full story is still very confused. Who were these 23 prisoners bounced out of prison by armed insurgents? Who took civilian hostages to negotiate with the regional governor? Who called the crowds out to protest? And who gave the orders for the troops to shoot innocent protestors?
I of course deeply regret Mr Karimov’s refusal of an international inquiry and so I call upon the OSCE to involve the little-known Moscow mechanism last used with Turkmenistan, also an authoritarian regime, to impose an international inquiry and to report with or without Uzbekistan’s consent. This method, to my mind, is more likely to produce a result than any other.
Mr President, ladies and gentlemen, whilst I welcomed the Council and Commission statement, I would like to say immediately that, in the joint motion for a resolution that will be put to the vote tomorrow, I have found an unacceptable paragraph acknowledging the role carried out by Uzbekistan in the fight against international terrorism. I find the very idea that the West and Europe consider Islam Karimov an ally to be genuinely concerning, because no one who uses terrorist methods against his own people can be considered an ally.
I believe that Parliament and the Commission ought to firmly insist on the creation of an international commission of inquiry that can clarify who was responsible for the massacre. I believe that the dispatch of official international observers on the ground should also be called for, with the aim of preventing or, at least, impeding continued acts of repression, opposition arrests, attacks against journalists and terrorist violence of the State against the civilian population.
Europe has to be able to clearly distinguish itself in the eyes of the Uzbek people, both from the reason of state of the Russian and Chinese Governments, and from the outright cynicism of Washington, which continues to pay out millions of dollars to Karimov in exchange for military bases.
This is not the first time such tragic events have occurred in Uzbekistan, and we must make every effort to ensure that they will not be repeated. If this does not succeed, it could lead to destabilisation not just in Uzbekistan, but also in the wider region of Central Asia.
Demands for an independent international investigation have already been expressed by the UN through the High Commissioner for Human Rights, by the European Union through its Council and by the OSCE through the Chairman-in-Office of that organisation. In this light we can of course merely support the decisions of the European Council.
The European Union and others that wish to participate in resolving this extraordinarily complex and challenging issue must be entirely clear about the causes, the course and the consequences of these tragic events. I believe that alongside the investigation that has been demanded any number of times, there must be a comprehensive analysis of the sources of any further potential destabilisation in Uzbekistan. I am convinced that the exceptionally complex state of affairs cannot be attributed simply to terrorism or religious fundamentalism. We should not allow ourselves the luxury of superficial diagnosis, since that could lead to mistaken policies. Certain other elements of instability have already been mentioned here today.
What is essential for the European Union is that we should make every effort to ensure that within a democratic framework Uzbekistan can arrive at stability and introduce reforms, which would lead to a simplification of the internal political dialogue and then take the country to a higher level of democracy and economic progress.
Mr President, it is vital that this country, with its enormous wealth, particularly in terms of gas, should not be destabilised. That is not in our, or anyone’s, interest. We have to concede that there are fundamentalist elements in that country, but they must not be used as a pretext for keeping the Uzbek people in a straightjacket, because that is precisely what is happening. The government of President Karimov uses this spectre, this more or less genuine threat from fundamentalists, as a way of keeping his oppressive regime in power.
I believe that we must keep up the pressure on the Uzbek Government and on President Karimov. We must urge him to accept an international inquiry and clearly show our solidarity. From that point of view, the resolution you are about to adopt is important. We must make it clear that the European Union will not tolerate the attitudes and policies seen in recent weeks.
Far from destabilising the country, this solidarity must be a way of stabilising it in order to foster democracy, because that is our aim. I believe that no other pretexts, even serious ones, such as the issue of fundamentalism, can prevent us from bringing strong pressure to bear on that government, one of the most dictatorial regimes in the entire region.
. Mr President, we need to remain engaged with the Uzbek authorities if we are to seek reforms in the areas of human rights and democracy. The Commission also remains active in the humanitarian situation. We are in close contact with the UNHCR in order to have an assessment of the situation with those who have fled to the border area. ECHO is monitoring the situation on the ground and, should the need arise, the Commission would be able to quickly mobilise humanitarian assistance.
As I said in my introductory remarks, we believe that we must remain engaged with TACIS programmes, which deal essentially with democratic and economic reforms, these being at the root of the problems that have arisen. The Commission has already allocated EUR 3 million of assistance to the Uzbek enclaves in Kyrgyz territory for poverty reduction, cross-border cooperation and avoidance of an escalation of tension in this volatile area.
We will keep up the pressure on the Uzbek authorities to institute necessary reforms and establish a democratic society. We will continue to call for an international inquiry into recent events and to press President Karimov to reconsider his position.
On the issue of the partnership and cooperation agreement, it is our belief that any suspension of this agreement would only serve to cut off the institutional contacts with the authorities.
Whilst we are convinced of the need to keep up the pressure on the Uzbek authorities to allow an international investigation and to take real and concrete action in the field of human rights and democracy, we believe that we must remain engaged in a channel of communication in order to remedy the situation effectively.
I have received six motions for resolutions(1) tabled pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is the oral questions (B6-0241/2005 and B6-0232/2005) to the Council and the Commission by Bart Staes, on behalf of the Committee on Budgetary Control, on cooperation within the budgetary authority on the allocation and possible use of the monetary payments resulting from the agreement Commission – Member States/Philip Morris to combat fraud.
.  Mr President, Mr Schmit, Mr Borg, ladies and gentlemen, first of all, I should like to explain the background to these two questions by the Committee on Budgetary Control. The European Union and Member States lose many hundreds, if not billions, of euros every year due to the loss of excise, VAT and customs revenue from the illicit black market trade in tobacco products. Every container of smuggled cigarettes is costing the European and national authorities lost income to the tune of EUR 1.5 million. During 1995 and 1996, the European Parliament took the lead in the fight against this type of fraud and set up an enquiry committee, which, with John Tomlinson as chairman and Edward Kellett-Bowman as rapporteur, catalogued the problems that occurred during transit and proposed solutions to them. The enquiry committee went to the ports of Antwerp and Rotterdam where it carefully studied the fraud techniques which criminal organisations, often of a Mafia-like nature, used to evade normal tax obligations. Let me reiterate that these practices are characteristic of the Mafia, and, over the past few years, they have claimed people’s lives; murders have been committed, officials intimidated and bribed, and in some cases, politicians were working hand in glove with the criminals.
The excellent work by the enquiry committee, the research work of our anti-fraud services Uclaf and Olaf, the Cigarette Fraud Task Force and the careful cooperation between customs and police services are now resulting in major networks being rounded up. In November 2000, the Community lodged a civil complaint before the Court of New York against Philip Morris and Reynolds on account of suspected involvement in the smuggling of cigarettes into the European Union. Ten Member States joined this lawsuit between January and April 2001.
The bare facts that were brought during the debates before the court against Philip Morris forced the tobacco giant to sign a settlement with the European Commission. This multi-annual agreement was signed on 9 July 2004 and aims to fight the smuggling and counterfeiting of cigarettes in an effective manner. At the same time, it puts an end to the legal dispute between the European Union and Philip Morris. The agreement stipulates that Philip Morris will be paying considerable amounts – as high as USD 1.5 billion – into a bank account managed by the European Commission over a 12-year period. It represents a departure in terms of anti-fraud policy and ensures that Philip Morris and the European authorities can combine their efforts and work together more closely. It is likely that this innovative approach will lead to similar agreements being concluded with the other two main tobacco giants 'British American Tobacco' and 'Japan Tobacco' within the not too distant future.
The budgetary authority in the European Union has two arms, namely the Council of Ministers and Parliament. As Members of Parliament, we are extremely anxious about the way in which the Commission and Member States will handle this unexpected, but considerable windfall. According to high-level officials within the Council, the lion’s share of Philip Morris’s funds will end up in the coffers of national Member States. Apparently, 10% will go to the Commission, while the ten Member States that joined the lawsuit will receive 90%. Can the Council and the Commission confirm this distribution?
In this context, it does indeed look like the Member States are behaving like grasping opportunists and mediocre accountants. To me, the 10%-90% split seems to underestimate the efforts on the part of the Commission and Olaf, for what will happen with those funds? In actual fact they should mainly be used to combat fraud. I am very aware that the so-called earmarking of certain funds for specific activities is considered undesirable by the budgetary authority, but it strikes me as only fair that the Council and the Commission make the political commitment to this Parliament to using a considerable proportion of this sum to fight fraud and counterfeiting. Is the Commission prepared to suggest an action plan and a proposal for a budget line to tackle this issue? So much can be done, including more cross-border cooperation, more computers at borders, more and well-trained inspection staff, reinforcement of customs services, investments in tracing and tracking, more effective follow-up policy and extra manpower for Olaf.
Let us therefore focus on spending funds and not solely on splitting them up. This is not just about whose money it is; we should also look for value for money. I am also expecting a progress report from the Commission, possibly behind closed doors, about the negotiations with British American Tobacco and Japan Tobacco.
Finally, only on this basis and on the basis of the agreements we conclude can we continue the debate. From the Council, we expect ideas that transcend the bookkeepers’ mentality and proposals on spending this money wisely. What is the response to this from the Council and the Commission?
Firstly, I should like to point out that the Council attaches great importance to the protection of the European Union's financial interests. I can also confirm to the honourable Member the Council’s full agreement with the need to step up the fight against all types of contraband which have developed in recent years. In that context we should also welcome the agreement between the Commission, ten Member States and the Philip Morris company.
However, with regard to the allocation and use of the amount you refer to, and which appears fair to me, I should point out that this is an agreement entered into by the Commission and ten Member States, which means that the Council, as an institution, is not a party to the matter. However, I can tell you that discussions between the Commission and these ten Member States on the allocation of the funds have already begun. I can assure you that, in the excellent spirit of cooperation between our institutions, the Council will ensure you are kept fully informed of developments on this matter, on the basis of information supplied to us.
You raise the question of allocating part of that amount for the benefit of the Community budget. If part of the funds reverted to the Community budget, the amount involved would have to be entered as revenue, in accordance with applicable budget procedure. If these funds were used for actions to combat fraud, as you are proposing, it would be up to the Commission, if it felt it appropriate, to submit proposals on which the European Parliament and the Council – the two branches of the budgetary authority – would have to give a view once that proposal was submitted.
The Council has noted, as you emphasised, that the agreement includes the possibility for Member States to use these funds to finance actions to combat fraud. The Council would like to point out that – since we are dealing with the combat against national fraud using funds which would revert to the national budgets – these funds are the sole responsibility of the Member State concerned.
. Mr President, I wish to begin by thanking Parliament for its support and efforts, which culminated in the conclusion of an anti-fraud agreement with Phillip Morris International on 9 July 2004. This includes the payment of USD 1.25 billion to the European Community and participating Member States over 12 years. The agreement underlines the importance of anti-fraud policies and is regarded as a major success for the Commission and OLAF.
Since the agreement was signed, the Commission has pointed out that all the other Member States should also join it. Austria, Ireland, Malta and Poland have recently signed and we hope that the other Member States will soon. We also sincerely hope that the Phillip Morris agreement can serve as a model for a similar agreement with other companies.
The Commission, on behalf of the European Community, and the ten Member States that concluded the Anti-Contraband and Anti-Counterfeit Agreement with Philip Morris International, will decide how the funds are to be shared out. Discussions are ongoing and the Commission has repeatedly stressed the urgency of reaching agreement on the distribution of the amounts to be allocated. In this regard, we are grateful for Parliament’s support in seeking an adequate share for the Commission allocation.
The agreement is intended to contribute to the fight against smuggling and fraud. It specifies that the monetary payments may serve as a source of additional funding for anti-contraband and anti-counterfeit initiatives. However, it does not include specific obligations for their use.
In the Bösch report on the fight against fraud, adopted only yesterday, Parliament asks the Commission and the Member States to use the payments accruing from the agreement to fund measures to prevent and combat cigarette smuggling, including anti-counterfeiting activities.
Funds received by the European Community under the agreement will be entered in the Community budget as non-earmarked funds, in accordance with the rules of the Financial Regulation applicable. The Community legislator and the budgetary authority can, however, decide to adopt a new programme or to widen the scope of an existing programme.
The Commission considers that the Community is entitled to receive a fair share of the funds, reflecting the principles of the Community’s own resources system.
The Commission has been discussing the distribution of the funds with the ten Member States and is confident that a consensus will be reached soon. In December 2004 Commissioner Kallas sent a letter to the ministers of finance and has convened two meetings on the subject. A final agreement has not yet been reached. The question of the share that should be allocated to the Community budget is dependent on the solution that is found to the division of funds between the Member States.
The Commission actively continues to seek a final consensus.
. Mr President, ladies and gentlemen, smuggling and evading the payment of duties are problems which affect all the EU Member States. For understandable reasons, the problem of the illegal circulation of excisable goods is particularly topical. According to calculations by the Member States, in 2003 the EU budget suffered a loss of approximately 200 million euro solely as a result of the illegal trade in cigarettes. Losses to the Member States’ budgets are much greater. Of course, both the Member States’ taxation authorities and the European Anti-Fraud Office (OLAF) have done a lot to combat the illegal trade in cigarettes. In this connection, the initiative to combine forces in the fight against the illegal trade in cigarettes at European Union level, bringing in the legal cigarette manufacturers, is to be welcomed.
The cooperation agreement concluded by the European Commission and various EU Member States with Philip Morris International is the first example of this cooperation. The agreement stipulates that Philip Morris International will improve its cigarette distribution system and will provide more detailed information to the Member States’ law enforcement and tax authorities, which is necessary for effectively combating the illegal trade in cigarettes. In addition to this, over a 12-year period Philip Morris International will pay 1.25 billion US dollars into the EU and Member States’ budgets. The European Parliament considers that, ideally, all these resources, or at least the major part of them, should be channelled into combating and preventing the trade in illegal tobacco products.
The European Parliament, as one of the branches of the EU budgetary authority, considers that Parliament should participate in the decision-making on the distribution and use of these resources. We consider that those Member States which have not yet subscribed to this agreement, especially the new Member States, ought to seriously weigh up the possibility of joining. More precise information and extra financial resources will make it possible to combat more effectively the illegal trade in cigarettes and to improve collection of excise duties. Similar agreements could also be concluded with other tobacco companies, and it is to be hoped that this precedent might also encourage the signing of similar agreements with manufacturers of other excisable goods, such as alcohol.
.  Mr President, ladies and gentlemen, I would like to start by thanking the rapporteur, our man on the Committee on Budgetary Control, for this initiative.
The Commissioner has already made reference to the fact that we have devoted our attention, in a report that this House adopted yesterday, to the subject of cigarette smuggling, which is one of the really big problems that the European Union currently has to contend with. One reason for this is that, when the finance ministers find that the money has run out, the first brilliant idea they come up with is that of increasing the duty on tobacco. This means that illegal cigarettes start coming into the country, and so they still end up with less money than they had before. What is happening is that the Member States – some of them, I have to say, in full knowledge of what they are doing – are rolling out a red carpet to welcome organised crime.
Reference has already been made to the agreement initiated by the Commission and OLAF. Tremendous though this is, it does – as the rapporteur noted – have an Achilles heel, in that we did not specify in the agreement what is to be done with the money. In the event of any such agreements being concluded in the future, it is vital – and Parliament demands – that a formula be specified for how the money is to be shared out.
Moreover, Mr President-in-Office, I too would be very much in favour of the Council discussing what is to be done with this money; it cannot simply be left to each Member State. There is too great a shortage of customs staff. Too many of our customs offices are not yet computerised. Your institution, too, is obliged to give serious thought to this. We expect the money to be allocated to specific purposes when it is paid out. I wish to thank our rapporteur, Mr Staes, for this initiative.
Like my fellow Member, Mr Dombrovskis, I too have asked for an opportunity to speak briefly on behalf of the new Member States affected by this issue. As everybody knows, Hungary is situated in the centre of Europe or, as we say, at the heart of Europe. This means that it lies at the crossroads between north and south, east and west, a crossroads used not only for legitimately traded goods, but also for contraband, including cigarettes, drugs and alcohol. Halting and curbing traffic in smuggled goods was an important task for our country even before accession; since accession, however, we have become rather like a bastion defending Europe.
For this reason, we were very pleased to hear about this exemplary and significant agreement that has been signed with Philip Morris International, thanks to the decisive action on the part of the European Commission and OLAF. We think it is very important that it can be extended to the new Member States too, although the Commission has signed the agreement on behalf of only ten Member States. This means that the advantages it brings in the fight against smuggling and fraud – namely professional, technical and financial support from the EU and OLAF – are now also accessible to us. We were also pleased that, in recognition of our special situation, OLAF has taken up contact with the Hungarian authorities and is developing this mutually beneficial cooperation, that protects both European and Hungarian financial interests simultaneously.
. Mr President, this is a complex and important question. We have been engaged in negotiations with the Member States in an attempt to reach an agreement. Once again I would like to thank the House for its support of our position.
You have specifically requested that the funds allocated under the agreement should be focused on anti-fraud programmes. You are well aware, as I said in my previous remarks, that these are extra-budgetary funds. The focus of our efforts at this point remains the conclusion of an agreement on how the funds are allocated, not only between the Commission and the Member States, but also among the Member States themselves. The negotiations have been and continue to be difficult, but I am confident that we can resolve the issue in the short term.
As to the programmes to which the funds are to be allocated, the Commission has taken note of the relevant proposal, which will doubtless be considered in due course, once we have reached an agreement on the distribution of the funds. That agreement should then serve to provide the allocation scale for any future similar agreements.
The debate is closed.
The next item is Question Time (B6-0246/2005).
We shall be taking the following questions to the Council:
Annex I to the Luxembourg Presidency's conclusions of 22-23 March 2005 sets out the European Youth Pact which proposes three lines of action.
What practical measures will be taken and what method will be used by the European Union and the Member States to achieve the objectives of the Youth Pact, taking into account the need for solidarity between the generations?
Is there a specific deadline within which internationally recognised best practices are to be incorporated into national action plans and specific programmes?
Under what circumstances will the results of implementing the Youth Pact be considered successful?
The Council confirms that the European Council of 22 and 23 March adopted a European Youth Pact. It is also about to adopt the employment guidelines, which, in their general introduction, contain a reference to the European Youth Pact. Additionally, guideline 18, which concerns the working life cycle, contains a reference to that Pact, in the context of youth employment and unemployment. This guideline will therefore be the object of the follow-up prescribed for all guidelines, based on national reports.
It should also be noted that a certain number of quantified goals of significance for the European Youth Pact had already been adopted in 2003 as part of the employment strategy. These include, between now and 2010, limiting to six months the deadline for offering employment to young unemployed persons, reducing the school dropout rate to 10% and increasing the number of 22-year-olds having completed secondary education to 85%.
Additionally, the Council has noted the Commission’s intention to submit, in the near future, a communication specifically concerning the pact and entitled: ‘Responding to the concerns of young Europeans – Implementation of the European Youth Pact and the promotion of active citizenship’. I believe that the European Union should do more for youth, because the results of the referenda show that young people are the first to lose their enthusiasm for Europe with a majority voting against the Constitution.
It is on the basis of that communication that the Council’s bodies can begin work on actually implementing the Pact. Therefore, the Council is not yet able to provide the honourable Member with details of the timetable or an assessment of progress with regard to the European Youth Pact.
– Madam President, I thank the President-in-Office of the Council for his reply, which was comprehensive, and for his particular interest in young people, who should be a concern to us all.
Τhe problem is whether the three parts of the Pact will be represented accordingly in the next youth programme, especially the part on reconciling family life and work; in other words, the possibility for young people to start new families.
I think that one of the aims of the Lisbon Strategy, in the social and employment spheres, is to reconcile the family, on the one hand, with professional life on the other. We know that, frequently, in many countries – but not in all – this combination of family and professional life is difficult, due in particular to a lack of crèches. This is an aspect which has already been included in the different employment strategies, but which should also re-emerge in the application of the Youth Pact.
Judgment in the case concerning the Turkish teachers' organisation, Egitim Sen, will be passed by the Turkish Supreme Court by the end of May. The organisation is charged with contravening the Turkish Constitution and jeopardising the unity of the Republic through its support for the principle that all children should have the right to tuition in their mother tongue.
What measures will the Council take in the event that the Turkish Supreme Court rules against Egitim Sen, and what consequences will such a ruling have for the country's aspirations to become a member of the EU?
The honourable Member is aware that the European Council of 16 and 17 December 2004, while accepting that Turkey adequately met the Copenhagen political criteria so that negotiations for its accession could be opened, clearly indicated at the same time that the Commission would have to continue checking to ensure that the political reform process had been fully and effectively implemented. The Commission is required to reflect on all subjects of concern featuring in its regular report and in its recommendation, including, of course, freedom of expression and respect for minorities, and to report back to the Council regularly.
During the EU-Turkey Association Council of 26 April this year, the Presidency underlined, on behalf of the Union, the absolute necessity for Turkey to complete the suspended reforms without delay, and to ensure full and effective implementation of those reforms, which clearly imply respect for all rights, particularly freedom of expression.
Thank you for your answer. I must, however, ask whether the Turkish Supreme Court’s judgment of 25 May is not cause for alarm, since it takes away children’s self-evident right to be educated in their own mother tongue and to develop against their own cultural background.
The judgment by the Supreme Court is a crime against human and democratic rights. As well as infringing these rights, it also breaks up the teachers’ organisation, which thus loses the right to represent its 200 000 members. It is a crime against the ILO Convention. The Council should inform Turkey that the door that has been opened will be closed again if human rights are not respected.
I believe that respect for the rights of minorities, including the right to speak one’s own language, must be one of the benchmarks used for measuring respect for democratic principles, with which all current Member States – and also, of course, those applying or wishing to become members in the future – must comply. I am not sure whether your term ‘criminals’ is appropriate, but, in any event, the rights of minorities are an essential part of our approach to Turkey as well.
Mr President-in-Office of the Council, the European Union's motto is ‘unity in diversity’, and you are well aware that, without respect for that linguistic and cultural diversity, this Europe could not be constructed.
You have responded positively by saying that the Council is concerned and that it is monitoring the issue of Turkey and the right of children to be educated in their mother tongue, but I would like to ask you whether you are going to do more than simply monitor this issue.
I believe that the Council of Ministers should do something with regard to Turkey at this point — draw its attention to the issue in some way — so that in relation to this issue we are not simply awaiting the next report from the Commission on compliance or otherwise with the Community acquis.
Mr President-in-Office of the Council, what do you intend to do in this regard?
I would just like to say that the Turkish Public Prosecutor has already lost twice in this particular case, and that the judgment expected shortly, which will undoubtedly go the same way, will be final. It is clear that, in the forums where the European Union holds discussions with Turkey, all these specific cases and other – let us say more general – cases will be discussed, and I believe we must continue to engage Turkey in this dialogue on issues of freedom of expression, the use of language and trades union freedom.
Madam President, when this judgment was given, I put a question to the Commission about the matter, for it concerns citizens’ and human rights, and we have all been horrified at what has happened. My question to the Council is about whether matters are to be coordinated, given that this is an issue concerning both the Council and the Commission, as well as the European Parliament. What has happened is very serious. I wish to know whether you are coordinating matters or whether we should resume the discussion once I receive my answer from the Commission.
I believe that there is coordination, but it may be useful to ask the Commission as well.
As the following questions deal with the same subject matter, they will be taken together:
On 14 April 2005, the Justice and Home Affairs Council called on the Commission to put forward, before the end of May 2005, a proposal on the establishment of an information system linking those responsible for immigration and asylum policy in the Member States so that they would be notified of important decisions to be taken by one or more Member States.
Meanwhile, the Spanish Government has once again changed the criteria governing the extraordinary regularisation programme currently under way in Spain. It is now possible for immigrants to have their residence in the country authorised even if they were not registered with their local municipal authorities.
When and how was the Council informed of the new criteria?
The Spanish Government’s regularisation programme for immigrants ended on 7 May. The programme was a great success, with around 700 000 applications being made. The aim of the programme was to end illegal employment by integrating illegal immigrants into Spanish society. To achieve this, employment contracts were required for regularisation. The programme was backed across the board by trade unions, management and civil society. In addition to ending illegal employment and integrating illegal immigrants, the programme has put Spain in the perfect position to participate in and promote the establishment of a common European policy on immigration.
Does the Council support the successful Spanish regularisation programme as a way of ending illegal employment and integrating illegal immigrants into society by granting them full rights? Is the Council of the opinion that, as a result of this scheme, the Spanish Government is in a better position to contribute to the establishment of a common European immigration policy?
The honourable Members are asked to refer to the answer already given by the Council to an oral question on the same subject. The Council would like to remind the honourable Member that it is the responsibility of each Member State to determine the volumes of migrant workers to be admitted.
With regard to the regularisation programme implemented by the Spanish Government and referred to in the question, this was discussed informally by the Council at its meeting in January 2005. The Council would like to remind the honourable Member of the conclusions regarding a mutual information system that it adopted at its meeting on 14 April 2005. These conclusions call on the Commission to put forward an initiative before the end of May of this year – which it did not do – to create a mutual information system between the authorities of the Member States responsible for immigration and asylum policies. The Council considered that such a system would help to increase mutual trust and lead to a better coordinated approach to immigration and asylum policies in the Member States. I therefore invite you to put the question to the Commission as to why it has not put forward the proposal that it was asked for in January.
. Mr President-in-Office of the Council, thank you very much for your comments.
I am not going to make a statement, but rather I am going to put a clear and direct question: do you believe that the decisions taken in Spain with regard to illegal immigration make a negative or a positive contribution to the future creation of a common European immigration policy?
I will first of all point out that Spain took a decision that it had every right to take. We are all aware, however, that we want to move towards a better coordinated policy, if not a common policy in this area, which is not yet in place. It is also true that it is better for a Member State to coordinate such decisions with its partners.
At the same time, I understand that this decision was taken in a specific context and that the objective was precisely to integrate people already in Spain as much as possible and in the best way possible. Moreover, by integrating them into Spanish society, they are probably prevented from going to other Member States. In this sense, I do not think that this decision was taken at the expense of other Member States. It is also clear that we all need to realise that better coordination of immigration at European level is the only solution.
. Mr President-in-Office of the Council, I believe we have debated these issues of a Spanish nature fully — as you have said quite rightly — and furthermore they have been very successful. I would therefore like to thank you for your patience and for the continuity of your policy and I would like to offer you our cooperation as Spaniards.
Patience seems to be a virtue. Parliament has taught me something about this.
What measures has the Council Presidency taken with a view to ensuring that, following the unnecessary delays, progress is finally made in the accession negotiations with Croatia?
On 7 March 2005, the Council reaffirmed the Union’s commitment to the accession of Croatia and adopted the framework for negotiations with that country. The Council also highlighted the importance of full and complete cooperation from all the western Balkan countries with the International Criminal Tribunal for the former Yugoslavia. This is an essential requirement for them to continue to build closer links with the European Union. For this reason, after discussion in the Council and in the absence of a mutual agreement, the opening of accession negotiations with Croatia had to be deferred.
In the meantime, a working party consisting of the Presidency, the Secretary General/High Representative, the Commission and the next two Presidencies was created. Its task is to examine, in close contact with the Tribunal and Croatia, the steps that Croatia has taken and still needs to take in order to achieve full and complete cooperation with the Tribunal.
Under these circumstances, the working party met on 26 April 2005 with the Tribunal and the Croatian party in order to examine recent developments in cooperation between Croatia and the Tribunal. The group decided that the Council’s conclusions of December and March were still valid and that the Council would review the matter at the appropriate time on the basis of significant future developments in close cooperation with the Tribunal.
Madam President, I would like to start by asking whether the Luxembourg Presidency is going to put Croatia on the agenda for next week’s summit. I would then like to ask what the thinking is behind it being possible – as I have now heard – for the negotiations with Croatia scheduled for 17 March to be put off the day before, while we are told that the principle of applies to the commencement of negotiations with Turkey on 3 October. Why is unanimity required in order to begin negotiations with Croatia but in order to refrain from beginning them with Turkey? There is no logic to this whatsoever!
I will start by pointing out that Croatia’s cooperation with the Council, and in particular with the working party established within it, has been exemplary; it has also been recognised by the Tribunal, and in particular by its prosecutor.
I think that the decision is still on hold, and I hope that it will be taken and that it will be a positive one. It will be taken unanimously, as all decisions to open negotiations must be taken. The European Council may also discuss this particular case, but I do not think that there is any point in discussing it unless we can hope to resolve this issue quickly.
In its recommendation of 5 June 2001 on the drinking of alcohol by young people, in particular children and adolescents, the Council called on the Member States to take steps to ensure that the production and advertising of alcoholic drinks for children and young people stopped. Four years after this decision, the measures taken have quite obviously not been effective: the industry continues to sell ‘alcopop’ drinks which are clearly targeted at children and adolescents, and consumption of such drinks continues to rise, with all the harmful effects that this implies in terms of public health.
What have the results of the recommendation been and what measures have been taken in individual Member States? What action does the Council intend to take to counteract the spread of alcoholism among young people? What fiscal measures are envisaged as regards setting rates of excise duties on designer drinks, and what regulatory measures are envisaged to ensure that labelling indicates clearly that the synthetic alcohol and sugar content of these drinks is harmful to health?
The Council would like to thank the honourable Member, Mrs Hennicot, for her close monitoring of this matter, which concerns all of us, especially those of us who have children. The Council attaches great importance to protecting young people from alcohol, as they are so vulnerable.
As the honourable Member pointed out, on 5 June 2001 the Council adopted a recommendation asking the Member States to curb the production of alcoholic drinks aimed at children and adolescents, and advertising targeted at young people for this type of drink. Also on 5 June 2001, conclusions on a strategy to reduce the damage associated with alcohol were adopted by the Council. In the conclusions, it invited the Commission to put forward proposals for a comprehensive Community strategy in this area which would complement national policies and fix a schedule for various measures.
Following this recommendation, the Council did not remain inactive. However, as it proved difficult to clearly define alcopop-type products and to direct the measures able to be taken at their targets, it preferred to follow a more general policy in accordance with the aforementioned conclusions of 2001. It was therefore confirmed that alcohol had an important place in the European Community’s health strategy and in the Community public health programme for 2003-2008, adopted by codecision with Parliament in September 2002. This programme enabled projects to be put in place that are jointly funded by the Commission and the Member States and are designed to implement the 2001 recommendation and to prepare a Community prevention strategy on alcohol consumption. A working party made up of experts from the Member States was also created for this purpose.
In June 2004, the Council adopted its conclusions entitled ‘Alcohol and young people’, in which it repeated the invitation issued to the Commission to report to it in 2005 on the implementation, by the Member States, of the measures proposed. The conclusions also supported the work done by the Commission to develop a comprehensive strategy on alcohol consumption, stressing that, as part of that strategy, particular attention should be focused on the problem of alcohol consumption among young people.
Finally, at the Council meeting on 6 December 2004, this invitation to the Commission was repeated once again. Between now and the end of 2005, the Commission will in principle be in a position to present, along with the evaluation report requested in the 2001 recommendation, a communication on a comprehensive strategy on alcohol consumption. When this document is received, the Council will start work as quickly as possible. It is understood that these initiatives in themselves will not be able to deal specifically with the problem of alcopops. However, in the long term, they will enable us to establish a Community framework to better inform all citizens, especially young people, about the dangers of alcohol abuse.
I would like to thank the Council for tackling the issue of alcoholism among young people. I think that the health problems due to alcohol and to the high sugar content of the drinks concerned are particularly serious: I am thinking of the increase in diabetes among young people and the problem of obesity. I do not understand why the Council does not do more to tackle the problem of labelling, because many parents do not know that their children are drinking alcohol when they drink what they take to be lemonade.
The Commission, which has on several occasions been invited by the Council to make proposals in this respect, should take into account what the honourable Member has just said. It should also take into account the level. This is a question of consumer protection, as people do need to know what they are consuming.
President-in-Office, I should like to point out, in relation to health, that one of the big issues with alcohol consumption is its link to youth suicide. That is a particular problem in Ireland. It should be given much more emphasis in our strategy.
Secondly, in relation to advertising, we are concerned about toys being advertised to children during children's programmes, but we also advertise alcohol to them and are introducing them to alcohol at a very young age and making it acceptable. We need to look at this. Perhaps you could give me your view as to whether that should be included in your future strategy on alcohol and the problems related to it.
This clearly demonstrates that the Member States need to be able to act quickly and that they have the right to do so. In this area, subsidiarity can be applied and some of the principles of the free market cannot be invoked. It is not simply a matter of free movement of goods, but above all of health protection. I therefore think that it is through examples such as this that Europe should show that it is not rigidly set in a framework that does not recognise real concerns. Thank you for asking me this question, but it should be put to the Commission instead.
Thank you, Madam President, for the opportunity to put a supplementary question. I have one for the Council, and it is this. Are there any alcoholic drinks that are – as Mrs Hennicot-Schoepges has said – demonstrably targeted at children and young people?
Secondly, is the Council aware that there are mature adults who like the taste of these drinks and who are penalised by the special duty that is already imposed on them in Germany, to give one example?
Thirdly, does the Council agree with me that, rather than seeking centralised solutions through tax systems that treat people as less than adult, it would be better for us to educate children, young people, adults and senior citizens about the dangers of alcohol in general?
I do not think that what you said is in contradiction with what I just explained. It is clear that these drinks are not solely aimed at children or adolescents. In principle, if we give the producers the benefit of the doubt, I do not think that these products are aimed at adolescents. However, they do have a particular attraction for this group of the population.
You mentioned taxation. This is true, but what is needed above all is an information campaign among young people, because taxation alone is not a solution. It is, first of all, up to the Member States to take all the steps, and the Member States need to be placed in a position, and to be given some degree of freedom, to take these decisions without encountering problems at the end of the line, because, theoretically, they have interfered with the free market and the free movement of goods. I therefore think that this is the point on which the European Union should also adopt a position regarding these products.
It is reported that not all 25 Member States have ratified the Council Framework Decision of 13 June 2002 (14242/01) which would allow joint investigation Teams to be set up. How many Member State parliaments have not yet ratified, and when does the Council expect the process to be completed so that the Union may begin to combat Organised Crime in a more serious and more effective manner?
So far, 21 Member States have notified the Secretariat General of the Council that they have transposed the framework decision of 13 June 2002 on joint investigation teams. These Member States can therefore create joint investigation teams in accordance with the framework decision. Two Member States have also informed the Secretariat General of the Council that their draft legislation transposing this framework decision has already been submitted to their parliaments, or will be soon. One Member State has informed the Council that it has partially transposed the framework decision.
I am not very good at mathematics, but I make that 24, so one of the Member States you told me nothing about at all. What are you doing about the one Member State that apparently is doing nothing about it?
I need to check whether in fact there are only twenty-four. I need to check whether there is indeed one Member State that has not responded. I cannot give you the information now, but I promise you that I will check. I am sure that the information can be supplied in writing.
Question No 8 has been withdrawn.
Madam President, on a point of order on which I would appreciate your advice, I was told a moment ago by sessional services that this question has been withdrawn, but I understand that normally every MEP has access to the full list of questions. Every MEP has the right to ask a supplementary question, and yet there seems to be no obligation on the person withdrawing the question to tell all the other Members that he has done so. So those of us who have come to ask a supplementary question are being denied our democratic right.
If that really is the case, would you not agree that the rules need to be reviewed? Alternatively, can I ask a supplementary question to Mr Newton Dunn’s question? Clearly it is a crime that I cannot ask a supplementary question, and it has clearly been organised by the Socialists!
There are no crimes organised in this House, Mr Bushill-Matthews; we treat each other democratically, amicably and peacefully. As regards the question that has been withdrawn, the rules are perfectly clear: if a question is withdrawn by the person who tabled it, it no longer exists, and so you are no longer in a position to put a supplementary question. Whether Members should inform each other – even Members of other Groups – when this happens is an interesting question. I would simply advise you to start by discussing this with Mr Martin.
If you have a question you would like to put now supplementary to Mr Newton Dunn’s, then I will allow it on the grounds that two supplementary questions are allowed to each question. So please go ahead and ask the President-in-Office of the Council something else about organised crime.
That is very gracious of you, Madam President, but that would be cheating because my question is about working time and I would not wish to cheat.
That is very fair. We shall continue to discuss what is to be done when Members withdraw questions.
According to the recent report launched by Save the Children entitled 'We don't do childhood poverty we do large roads! The EU, the Millennium Development Goals and Children', one out of two people living in poverty today is a child. In five years' time, 25 million children in Africa alone will be orphaned as a result of HIV and AIDS. One of the main arguments in the report is that children are not being sufficiently addressed in policy. Mainstreaming of children´s needs has failed to deliver.
Does the Council accept the need to place greater emphasis on children in the decision-making process, is there a political will to re-shape policy-making in order to achieve this?
The Council is aware of the tragic situation of millions of children living in the majority of developing countries in general, and in Africa in particular, especially due to their vulnerability to famine, violence, infectious diseases and above all, of course, AIDS, malaria and tuberculosis.
The Council would like to point out that the eight Millennium Development Goals target children either directly or indirectly. The Council does not believe that it will be possible to achieve these goals by 2015 without a coherent policy for children in the developing countries. The Council has highlighted the need to focus specifically on children in implementing the European Union’s development policy, through a series of recent initiatives.
On 16 December 2004, the European Council confirmed the European Union’s firm commitment to achieving the Millennium Development Goals. During this session, the Council indicated its firm support for the European action plan to combat AIDS, malaria and tuberculosis, through external action. The Commission presented them at the end of April 2005.
Joint action between the European Union and the Member States, in cooperation with the main international organisations in the sector, including UNICEF, and with teachers and parents associations in the partner countries is planned. The review process of the joint declaration of November 2000 on the European Union’s development policy is underway. A communication from the Commission on the future development policy is expected at the end of June. During the extended consultation process, several subjects were identified as possible priority themes, which definitely included child protection. It should also be pointed out that at Community level, in 2004 Parliament and the Council adopted Decision 803/2004 adopting the Daphne II programme to prevent and eradicate violence, particularly against children.
In conclusion, children are a fundamental dimension of European Union development policy and the Council intends to highlight this priority, both in the context of preparing for the summit on the attainment of the Millennium Goals, which will take place in September 2005 in New York, and in the process of formulating the Union’s future development policy.
Mr President-in-Office, I thank your for that very detailed response. I should like to ask you to take on board the views of those who know more about children in the developing world than perhaps you or I do, and who are concerned about the fact that we are perceived as a Union that concentrates more on large infrastructural projects than on children, and perhaps to think more deeply about the needs of children in terms of medical care and other assistance.
I accept what you have said, but I would ask you to analyse more deeply the views of those who know.
I agree with your analysis: we need to listen to the NGOs. When formulating development policy for the next few years, which for the Union consists of transposing the Millennium Goals, these aspects must be specifically taken into account. In any case, I can assure you that the Luxembourg Presidency, which is still in charge of this issue until the end of this month, will take care to ensure that this objective of the protection of children is one of the major objectives of our development strategy.
Madam President, ladies and gentlemen, I should like to return in particular to one of the topics mentioned: the issue of AIDS and HIV. On 2 December 2004, this House voted in favour of a very precise resolution and called for the involvement of the Commission and the Council, with the particular aim of amending the existing TRIPS rules, which are one of the fundamental factors preventing adults and children living in the southern countries of the world from having access to medicines.
As far as I am aware, nothing has been done in this specific area, that is, amending the TRIPS rules, and I should like to ask the reason for this, partly because the situation has lately become even more tragic with the TRIPS rules being adopted by the Indian Government.
I think that, as I have already said, the Council has strongly supported the European action programme to combat AIDS and other diseases. The Council has also expressed a desire to work on the matter of essential medication and has supported changes aimed at making some AIDS drugs accessible. There is a problem with this at the WTO that has not been resolved. We are among the largest donors to the fight against AIDS, as, without this money, we would not be in a position to better combat AIDS in the developing countries. Europe has more or less fulfilled its commitments, unlike others.
Question 9 by my colleague, Mrs McGuinness, is very close to my own, question 11, and again, we are not going to get to another question. I find that very frustrating. On many occasions we wait here and you do not get to our questions.
We talk about action plans for the Third World, especially with regard to children, but we never hear of any detailed plans or exact initiatives in this area. I know it is very complicated and difficult, but very rarely do we hear any details of what is happening on the ground in these parts of the world and how we are tackling the serious problem of children with HIV and AIDS.
You raise a very relevant and interesting issue. I think that you need to ask the Commission - as it is the Commission that needs to answer this question - what actual specific measures are in place, through the various European Union aid programmes, to combat the problems of AIDS or similar problems.
I think that you have every right to ask the Commission to provide you with an accurate report on specific measures for this purpose. Unfortunately, the Council is not in a position to do so, as it is the Commission that implements these programmes and measures.
I would like to point out that the plenary decided on Monday that Question Time was to be cut down to half an hour, and we have already spent three-quarters of an hour on it. I will not now allow the floor to make any more points of order.
As the scheduled Question Time is over, Questions 12 to 30 will be answered in writing(1).
That concludes Question Time.
The next item is the debate on the report by Othmar Karas, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council regulation amending Regulation (EC) No 1466/97 on the strengthening of the surveillance of budgetary positions and the surveillance and coordination of economic policies (COM(2005)0154 C6-0119/2005 2005/0064(SYN)) (A6-0168/2005)
and the report by Othmar Karas, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council regulation amending Regulation (EC) No 1467/97 on speeding up and clarifying the implementation of the excessive deficit procedure (COM(2005)0155 C6-0120/2005 2005/0061(CNS)) (A6-0158/2005)
Mr President, ladies and gentlemen, on 26 April I had the pleasure of presenting to you in committee the modifications of the two Regulations providing the basis for the Stability and Growth Pact, which the College of Commissioners had approved on the 20th of that same month. Five weeks later we debated the reports by Mr Karas on the two regulations here in the plenary of the European Parliament, which is another demonstration of the good spirit of cooperation in which this Parliament has dealt with this important issue.
Over these few weeks, Parliament, the Council and we in the Commission have worked to complete the legislative process of reforming the Pact before the end of the Luxembourg Presidency. Following this first phase of examining the Commission’s proposals here in Parliament, we will be closer to an agreement, which could be reached –– and I hope it will be reached, if at all possible –– before the end of this month.
As I explained when I appeared in committee, our proposal, in accordance with the mandate of the European Council –– which, in turn, had supported the report of the Ecofin Council in March –– was restricted to the modifications of the Regulations that were strictly necessary in order to make them compatible with the Council’s agreement. Nevertheless, during the Council’s work, several Member States have argued that certain provisions should be included in the articles of the Regulation, such as, for example, the minimum annual fiscal adjustment of 0.5% of gross domestic product for countries in situations of excessive deficit or which need to move closer to a position of medium-term balance, or the explicit indication of other relevant factors.
These requests have prolonged the discussion on certain points on which there was already agreement in the Council by a few days. Fortunately, that agreement has been maintained, and according to my information, the Council’s working group has reached a final agreement on the issue today.
For its part, Parliament, by means of the report by Mr Karas, has expressed its concern about certain parameters that effect the credibility of multilateral budgetary surveillance, such as, for example, the quality of national fiscal statistics, the surveillance of debt or the reliability of macroeconomic forecasts. Parliament also, entirely legitimately, demands that it be regularly informed about excessive deficit procedures.
Ladies and gentlemen, I must tell you that the Commission has the same concerns as Parliament. Many of them have been taken up, or can be taken up, in some of the different components of the raft of legal texts regulating the coordination of economic policies in the Economic and Monetary Union. In the Commission’s view, certain other concerns expressed in some of the amendments in the reports by Mr Karas –– I am referring specifically to the surveillance of debt and regular information for Parliament on excessive deficit procedures –– may perfectly well be included in the Pact’s Regulations.
I said this just this week, on Monday, to the Eurogroup ministers, and I also made certain specific comments about how they could be taken up. It naturally falls to the Council to take these suggestions into consideration and it will then formally express its opinion next Monday, I believe.
In any event, I hope that our cooperation over recent weeks will be maintained until the end of the legislative procedure, in order to provide us, as soon as possible, with a renewed Stability and Growth Pact that is suited to the true economic dynamic of the Member States, from both political and legal points of view. The broad consensus relating to this reform is undoubtedly contributing to increasing the credibility of the Pact and demonstrating an unequivocal desire to promote healthier public finances as a condition necessary for sustained economic growth.
Just yesterday, right here in Strasbourg, the College of Commissioners adopted a report which recommends the initiation of an excessive deficit procedure with regard to a Member State, Italy. This is a further example of the effectiveness of the Stability and Growth Pact and a practical example of the spirit stemming from the reform of the Pact. It is also an indication that we must hold a discussion on the Pact’s operational rules as soon as possible and focus on the application of those rules and on the practical implementation of the Pact’s principles and guidelines.
Finally, Mr President, ladies and gentlemen, please allow me to stress that if one thing has been made clear by the recent votes against the draft European Constitution in France and the Netherlands, it is, I believe, the need to act and to achieve concrete results that bring tangible benefits in terms of the well-being of the citizens, beginning with employment and the strengthening of our social model. Hence the need to reach a final agreement over the coming weeks on the reform of the Pact, which will provide the foundations for decisive action by the European Union to make our economies more dynamic, to generate employment and to promote the sustainability of our levels of social cohesion.
The efforts of all the institutions –– Parliament, the Council and the Commission –– are moving in this direction and I am convinced that they will allow the modified regulations to be adopted before the end of this month and hence before the end of the Luxembourg Presidency.
. – Mr President, Commissioner, ladies and gentlemen, I should like to start by thanking those present for their excellent cooperation over recent years and during the preparation of the reports which we are debating here today. I intend to divide my comments into two parts. I have a few words to say on the Stability and Growth Pact, after which I shall turn my attention to the two regulations.
I see the approach taken by many of those in public office to the Stability and Growth Pact, which was included in the Treaty and signed in Amsterdam in 1997, as a clear example of the double standards of numerous politicians and the double game they play between domestic policy and Brussels. Unfortunately, it sometimes had to be used in the past as an excuse for the purpose of making popular statements at home, rather than being used to safeguard, in a spirit of solidarity, the acceptance of responsibility in the European Union.
I do not see the Stability and Growth Pact as an onerous duty or laborious task imposed by the European Union; on the contrary, it is a necessary coordination framework for national budgetary policy within the framework of monetary union, in which, while monetary policy is centralised, budgetary policy is a national matter. However, one thing is certain: the incentive structures for budgetary policy have changed with monetary union. Before, the penalties of the financial markets were clearer and stronger. If, for example, Italy pursued a shaky budgetary policy, interest on the financial markets rose instantly in anticipation of devaluation. Now governments do not have such a clear idea of what the financial markets make of poor budgetary policy. The continually criticised penalties and sanctions at the end of a long process therefore make sense, as the financial markets no longer have their previous powers.
Another point is that, unfortunately, it is not possible in monetary union to avoid one’s dues and pursue a budgetary policy with no sense of solidarity. That is why coordination is needed, in order to relieve the burden on monetary policy as a whole and make sure that interest rates stay low. It is for me beyond question that there should be a framework for budgetary policy in the Member States in monetary union, including for the purpose of preventing excessive debt and guaranteeing monetary stability.
In my view, the Stability Pact has a persistent design fault which, unfortunately, we cannot repair because it is in the Treaty. Unfortunately, the sinners can stand in judgment and, as they have done in the past, disregard what the Commission proposes in its capacity as guardian of the Treaties. This has led to a loss of trust and credibility and has, at times, been an expression of action with no sense of solidarity. Nonetheless, the euro is a success, as is the Stability and Growth Pact, for, without it, we would not have had the debates on the causes of deficit and the objectives of budgetary policy. It is also the basis of today's debate and the basis for the necessary reforms and adjustments being made.
I think it is a good thing that there is this framework, because it allows us to talk about deficits, the causes of deficits and the effects of deficits more intensively and in all openness. The public have more confidence in the euro than in many of the European Union’s other political projects.
However, the subject of today's debate is not the Stability Pact per se; it is the Commission's two proposals for regulations based on the decision taken by the European Council of 22 and 23 March. Both the majority in committee and I as rapporteur have taken note of the Council conclusions; we do not question these decisions, but we do judge these two proposals for regulations on the basis of principles and statements.
Our aim in our evaluation of the proposals for resolutions, was to bring about greater transparency, define rather than interpret and implement rather than avoid the decisions promised. We want greater transparency and better definitions.
Different procedures apply to these two regulations. Regulation No 1466/97 on the preventative aspects is governed by the cooperation procedure, while Regulation No 1467/97 on the excessive deficit procedure is governed by the consultation procedure with the Commission and the Council.
I should like to comment first on the regulation on the preventative aspects, in respect of which our committee made two central demands. Firstly, we want the quality of statistics to be improved; although Greece is not the only example of this, it is one with which we are all familiar. We feel that the quality of statistics at national and Community level must be ensured in order to guarantee the independence, integrity and accountability of both national statistical offices and Eurostat.
Secondly, we want the Commission not only to accept statistics, but also to conduct the dialogue in the Member State with the acting persons and institutions for the purpose of analysing the situation. We want stronger cooperation with the European Central Bank, because we cannot have a situation in which two different statistics are audited even though they are not comparable and possible contradictions result in questions from the Commission to the Member State. This cooperation, these comparisons, this interpretation and questions of cooperation between the European Central Bank and the Commission during the evaluation and comparison of statistics is important for us.
Secondly, we want medium-term budgetary objectives to be reviewed at least annually rather than regularly and for the general government debt ratio to be taken into account. For Regulation No 1467/97 on the excessive deficit procedure, we want a clear definition of exceptional factors, because the interpretation is too broad here and there is too little transparency. We want minimum European standards for budgetary planning to be created. The Commission should specify the parameters to the Member States, including for more uniform growth forecasting. We want the maximum deadline for regaining targets to be limited to three years from when the deficit occurred. We are also of the opinion that we need a specific list of relevant factors to be taken into account in the deficit procedure.
We accept the proposal as it stands. We want to make it more specific, accountable and credible and to reduce the margin for interpretation, so that it is easier to guarantee compliance, and we want to use these two regulations to give the Pact more credibility, win back confidence in it and hence respond to uncertainty among the people about the degree of seriousness with which European decisions are addressed.
. – Mr President, Commissioner, we have often debated the Stability Pact here in the past. I thank the rapporteur for his report, which has built on the Council decision and finished the job, although I cannot hide the fact – and I say so directly – that I am not happy with the Council decision.
The precondition to a Stability and Growth Pact in an area with a single currency is that budgetary policies should converge, that they should not diverge too greatly. What is ultimately at stake is nothing other than the viability of our currency. We have had enough material for discussion over recent days about the views that many, including many in positions of political responsibility, take of this and, where possible, debates in previous months also made a further contribution.
We expect the Commission – as the rapporteur said – to set out exactly how the Council decision will be interpreted through the regulations in the future. What is meant by a ‘slight excess’ or a ‘temporary’ one? Which ranges will be accepted by the Commission in future? I hope and wait for the Commission to be strict here and we shall soon see how – with one eye on Italy – it approaches the new Pact and if it is worth the paper it is written on. I hope for the necessary strictness here. I also hope that the Commission will always put its finger on the actual problems.
Making correlations of this kind between unemployment and the Stability Pact is typical of the cheap policy being pursued in the nation states, and so we should not be surprised if a majority of people believed in the referenda what the nation states convey in Brussels: that the euro is responsible for unemployment and it would be best to get rid of it. The Commission has a huge responsibility not to give into these cheap arguments by the nation states and, if it comes down to it, to draw the necessary conclusions, take recourse to the Court of Justice where necessary and fight for the euro, a strong currency and the future, as did its predecessors.
This regulation and the Council decision do not make your life any easier. You will have even more responsibility for it. I wish you luck with it.
. – Mr President, Commissioner, ladies and gentlemen, the political situation in the European Union is too serious to get lost in legal wrangling over the Stability and Growth Pact. Twenty-five Heads of State or Government have recognised the necessity of applying the Stability and Growth Pact flexibly to allow adjustments to be made to economic cycles. They have adopted the Commission’s proposals without amendment, allowing the renewed pact to come into force quickly.
This House really should not try to be more Catholic than the Pope. We must stop elevating stability to dogma. Stability is necessary. No one can live on credit for ever, not even the Americans. All the same, they do take a more pragmatic approach to fiscal policy, they have both deficits and growth. The euro zone is sinking into stagnation.
Economic policy is not an exact science. A balanced budget is not enough for growth and job creation. The nations of Europe are in revolt because the European Union seems to have no other policy to offer than budget austerity. The EU needs to be jump started, we need to stimulate demand and encourage investment. So-called structural reforms that cut wage earners’ purchasing power will not fill manufacturers’ order books.
The Stability and Growth Pact was invented to prevent the states of the euro zone from having too much recourse to the capital market. Excessive public borrowing would push up interest rates, penalise private investors and be inflationary. The opposite has happened, however. Despite some states’ repeated breaches of the pact’s rules, the euro has become strong, inflation is still low and interest rates are at rock bottom. Moreover, the right seems to think that the Stability and Growth Pact has proved satisfactory despite the failings of a few major countries. The Group of the European People’s Party (Christian Democrats) and European Democrats and the Group of the Alliance of Liberals and Democrats for Europe, for example, adopted an amendment to my report on the broad economic policy guidelines saying: ‘Whereas the Stability and Growth Pact has contributed to maintaining a low level of inflation and historically low levels of interest rates ...’ This statement of faith, which ignores the role of the European Central Bank, apparently means that the breaches of the Stability and Growth Pact are not having the macroeconomic consequences we are hearing about.
Joking apart, however, the truth is that Europe’s economic situation is much better seen from outside. The world’s leading exporter and the biggest market for the rest of the world, the European Union is an economic giant that is still highly competitive. We cannot compete with the Chinese in tee-shirts and jeans, it is true, but our consumers have the benefit of this free boost to their purchasing power.
At the same time, Europe is moving forward in high value-added products. Take the motor industry, for example. While bonds issued by General Motors and Ford have been downgraded to junk bond level, the most recent statistics show that the European industry ranks first in the world for the number of cars produced: 17.2 million in Europe, 14.6 million of them in the Union of the Fifteen. The United States, the home of mass production, made only 4.5 million cars in 2003, and that includes a large number of Japanese cars manufactured there.
I could quote many more examples. My conclusion is clear. We must stop being pessimistic about Europe and bolster European confidence again, especially consumer confidence. The high savings rates in France, Germany and Italy denote an unjustified fear for the future. The conduct of economic policy demands stability, yes, but above all growth and also a psychological campaign to restore confidence. We must therefore send our people a much more optimistic message.
.  The latest available data prove that public finances in the European Union are a well-kept secret, because we can be aware of some figures only later to find out that the true figures are quite different. This is a problem we should address irrespective of whether we are speaking of a small or a big country. Therefore, the proposals drawn up by the Commission are truly well-timed and necessary; however, as a representative of the Lithuanian state, which has always showed due diligence in implementing stringent fiscal policy and cost-saving measures at the expense of public services so as to execute all European Union requirements, I can only regret that we have learnt now that we possibly may not have had to implement those requirements. I am saying this to make you understand the reaction of new Members. I would like to emphasise that we should not expect any of our decisions or audit missions to ensure the transparency of public finances, reliability of data and the stability of finances directly. This should be done by the Member States themselves. They must achieve the actual implementation of all provisions. Therefore, I regret that the Code of Ethics has not been presented as yet and that the provisions of this reviewed version of the Stability and Growth Pact, as proposed, may not be observed. Why was it necessary to carry out the revision in view of the probability that we may not actually follow its new provisions? In general, the review of the Stability and Growth Pact is not a bad thing, as the experience in my country has shown that excessively stringent regulations curb growth and produce certain deflationary pressures. Moreover, structural reforms are impossible to implement without additional expenditures; however, we should not forget that all this can only be achieved via the coordination of economic policy, which should be future-oriented and secure. The European Union countries have no choice but to achieve financial stability and coordinate economic policy and measures, as we have mentioned during our morning discussion of the Constitution.
.  Mr President, Commissioner, ladies and gentlemen, if there is one point on which I agree with the rapporteur, Mr Karas, it is that the proposed reform of the Stability and Growth Pact is still a very long way from giving Europe the capacity for economic governance that would allow it to satisfy all its citizens, both of this generation and those to come.
We are still a long way from the situation in the United States, a much more integrated federation than our own, where there is a significant federal budget, where there are rules for coordinating the budgets of the federal states, where budgetary policy and monetary policy are closely coordinated by Congress, where Congress is able to influence the options taken by the Chairman of the Federal Reserve and where the Federal Reserve’s objectives are wider than mere price stability.
Having said that, I believe that Commissioner Almunia’s proposals, from the previous term of office to their adoption by the Council in a more improved version, are an extremely positive step, and our Group will oppose the calls – from the Group of the European People’s Party (Christian Democrats) and European Democrats in particular – for backtracking to what the former Commission President called a more stupid pact. We think we have taken a significant step towards an intelligent pact.
If we may still make a contribution, simply by way of clarification, we suggest, in one of our amendments, both including education expenditure alongside research expenditure among the relevant factors that might justify an increase in the deficit, and making explicit mention of expenditure for the stability of the world’s ecological balance among the Union’s objectives. By this we mean expenditure for the implementation of the Kyoto Agreement.
. – Mr President, we have long been warning of the economic and social consequences of implementing the Stability and Growth Pact and of the risks of attaching absolute priority to nominal convergence, without taking account of the reality of each Member State, their differing levels of development and varying budgetary needs. The irrational nature of the criteria – public deficit below 3% of GDP, public debt below 60%, or indeed the subsequent objectives of achieving zero deficit – did not, and still does not, have any economic justification. We have always said that following this path would have an adverse effect on economic growth and jobs, and this is being borne out by reality.
Furthermore, the recession in countries with excessive deficit has been exacerbated by the possibility of fines, the pegging of the cohesion fund to the Stability and Growth Pact and constraints on public investment, and, by extension, on the proper implementation of the Structural Funds. This is one of the main factors behind the so-called ‘deterioration’ in the EU accounts, an issue that has come to the fore in recent years, and to which the over-valuation of the euro has certainly contributed.
Current economic and social reality bears out our stance. This was also the case when ex-President Prodi and other Members of his Commission controversially labelled the Stability and Growth Pact as ‘stupid’ and as having ‘medieval’ criteria. This is why we are holding this debate today. Furthermore, the Stability and Growth Pact would not otherwise have been revised, aside from the many cosmetic changes made at last year’s Spring European Council. It is now true that the Council and the Commission have repeatedly said that a degree of sanity needs to be restored to the Stability and Growth Pact, that relevant factors in the analysis of budgetary situations must be taken into account, and that the objective of zero deficit is not the be-all-and-end-all.
They insist, however, on maintaining the Stability and Growth Pact as a key instrument in achieving their neoliberal aims of undermining the public sector and the social responsibilities of the State, whilst promoting price stability, wage moderation and the privatisation, most worryingly, of social security.
The Council therefore reaffirms the aims of the Stability Pact and its benchmarks, and prevents any expenditure from being excluded from the deficit calculation.
What the Council adopted was simply the provision of more time, especially to countries guilty of non-compliance such as Germany and France. The room for interpretation on the basis of the Lisbon structural reforms – what is known as the ‘Lisbonisation’ of the Pact – is little more than a means of enabling the more powerful countries to make interpretations that suit their interests, and not intrinsically for us to have an Pact.
What we need is to suspend the Stability and Growth Pact and to make a clean break from the current economic guidelines – this was the clear message from the French and Dutch no votes on the so-called ‘European Constitution’ – in order to create the macro-economic conditions to revitalise the economy, to stimulate job creation and to work proactively to combat growing unemployment and high poverty and inequality levels in the EU.
. Mr President, I do not know why we are having this debate. Mr Karas acknowledges that the Stability Pact relies on Member States disciplining themselves. He needs to go a step further in deducing that, for that very reason, the pact cannot work; it never could work. So I regret that his well-intentioned attempts to try and make it work by tightening definitions will be in vain.
Rather than pretending that fiscal discipline can be achieved, we should consider the consequences when it is not achieved. Let me focus on Italy, where the deficit has now been shown to have been above the 3% margin for several years; debt is 106% of GDP; inflation is making the economy increasingly uncompetitive and economic growth is negative. The real danger here is that these conditions will culminate in a credible threat from Italy to reissue its own national currency, enabling it to devalue and thereby regain competitiveness without painful and prolonged deflation. Such an action would have serious Argentina-style results for Italy but could, nevertheless, be seen as the best course of action.
But a decision by Italy to re-issue the lira would undermine confidence in the ability of the euro to survive as a multinational currency. Other EU countries would then be faced with the prospect of providing the Italian Government with large-scale financial assistance to persuade it to stay with the euro.
. Mr President, unfortunately the credibility of the European Union has been increasingly questioned over the past few weeks. Rather than trying to construct a new consensus, as Mr Barroso suggested last week, we should concentrate on strengthening the current European consensus on competitive markets, fiscal discipline and hard currency.
Sound economics, realism and results are what citizens are demanding and what are needed to continue to build the European project. Economic reform is needed to create vibrant economies, as has been proven in a number of cases in Europe. If we want enlightened social policies, in the European tradition, we need to reform our economies. The examples are there for all to see.
The revised Stability and Growth Pact gives more countries more time to correct excessive deficits and provides more leeway for countries with strong public finances. Monetary union requires this level of flexibility, so that more internal market competition can be stimulated. The one-size-fits-all situation was always going to be a problem. However, some countries need to cut back on their budgets and others – like my own, Ireland – need to spend more on infrastructure, because they have a deficit, but that is not allowed under the rules. However, giving an inch in terms of flexibility does not mean countries are allowed to take a mile in terms of widening fiscal deficits. Enforcement of the rules is the key. There must always be confidence in the fiscal framework that underpins the European Union.
The recent drop in the euro has been used as a convenient whipping boy for all that has happened recently with the European Constitution. The problem is not with the euro. The problem in some countries is that they are avoiding the stark reality that the world economy is changing and will continue to change. Today’s world economic order demands a lot more, a lot faster and a lot cheaper. Going back to the basics of economics, countries either meet this demand or it will be met elsewhere. There is no point in lamenting over the basic economic principle; there is no point in arguing that we do not have a means of competing with the global economy. We do, and it is the Stability and Growth Pact. However, the failure to enforce these rules has left too many countries stagnating in an economic period that no longer exists.
We cannot continue like this, because it is undermining the credibility of the overall EMU framework. Consequently, this has had broader repercussions in sending a focused message to the citizens of Europe about the positive work of the European Union itself. This has never been more obvious than it is at present. Europe is suffering from a credibility problem and to deal with it we urgently need to evolve from rule makers to economic performers. Sound economics, realism and results are what the citizens want, and our job is to deliver.
Questions relating to increased monitoring of the state of budgets, such as the issue of speeding up and clarifying procedures applicable in the case of excessive deficits, are those where parliamentary institutions, as independent and directly-elected institutions at both EU and Member State level, can and should play the role of guardians of the soundness of economic policies, especially as regards their budgetary and deficit-generating consequences. In this respect, I consider the European Parliament’s proposed amendments to be positive, and greatly appreciate them.
The package of Council directives will, however, remain an open document that will, for a long time to come, enable the national governments to use various means to escape this prudent budgetary and deficit framework, to employ more or less obvious forms of putting their countries into debt and to skilfully disguise the expenditure of one-off, unique resources, such as those from privatisation, for governments’ current economic management. Naturally, this meets the purposes of short-term government policies. The path ahead of us is therefore still a long one, but it is one that we must travel.
Mr President, the Stability and Growth Pact crops up regularly in debates on the economy in this Chamber. This is an illustration of the central position this agreement has in EU economic policy-making. In this respect, I wish to congratulate my colleague, Mr Karas, on his two reports on this subject.
The report’s emphasis on a stronger role for the Commission in enforcing budgetary discipline is an absolutely necessary development. Especially now, in their watered-down format, the Commission will have to enforce a clear and strict line with regard to the rules of the pact. Furthermore, the absence of the European Parliament in the decision governing the Stability and Growth Pact is rightly highlighted as a serious structural flaw in European economic governance. As the only directly democratically elected EU institution, this Parliament could play a vital role in putting an end to the political horseplay that goes on in the Council and provide the pact with the much needed credibility that many colleagues want.
However, let us not fool ourselves: even with the improved institutional feedback mechanisms that this report suggests, it is not the Stability Pact alone that will lift Europe out of its economic slumber. Helpful as they are, it is not a set of rules that will help us to put public finances in Europe on a strong footing. What we need is economic growth and advances in competitivity, and these derive not from the rules of the pact but from meaningful economic reform, something which many European Member States have avoided for far too long. So we have a new pact and I hope, with Mr Karas’ reports, a better way of making the rules work in a sensible and equal fashion. But until countries achieve meaningful economic reform, we will soon find ourselves in yet another debate on the inflated importance of the pact. I hope the Commissioner will do his utmost to prevent any further dilution of the commonly agreed commitments of the Member States.
Mr President, Commissioner, ladies and gentlemen, basically, if I look at what happened in France on 29 May objectively, a lot of reasons are mentioned, including enlargement. Personally, the difficulty we are having in taking advantage of all the space and all the added value that economic and monetary union should have brought us is a real source of concern to me, and I believe it is the real explanation for what happened in my country.
Today we are debating reform of the Stability and Growth Pact, and I would like to express my agreement with my fellow Member Mrs Kauppi on one point. This reform will not bring us all the answers we need if, finally, we are to find the right solution in the euro zone, which ought to be the engine for growth in the Europe of the Twenty-Five as a whole.
Let us, however, accept that what you have done, Commissioner, in agreement with the President of the Euro Group, is a step in the right direction. I hope, moreover, that you will be wise enough to accept some of the European Parliament’s amendments so that we can bring these negotiations to a conclusion under the Luxembourg Presidency. So far as statistical reform, predictability and agreement on the macroeconomic data that should underlie the preparation of the Member States’ budgets are concerned, it seems to me that there are things that should allow us to move in the right direction. This stage is, of course, only one among others, however.
On one point I must disagree with Mrs Kauppi, however. It came up repeatedly in our debates in the Committee on Economic and Monetary Affairs: on its own, structural reform will not be enough to restore domestic confidence, stimulate internal demand and achieve the objectives of the Lisbon strategy.
What we need is more coordination and, on this subject, I absolutely deplore the lack of thinking since economic and monetary union. We need to develop more means, to find other ways besides the Stability Pact, which is still not adequately geared to growth. I wish you good luck for this first stage, Commissioner.
– Mr President, the workers in the countries of the European Union oppose the capitalist restructurings which result in a reduced standard of living and increased unemployment. They denounce the commercialisation of health and education and the cutbacks in the remaining public utilities and their privatisation. They oppose and are fighting the new, worse, insurance systems. They are calling – and rightly so – for the Stability Pact, the tool and alibi for anti-grass roots objectives, to be abolished.
The reform of the Stability Pact by the European Council on 22 and 23 March was put forward as a relaxing of criteria. Under no circumstances, however, is it a relaxing of anti-grass roots policy; it is another burden on grass-roots incomes for the benefit of big business. That is why the workers should have no delusions or room for expectations.
Unfortunately, today's report does not move in the right direction either. Not only is it indifferent to the trials of the workers, but it also calls for even more unfavourable terms for the application of multilateral supervision and even for a Community fraud squad to undertake financial auditing missions. It calls on the central banks to act as guardian of statistics and sets deadlines for adjusting to the Pact, in which recommendations are made about excessive deficits and debt, as in the case of Greece.
In Greece, the government has used deficits and financial prudence in order to unleash a series of anti-grass roots austerity measures and programmes, thereby guaranteeing even more poverty for the people.
It would appear that the referenda in France and the Netherlands have been ignored. It is as if they never took place and they can carry on as before. However, the referenda returned a resounding ‘no’and were a real expression of insubordination and disobedience to the commands and policy of the European Union and the political forces which support it, and that is promising.
Mr President, at the European Summit of 22 March, it was decided to review the Stability Pact, and the Council agreed on a new kind of Stability Pact, one to which we hope the Member States will adhere this time around. I have always said that stretching the Stability Pact is harmful to economic growth and monetary stability, while at the same time denting public confidence in the euro and therefore in Europe itself. The fact that the change to the Stability Pact concerning the 3% limit is not being made public does nothing to improve confidence in the euro. Although Member States will be permitted to exceed the 3% limit, the Council and the Commission have not, to date, explained how this new arrangement will be translated into practice. If the 3% limit can be exceeded, does that mean that a new limit will be introduced? This is a pressing question, and I would like Commissioner Almunia to answer it.
Mr President, Commissioner, we have often discussed the Stability Pact and I am going to try to summarise some of the things that have been said.
My spokesman, Mr Radwan, has said something that I agree with: we are beating the retreat. The Pact I liked was the Pact of 1996, which was signed by the CDU Minister Theo Waigel and defended by your predecessor, Commissioner Solbes. We have not been able to maintain it. The Council noted that there was generalised non-compliance in Europe, and it could have done two things: it could have demanded compliance or, euphemistically, it could have made the Pact more flexible, and that is exactly what it has done.
You are appearing here to explain to us the modifications that need to be made to the Regulations in order to make this Pact effective.
What could Parliament do? What could my group do?
We could have produced amendments aimed at reviving the previous Pact, in the form it then took. We have not done that because, following Ortega’s advice, we do not like pointless efforts, which only lead to melancholy. We have presented some amendments, which Mr Karas has explained very well. The intention is to ensure that the disaster does not get any worse. Our intention is to ensure that it is applied properly, in technical terms, with reliable statistics, we want to reduce the margin for arbitrariness, filling in the legal gaps, in short, we want to ensure that the retreat is not a complete disaster.
It has been said here that Europe is not going well and that is the case. But if it is not going well, it is not a result of the Stability Pact, but rather of our not having complied with that Pact.
The Stability Pact, budgetary authority, to put it in quasi-theological terms, is a virtue, a necessary condition, though insufficient, for growth. Furthermore, as Mrs Kauppi has pointed out, we need those reforms that we have been unable to carry out.
Parliament is helping you; it is helping you to reduce the Governments’ margin for discretion. It is up to you to ensure that this does not get any worse.
– Mr President, Commissioner, ladies and gentlemen, I should like to thank Mr Karas and the House’s shadow rapporteurs for the report we are debating. You have cooperated well and succeeded in pulling this important discussion out of a superficial, ideological debate and ensuring that this House is able to help reform the Stability and Growth Pact, something that is urgently needed.
Why do I say that the reform is urgently needed? Let us simply review the economic facts. We have designed a pact which has lived solely by the idea that it has to combat inflation. This is an important objective and many Member States have managed to achieve it to a large degree. However, at no time was it designed for an Economic and Monetary Union in which we also urgently need to achieve macro-economic coordination, because we need to have the flexibility required in order to be able to react appropriately in an economic cycle, in both large and small national economies.
Compare the data situation in the USA with the data situation in the European Union. Since 2002, the USA has been in a much better position to react to external shocks: to rising oil prices, to September 11, to the crisis on the stock markets. Why? Because its central bank was able to be much more flexible than the European Central Bank and, more importantly, because financial policy did what was needed in the short-term economic situation at the time.
We need flexible and better coordination of our financial policies, so that we can restore trust in the European economy, but, first and foremost, for the sake of our jobs.
– Mr President, I should first like to offer the rapporteur, Othmar Karas, my warmest thanks. He has managed to formulate a contentious issue in a relatively short space of time in such a way that Parliament can support it with a large majority.
This was not an ideological debate, Mr Bullmann; it was an acknowledgment that the political will to keep to the 1996 Stability and Growth Pact was missing. At the first serious general test, the two large states, France and Germany, failed totally, assisted at the time by Luxembourg and Greece. This start prevented the Stability and Growth Pact from playing its proper part as originally planned.
In this respect, the current reform is, in all events, a second best solution, which uses the argument of flexibility in order to exclude future infringements of the rules. In saying this, I am also voicing criticism of my own government in Germany. Introducing the costs of European unification as a new criterion has thrown the door wide open to arbitrariness and means, in principle, that sanctions will no longer be possible in future, even with a 4% or 5% excess. I consider this to be a definite mistake.
Given the powerful role of the Council and the inadequate role of Parliament in this matter, the Commission could only react defensively. We have debated this often here in this Chamber. That is why I think it is a good thing that Mr Karas addresses precisely this point in his reports. More competence for the Commission, a stop to the sinners standing in judgment and greater participation by the European Parliament – these are things we can agree on. However, nobody will be able to say that this version of the Stability and Growth Pact is forward looking and will contribute towards the future stability of the euro.
Commissioner Almunia, ladies and gentlemen, I wish first of all to say that I think matters have gone extremely well for Commissioner Almunia when it comes to the Stability and Growth Pact. The result is sensible modernisation, which we can fully support. What we now have is the golden European triangle with three types of instrument we shall have operating together. The first is the Stability and Growth Pact, the second the Lisbon process and the third the broad economic guidelines.
Having said that, Mr President, I cannot hide the fact that our debate today is taking place in the light of referenda in France and the Netherlands which, among many other things, reflect a grass-roots demand for a real agenda for Europe. Such an agenda also means our having to say that we have understood Europe’s need for the Stability and Growth Pact but that the pact does not, of course, in itself create new jobs. It is the basis for getting structural reforms and, at the same time, macroeconomic investment under way. Moreover, it is because of these efforts that the national governments need to concur with our line of thinking. With the modernisation of the Stability and Growth Pact, we have obtained a useful tool, but that tool must now be accompanied by a number of other tools at national level that can create the new jobs we so badly need.
That, Commissioner Almunia, is why I hope that this pact, which is now almost in place – and which I am certain will be implemented – is the first step on the way to a new and genuine agenda which, in reality, is the prior condition for creating popular understanding in connection with that modernisation of the treaties that we have been debating so vigorously over the last few days.
If I may, I should like to make a few remarks, even though I represent the Czech Republic, which is not a member of the eurozone. The first thing I would like to say is that the main reason for the victory of the ‘no’ camp in the recent French referendum was French people’s fears regarding the future of their expensive social system. France is, of course, a member of the eurozone, and cannot therefore allow itself to violate the rules of the Growth and Stability Pact in the long term: in my opinion, this will lead to rising tension between the existing rules and the willingness of French politicians to please large parts of their domestic electorate.
Secondly, it is not at all clear in the short term how vigorously and, above all, with what political courage public finance reform will be carried out. I am thinking in particular of France, which will only be able to keep its finances under control by restructuring government revenue and expenditure, or in other words by carrying out unpopular reforms.
The situation in the Netherlands is somewhat different, and this is the third point I should like to make. After entering the eurozone, the Dutch had to give up their strong currency, and under the hugely unfavourable conditions of an undervalued exchange rate. They doubtless reminisce about the strong guilder, which would now help them solve the problem of negligible economic growth.
Fourthly, other key members of the eurozone, namely Italy and Germany, are experiencing problems with over-expensive social systems and sclerotic economies, and they can expect structural reforms that will doubtless be tough.
It is of key importance for the stability of the euro, and I think Mr Karas’ analysis of this point was relatively accurate, that the basic rules of the Stability and Growth Pact remain unchanged, or that they apply to all countries always and at every moment. That is why the eurozone countries should first comply with the current rules that apply to everyone, and only then debate any possible relaxing of these rules.
Mr President, since we are speaking of steering the European economy, I cannot resist making the following observation: by bringing the euro closer to the dollar, the combined efforts of the citizens of France and the Netherlands will have done more, in the space of a few days, to make European exports more competitive than anything the European Central Bank has done. I would therefore like to pay tribute to the effectiveness of Europe’s citizens rather than the certainties of the central bankers.
The March Council’s decision to reform the Stability and Growth Pact – a decision largely inspired by yourself, Mr Almunia – is a step in the right direction. It is not enough, however, to reassure people that the European Union is capable of adopting a strategy that will bring lasting revival to the economy. We cannot separate the debate on the future of the Stability and Growth Pact and hence on the coordination of economic and budgetary policies from the debate on the financial perspectives. How can you cut the Member States’ deficits unless, in return, the European Union gives itself the budgetary resources to guarantee social cohesion and revive the European economy?
Personally, I do not believe that budget austerity in the Member States combined with budget inertia in the Union is the answer to the twin challenges of growth and employment. I would therefore like to say that it is now time, at the stage we have now reached, to speak about increasing and diversifying the Union’s resources, even if that means amending the Treaties to allow the Union to take out the loans and raise the European tax that our current economic and political crisis demands.
Mr President, allow me to put the following question to the House: would we be experiencing the current crisis in the European Union if economic growth and job creation were strong here, if the large European countries were offering us a different profile, if they were promoting the whole of the European Union and contributing to balancing the world economy? Surely the answer would be ‘no’. There would be resources, there would be money to fund enlargement, for the challenges of the European Union. But there is no economic growth because there is no confidence. And there is no confidence because we lack determination when it comes to applying and implementing confidence and stability policies.
That is the contribution of the Stability Pact. Its reform, Mr Almunia, comes at a complicated time. The next thing now under threat in this crisis in the European Union is the euro. The reform of the Stability Pact must therefore be the right reform.
Mr Karas has done an excellent job trying to remedy a mistaken proposal on the basic content of the Stability Pact.
Mr Almunia has told us tonight that the Commission is satisfied with Parliament's position on improving the quality of statistics and the surveillance of debt. I would also like to hear from Mr Almunia that he is in agreement with the listing of relevant factors, which are extremely important if the Stability Pact is not to be a box in which we can fit everything, and in which, at the end of the day, the rules can be ignored. We have reached a situation in which each country does what it sees fit in order to promote the policy of budgetary stability and, if relevant factors are undefined, this would be practically impossible.
We have an example within the European Union of Fifteen: the countries which have done their duty in budgetary terms are the ones which today are enjoying economic growth and employment. We do not have to look for models elsewhere. We should identify those countries within the European Union and all apply those policies.
Mr President, Commissioner, Europe’s citizens continue to point the finger at the Stability and Growth Pact and the single currency as the real culprits of the ongoing economic and social crisis in Europe. At the same time, European politicians of almost all ideological hues trot out the same politically-correct rhetoric, extolling the virtues of restrictive fiscal policies and of the overriding obsession with price moderation.
This contradiction must stop and this is now the real challenge that the European institutions must meet head on. The Council and the Commission recently took steps to tackle this dilemma, including the relaunch of the Pact and the regulations that we are discussing in this House. Parliament, in turn, does what it can with the powers that it has. The rapporteur should be warmly commended for raising a number of concerns such as construction fault, the reliability of statistics, relevant factors, the deadlines for correcting deficits and the stepping up of budgetary surveillance.
In spite of these steps and the undoubted quality of your work, Commissioner, it remains to be seen whether these remedies have come in time and whether they will be sufficient. Pangloss said that we live in the best of all possible worlds, but in 1755 there was a terrible earthquake in Lisbon, which had a profound effect on political and economic relations in Europe in the 18th century. We have a duty at least to reflect on this.
– Mr President, ladies and gentlemen, basically everything has been said, but not by everyone and, more to the point, not by me. Firstly, I should like to offer the rapporteur, Othmar Karas, my warmest thanks. He has made the best of a bad job, and on that, I might perhaps be permitted to comment.
Today is the third time I have stood on this podium in order to speak on the Stability Pact. In 1997, Parliament had to give its opinion on the introduction of the euro and the Stability Pact associated with it at the time. We did so gladly, because we were convinced that the Stability Pact offered a basis of trust for the citizens. This time, as the rapporteur rightly said, the European Parliament has only a minor role in the whole procedure. Consultation means something different in my view. Monetary questions are questions of trust and this trust is shaken by the watering down of the Pact. The two so-called big countries – in what the rapporteur calls 'peer complicity' – set the entire watering down process in motion, as we have already heard here today. Big gestures, big overtures obviously no longer convince the citizens of Europe. The shattered remains of the Schröder and Eichel policy in Germany and the Chirac policy in France have drawn the euro into this completely negative discussion.
The report formulated by the rapporteur is a desperate attempt to rescue some of the philosophy behind stability. We must stop exacerbating the crisis of confidence still further. The best solution would be if Mr Barroso, and Mr Juncker on behalf of ECOFIN, were to withdraw all changes to the Stability Pact in the light of recent developments.
For Hungary, like all the new Member States, meeting the convergence criteria is a key requirement, as well as being in the country’s own interests. In its efforts to do so, it must take into account the fact that alongside the overall positive economic impact of EU accession, it also puts considerable transitional pressure on the government budget. There are costs involved in meeting its contribution obligations and getting the new institutional network up and running, while outstanding customs and other revenues and implementation of new, more flexible VAT regulations have caused a serious deficit. At the same time, it is not the budget itself that is the beneficiary of the projects funded by the EU that are so important for the national economy, but the local authorities, institutions, or companies concerned; the burden of cofinancing, meanwhile, must be met out of the government budget. We want to be successful members of a successful European Union and so we accept these transitional pressures and ask that they be taken into consideration when it comes to assessing our performance.
. Mr President, I would like once again to thank Mr Karas for his reports and all the Members who have spoken in the debate for their contributions.
Of all the contributions, I would like to refer to two of them, in particular those that have demonstrated the success of the euro, of the single currency, and I feel I should point out, at a time when certain statements appear to have called into question something that is obvious; that the euro has brought stability, solvency, historically low prices, that the euro has brought us historically low interest rates, that the euro is making us stronger. This should be pointed out because, immediately afterwards, I must say that in order to maintain that strong single currency which strengthens us as Europeans in economic terms and in other terms requires a fiscal framework and a Stability and Growth Pact such as the one defined in the Treaty and provided for by the regulations that this Parliament is discussing today through its partial amendments.
I would also like to express my agreement with those of you who have reacted to certain pessimistic analyses. It is true that there are economic difficulties, that there are growth and employment problems, that the citizens often feel that their needs are not sufficiently met. But it is also the case that when we are looked at from the outside, or when the situation of the European economies is looked at objectively, there is also cause for optimism.
At the meeting of the Eurogroup the day before yesterday, the Director of the International Monetary Fund’s European Department explained to us the general lines of the reports that it has just published and that can be consulted on the International Monetary Fund's website on the economy of the euro zone. He began by telling us that he is surprised about the excessive pessimism, since, on analysing the European economy, he has noted that the conditions are in place to allow it to recover fully.
There is a problem with confidence in some of the main European economies and one of the objectives of the reform of the Stability Pact is undoubtedly to increase the confidence in, and credibility of, a necessary framework of fiscal and budgetary discipline. To this end, this reform is balanced; it introduces certain elements of flexibility, but it also introduces greater demands -- particularly in the preventive part, regulated by Regulation (EC) No 1466/97. It is a reform that requires more transparency and it has therefore contributed to the adoption of important decisions aimed at improving the quality of our statistics. Furthermore, on the proposal of the Commission, Ecofin yesterday approved certain very important conclusions which indicate the improvements that are being made to the European statistical system and, in particular, to fiscal statistics.
Restoring confidence also requires a clear explanation. In many of your comments, ladies and gentlemen, I have noted an understanding of the Pact and of what the reform of the Pact means. In others, I have recognised ignorance or lack of knowledge or, in some cases, simply an interpretation that is not in line with reality: the reform of the Pact cannot be accused of repeating literally what the Treaty says, because what would jeopardise confidence would be to go against the Treaty. To act in accordance with the Treaty, to repeat what the Treaty says with regard to the reference value for public deficit, to the reference value for public debt and to all the factors that must be taken into account Article 143 of the Treaty lays down the relevant factors to be taken into account when analysing a country's excessive deficit situation to comply fully with the Treaty in every respect, to re-read carefully the Treaty approved in order to implement the Economic and Monetary Union, is one of the elements that will do most to restore confidence in the euro zone and throughout the whole of the Economic and Monetary Union.
In any event, I am convinced that this reform we are discussing today - and that I hope will enter into force at the end of this month - respects the rules, introduces clarity, economic rationality, demands equal treatment and will be applied rigorously, as was demonstrated yesterday. And what it requires from all of us is an accurate and full explanation of what it means, and in that way we will help the European citizens and the European project.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is the debate on the report by Dominique Vlasto, on behalf of the Committee on Industry, Research and Energy, on strengthening European competitiveness: the effects of industrial change on policy and the role of SMEs [2004/2154(INI)] (A6-0148/2005)
Mr President, the report I am presenting to you this evening confirms the return of an ambition, the ambition of an industrial policy for an enlarged Europe. It was both necessary and essential. We need to go further, however. The time is short so far as industrial policy is concerned and we need to go faster and move from ambition to action.
Last week I was in Shanghai with the delegation from the city of Marseille. Industry is the backbone of China’s development. Innovation and new technologies are the vehicles of that industry’s development, and economic growth there is ongoing. In a word, the dynamism of that society is enough to make you dizzy. Of course, I do not want a Chinese-style development model for the European Union; but I would like our Europe to have the means to hold its own against the economic giants of the United States, China, India and others.
Above all, our challenge must therefore be to be competitive through innovation and by investing in research, know-how and knowledge. The Commission and Vice-President Verheugen are making a lot of proposals along these lines. What we are looking for now is for these proposals to be made political reality, and it is in this light that this report and its contents should be considered.
First of all, we think a policy should set itself objectives that lend it significance, like the development of a sound European industrial base, increasing employment, especially for young people, and the emergence of European industrial champions able to act as standard bearers for the ‘Made in Europe’ brand. European industrial policy must also, however, be aimed at all enterprises and become a full part of the Lisbon strategy. The Commission is focusing on a sectoral approach: we are pleased about that because it is essential that part of industrial policy should take account of the distinctive nature of each sector in the way it is implemented. An effective policy must also take account of the nature of enterprises, however, because only 1% of European enterprises are large groups, while there are millions of other small and medium-sized enterprises that make up Europe’s industrial fabric. The Commission must make a real effort to take small enterprises into account.
The second dimension that must not be overlooked is the territorial dimension. Industry acts as a magnet for other economic activities, making its location a key factor in the development of many regions. The Structural Funds must therefore support industrial development while at the same time acting as instruments to assist the reconversion of areas suffering from industrial relocation. We must bring a specific response to this problem of relocations, assess the sectors at risk, anticipate relocations and help to regenerate the regions affected. We must also take account of the existing differences between the 25 countries of the European Union.
Finally, we believe that every policy must be based on a clear and effective method, and that is particularly true, Mr Verheugen, of your commitment to better lawmaking. We are looking for a way of simplifying legislation that takes account of the cumulative effects of legislation on individual sectors. We are hoping for a method of studying the impact of proposed legislation that will take account of SMEs and, in particular, use precise criteria to evaluate the responses made to Commission consultations. I would add that Parliament and the Council also have their parts to play and that they should be actively involved in the better lawmaking objective.
As you can no doubt see, Mr Verheugen, our expectations are high. For many instruments of industrial policy, they depend in part on the outcome of the negotiations on the financial perspectives; they also depend on our ability to make use of the instruments we already have, such as competition policy, education, the allocation of State aids or commercial policy. I hope our Parliament’s contribution will help this challenge to be taken up.
. Mr President, ladies and gentlemen, the report that we are debating this evening is completely in line with the Commission's beliefs and with the policy that we are pursuing and I am therefore exceptionally grateful for the support of the European Parliament.
First of all, we needed to make sure in Europe that industrial policy in general is seen once more as a political task. We had to clarify that we in Europe cannot manage without a strong, efficient industrial base and that it is a mistake to believe that we can live from services alone. This has already been achieved.
Secondly, we need to ensure that European industry retains its long-term edge in increasingly fierce, and increasingly global, competition. That is the main thrust of the new growth and employment strategy which the Commission has tabled and which Parliament adopted by a large majority. What we are trying to do here, above all, is to improve our innovative skills. European industry can survive worldwide and generate growth and jobs only if 'made in Europe' indicates a top-of-the-range product. We cannot compete through lower social standards, lower environmental standards or lower wages; we need to compete through efficiency, quality and technological progress.
Thirdly, we must analyse very carefully where our industry has structural problems. I shall shortly be submitting a communication containing a precise analysis of the industrial sectors in Europe and explaining what individual steps are needed in order to improve the competitive chances of European industry. Everyone can see that the automobile industry and the chemical industry do not have the same problems, any more than do the textile industry and the tooling industry.
I am very grateful to the rapporteur for emphasising the problem of small and medium-sized enterprises, which I regard as the focal point of our efforts; there are 25 million of them, and the European economy thrives on their flexibility and capacity for innovation. We should always bear in mind that new jobs in Europe are created in this sector and in this sector alone.
The advances in productivity made by European industry mean that, in years to come, no new jobs will be created in industry. Jobs are only being created by small and medium-sized enterprises, which is why we must help them to overcome their structural problems. That means access to risk capital, access to knowledge and skills and innovation and an improved business environment, basically in the form of red tape for small and medium-sized enterprises.
The density of regulations that we have achieved in numerous sectors in Europe is quite simply too much for small and medium-sized enterprises. That is why I am making an announcement today that is also directed at the European Parliament. This Commission takes the 'better lawmaking' project very seriously. This does not only mean that we shall improve the quality of lawmaking, it also means that we shall say no much more often in future.
We shall say no to demands from the ranks of the Member States for regulations which are not necessary and I shall also say no if demands come from the European Parliament – and this is, unfortunately, often the case – for regulation which we do not need and the same Parliament then criticises the Commission because it over-regulates. You are going to see a new Commission here. We shall say ‘no’ where over-regulation is being set in motion and we shall see how the European public reacts. I wait with anticipation and I am counting on your assistance.
Healthy self-regulation in the field of lawmaking is what the citizens of Europe expect of us at the moment. It is also what our economy needs in order to improve its chances of growth and its investment potential.
Compared to large enterprises, small and medium-sized enterprises (SME) have special requirements for competitive development, so they need to be given special attention when policies are being formulated. Industrial policy should be no exception, since industrial development based on knowledge is not limited to large enterprises. Greater financial resources for research, for instance, still do not guarantee a greater number of innovations, and this is why we need the enterprising spirit embodied in SME’s.
Small and medium-sized enterprises are not merely the driving force of economic growth. We must be aware that they also represent an opportunity for the European Union in the political sense. They also carry a political charge, since the rejection of the Constitutional Treaty in France and the Netherlands is, amongst other things, a consequence of the fact that the people of Europe do not feel the direct effects of the workings and decisions of European institutions.
Something similar is also true of SME’s, which lack their own resources to exploit the advantages offered by the European Union. In the report, therefore, as the European Parliament we are giving particular support to institutional measures that will strengthen the innovative capacity of SME’s. We are in favour of the European Union giving priority to mutually linked processes such as research, education and the elimination of administrative barriers, which present particular obstacles to small and medium-sized enterprises in exploiting the opportunities offered by the EU.
Commissioner, in formulating the report we collaborated very enthusiastically with Members from the new Member States. Indeed we are aware that industrial policy may serve as an opportunity both for the geographically larger old Member States, which have the conditions for the development of industrial heavyweights, and for the new Member States, which can with their dynamic sectors of innovative SME’s represent the basis for high economic growth and for raising European competitiveness in the long term.
. Mr President, Commissioner, several assessments suggest that uncertainty, particularly with regard to employment and social protection, has been a significant reason why many citizens have rejected the Constitutional Treaty in France and in the Netherlands.
After many years during which the words ‘industrial policy’ had disappeared, today they are making a reappearance, and we should all be pleased about this because it is by promoting a solid industrial sector that the citizens will be able to find better paid and more stable jobs. That is the way to contribute to increasing confidence in the European project.
The Commission’s Communication proposes an integrated approach, which includes the simplification and harmonisation of legislation in order to consolidate the internal market, and supports R+D and the need to promote its transfer to companies. But that harmonisation should also include a fiscal dimension.
The European industrial fabric is made up of diverse sectors, ranging from the aerospace industry to the textile industry, and they require specific responses. Sectoral analyses will help to facilitate greater cooperation between industry, the Commission and the Member States, which could create new opportunities.
Small and medium-sized businesses make up 90% of European industry and they require special attention in terms of their access to funding and transfer of research. Relocation is, on occasions, an inevitable reality and we must anticipate those changes.
To that end, we must create a dialogue that includes the administration and the social and economic actors and that takes account of the available research and innovation instruments. And, of course, an adjustment fund will be essential in order to accompany restructurings.
I would like to end by congratulating the Commission, because it has proposed the appropriate instruments for increasing European competitiveness and has done so within the framework of the Lisbon Strategy. But if we want the citizens to see the Union’s policies as an instrument for making progress and not as a threat, we must maintain the balance between the three pillars of that strategy, that is to say, the economic, the social and the environmental pillars.
.  Mr President, I very much enjoyed listening to all that Mrs Vlasto and Commissioner Verheugen had to say. I cannot comment on what has been said in this Chamber today, however, as I feel obliged to comment on what is written in the report. Unfortunately, I have to say that it does nothing whatsoever to advocate healthy competition, which is the cornerstone of a free economy. Instead, it is riddled through and through with interventionist ideology.
Paragraph 1 reads as follows, ‘[The European Parliament] welcomes the Commission’s decision to make industrial policy a priority of the EU agenda’. I would ask the House to remember that there is no such thing as priorities in a free economy. Society’s needs dictate everything that is necessary in such an economy, and the free market tells us what those needs are. To discuss priorities for the economy would be to neglect the economy as a whole.
To quote paragraph 2, ‘[The European Parliament supports] the promotion of a proactive industrial policy’. With all due respect, if it needs to be said that any aspect of the economy should be proactive, then I have to say that we have taken a very wrong turning indeed. After all, this would imply that we already regard freedom as a non-essential feature of the economy, and yet a free economy is the foundation for success.
Paragraph 5 says, and I quote, ‘social dialogue should help to identify the best-performing sectors’. I would remind the House that deciding whether something is performing well, or whether those running businesses are adhering rather too diligently to healthy free-market principles, is no job for social dialogue.
Moving on to paragraph 6, ‘[The European Parliament] would like to see women encouraged to train for industrial careers’. Ladies and gentlemen, this is a gross corruption of feminist ideals. There is no point in encouraging women to train for industrial careers, since they will find jobs in whichever sector they wish. I see no reason why women should have to work with pneumatic drills.
Paragraph 12 reads as follows, ‘industrial policy should lead to balanced development, by maintaining social cohesion’. I would remind the House that this is the wrong path to take if we wish to achieve competitiveness and success. One hundred and thirty years ago, the then British Prime Minister said that the job of economists was to prevent the government from harming the economy. At the time Britain was the fastest developing country in the world.
I am far from hopeful that the European Commission will follow my advice, but I would call on it to take my comments into consideration, if nothing else.
Mr President, ladies and gentlemen, I should like to emphasise that the refrain of ‘enhancing European competitiveness’ has been repeated for many years. It is time to make it clear that achieving a global economy is an extremely challenging goal, but an absolutely essential one. This leads us to a number of conclusions, the most important of which is that precise and detailed implementation plans and timetables must be drawn up for all issues raised and measures taken.
In view of the limited funding available, it is important to establish which goals and priorities should be focused on, for example the development of small and medium-sized enterprises in the global economy, whilst at the same time safeguarding environmental protection and job security. Particular priority should be given to science and research programmes and training measures in the field of new technologies and new generations of products and services, as well as to productivity, potential savings and access to research for small and medium-sized enterprises.
I would firstly like to thank the rapporteur for her excellent work on this well-balanced report. The Lisbon Strategy clearly identifies the need to improve the competitiveness of European industry as a priority for the European Union. I should like to remind the Commissioner, however, that we must also consider the following aspects in order to meet these objectives.
Firstly, unnecessary administration and red tape within the European Union must be eliminated. European institutions must reduce and simplify legislation governing businesses operating in the industrial sector, especially small and medium-sized enterprises. National legislation should play the key role, while the European Union’s industrial policy should be limited only to necessary coordination and harmonisation.
Secondly, emphasis must be given to supporting and encouraging small and medium-sized businesses in the industrial sector. The SME sector has provided clear evidence of its flexibility, and the latter is the key prerequisite for attaining a necessary and sustainable degree of competitiveness, both in Europe and on the global market. This is why I cannot entirely agree with the policy of supporting ‘national champions’. This approach of supporting the creation of a small number of large dominant companies would obviously tie up significant funding from the EU budget, and would probably violate the principles of healthy competition, without there being any guarantee of it having a positive impact on the competitiveness of such companies.
Thirdly, small and medium-sized companies in the industrial sector need new incentives for further technological development, research and innovation. The planned programmes, such as the Seventh Framework Programme, the Competitiveness and Innovation Framework Programme and others, must, however, be much more accessible to small and medium-sized enterprises than has been the case to date. More structural funds must also be allocated to less-developed regions and the new Member States, in order to enable them to build adequate technical infrastructures with a view to improving the industrial base in these regions.
Mr President, Commissioner, the Vlasto report contains mature and balanced deliberations that mark a new stage in the debate on Europe’s industrial policy, which is currently in crisis. At the same time, citizens are expressing irrational fears and frustrations, for example in the referenda in France and the Netherlands.
Outsourcing has become a fact of life. Even though ostensible economic justifications are put forward for this phenomenon, there can be no question that it is harmful to society. Whenever we discuss outsourcing, however, we must remember that this term covers a variety of practices, including both outsourcing within the EU, which brings advantages in terms of positive synergy, and outsourcing outside the EU, which brings nothing but disadvantages.
What the EU needs is a homogeneous market in products and services that is highly competitive in global terms and highly innovative. Two types of mechanisms exist for enhancing competitiveness. The first are simple mechanisms that limit the benefits of the so-called European social model, and the second are complex mechanisms based on intellectual and social capital that serve as a foundation for organisational, technological, technical and market innovation.
Europe should follow the examples of Japan and late-1960s Europe by relocalising, or in other words by bringing modern production activities and capital back to the common European market. Such relocalisation is urgently needed in order to protect intellectual property, to help Europe regain its lead in the field of know-how, to create jobs and to enhance the competitiveness of European capital.
All these things are possible, but they are dependent on Europe extricating itself from stagnation and bringing about GDP growth of at least several percentage points. A number of instruments exist that would undoubtedly encourage relocalisation. Contrary to the views of those for whom the proverbial Polish plumber and bricklayer mean nothing but fear and frustration, these include the full liberalisation of commercial services, as advocated by the Polish socialists. They also include the establishment of industrial clusters around centres of innovation and the introduction of the principle that all government purchases should be ‘made in Europe’. An EU directive would need to be drafted on this last point.
Mr President, ladies and gentlemen, I should like to thank Mrs Vlasto for this report. It is one of some importance for me, as I myself ran a business in the small and medium-sized enterprise sector for many years. The experience I gained in this field means that I can take a practical approach to European competitiveness and the SME sector.
It is my belief that the European economy is in urgent need of genuine competition and of developing a better understanding of economic issues amongst the citizens of Europe. The first of these tasks was enshrined in the Lisbon strategy among the EU’s key objectives, one of the aims of which was to eliminate economic differences between the old and the new Member States. Businesses from the new Member States, and in particular the SME sectors in these countries, which are both flexible and capable of adapting to changing conditions, offer significant potential for economic development in Europe. A number of conditions have to be met before this potential can be tapped, however. These include doing away with existing obstacles to the internal market, of which there are currently around 90, the creation of an environment that is more conducive to SME start-ups and the linking of wages to labour productivity and efficiency.
I believe that employment levels will rise if we create a climate that is conducive to the development of the SME sector, and if we simplify regulations and adopt new ones. Liberalisation of the market in services will serve as a further catalyst for economic development in Europe, and also represents a source of new jobs. Furthermore, I believe that public understanding of economic issues must be improved. People will only stop fearing change and see that change is necessary for improved quality of life if they can understand the economic mechanisms that impact on their lives.
Developing a knowledge-based economy is the only means of enhancing the competitiveness of the European economy. This means investment in research, development and business-based innovation, as SME development will only be achieved on the back of such investment. There is therefore a need for education and training systems that reflect the needs of the labour market, and for the idea of life-long learning to gain public acceptance.
This report may well be a key factor in the development of the European economy and genuine free competition. I will therefore vote in favour of it, and I would suggest that the SME sector be acknowledged as the driving force behind the economy.
Mr President, Commissioner, ladies and gentlemen, what we are discussing takes on particular importance at a time like this, when a large part of Europe is in a situation of economic and social difficulties. Those difficulties are undermining the European Union’s competitiveness, and highlight a gap in productivity compared with the United States and Japan, low levels of investment and research and development, low levels of innovation, particularly as regards high technology, and the delocation of research activities. All of this needs to be addressed. Over and again, we have said that it needs to be done by relaunching the Lisbon Strategy, but that Strategy will continue to fade away if we do not invest seriously and forcefully in industrial policy.
I must say, Commissioner, that the Competitiveness and Innovation Framework Programme is still below expectations. It seems to be a summary of what already exists, whilst what we need are significant innovations. This evening we heard that you will present a new communication: we hope that it contains the required innovations. Choices need to be made in the context of general economic policy, completing the internal market and the reform policies on government administration, and the taxation system and infrastructures. Aside from that, however, a governance plan needs to be worked on, in order to enable all of the existing institutional levels to interact in cooperation with one another. There needs to be awareness of the necessity of investing in sectoral policies and in horizontal policies in order to promote small and medium-sized enterprises, which form a substantial part of the European Union.
Finally, the so-called virtuous circles – universities, industrial districts and research laboratories – need to be built and enlarged. I am talking about innovation ‘incubators’, which are vital to industrial policy. In short, we need to change up a gear – as soon as possible – if we want the European Union to become the more competitive and dynamic area that we have outlined as an objective for some time.
– Mr President, the rapporteur, Mrs Vlasto, achieved very broad agreement in the Committee on Industry, Research and Energy. She has illuminated every corner, but this report – like so many things that we adopt here – lacks the spark that is needed to ignite a new industrial policy. I should like to say how much I agree with Mr Libicki: the regulatory framework still needs scrutinising, which is why this report, to my regret, will be unable to have the effect that it really needs.
Mr Verheugen said that, as part of the better lawmaking project, the Commission will, in future, say ‘no’ more often, specifically to Parliament and the Member States. He forgot to mention the Commission itself. You could make a start there, by going through those proposals that have not been implemented for fifteen years, by implementing competitiveness in consumer protection and environmental protection within the Commission itself. These are starting points enough and, in my opinion, every European measure, as the President of the Commission once suggested, should pass three tests: the cost test, the competitiveness test and the subsidiarity test. On this point, I agree with Mr Hudacký, who said that there should be no regulation in areas for which the nation states have jurisdiction.
The question before us is how Europe decides between competing and cutting itself off. Does increased competitive pressure act as a fitness programme for Europe's economy or has the old Europe long been economically sidelined? The challenges are huge. It is my belief that the core of Europe is too full for international competition and is therefore opting to cut itself off and be sidelined. That is where we must start. Europe is under competitive pressure from above and from below. On the one hand, we are too expensive and, on the other hand, we are not productive enough in order to be able to afford the high costs. That will only be improved by the new incoming national economies. The new Member States are bringing us this competition. That is the important gift of enlargement: more competition and hence a proper industrial policy. This is what we urgently need, not more new European programmes that get us nowhere and ultimately obscure the regulatory framework.
Mr President, I am a believer in three things: the European economy, European industry and the ability of European industry to be competitive.
Unfortunately, however, we often applaud the notion of competitivity, while supporting initiatives which erode that very competitivity. For instance, the Commissioner has rightly indicated that we sometimes tend to be over-regulated and this adds to bureaucracy and to the cost of production. Sometimes we are not aware that we are eroding competitivity by our own ideas and legislation. Recently, we lowered the limit in the Working Time Directive. This is obviously something which is paradoxical to competitivity.
Sometimes we talk about investments in technological innovation and we are dependent on private-public partnership. That is the way the argument is put forward. Europe is not an ideal model for private-public partnership. We try to restrict research on the basis of vague moral issues.
Finally, as well as encouraging further investment in innovation and research, there is a trend against patents. We must realise that we have to choose our priorities.
– Mr President, Commissioner, ladies and gentlemen, I should like first to welcome this refreshing acknowledgment in competition policy and in the debate on industrial policy of the significance of small and medium-sized enterprises to jobs and the competitiveness of the European Union. This acknowledgment in today's debate also shows that every attempt to play industrial policy off against SME policy is wrong, harmful and contradicts reality. We need industrial flagships if we are to be competitive in the world and we need clusters of SMEs and industrial flagships in order that SMEs may derive competitive impetus from the competitiveness of industry.
While I agree with you when you say ‘no’ to more regulation, we must at the same time say ‘no’ to the tendency towards more nationalisation, ‘no’ to the tendency towards anti-efficiency, ‘no’ to the tendency towards despondency, ‘no’ to populism, ‘no’ to amending legislation, ‘no’ to anti-industrialism and ‘yes’ to more efficiency, ‘yes’ to the internal market, ‘yes’ to the four freedoms, which Werner Langen touched on. Enlargement strengthens the internal market. The internal market strengthens competitiveness. That also means yes to the Services Directive. But that also means a stronger commitment to tax policy. That means a stronger commitment in the financial perspectives to research, education, growth and employment and to new companies.
For me, this naturally means that we must encourage the best so that we can be there for the weak. Mediocrity must be driven out of Europe. The new type of nationalisation in mind must be driven out of our policy. The apportioning of blame between state and Europe must be driven out in order to allow this competitiveness, this innovation, this research, this will to achieve more through efficiency. I trust here that deeds will follow today's debate and the announcements made, because that is the only way to achieve new dynamism in the European Union.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report by Adamos Adamou, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council relating to restrictions on the marketing and use of certain polycyclic aromatic hydrocarbons in extender oils and tyres (twenty-seventh amendment of Council Directive 76/769/EEC) (COM(2004)0098 - C5-0081/2004 - 2004/0036(COD)) (A6-0104/2005)
. Mr President, ladies and gentlemen, I thank you for having turned your attention to this important but also highly technical issue and for proposing constructive amendments.
We must in fact make every reasonable effort to reduce emissions of polycyclic aromatic hydrocarbons, in order to protect health and the environment. These polycyclic aromatic hydrocarbons are classified as carcinogenic, mutagenic and reprotoxic substances. According to the UNECE protocol, they are also classified as persistent organic pollutants.
However, these particular hydrocarbons are ingredients in extender oils used in the production of tyres and therefore cause health and environmental problems. That is why the Commission has proposed introducing harmonised restrictions on the marketing and use of oils containing these PAKs, and on tyres containing these oils.
The Commission proposal will ensure that the internal market in tyres is maintained and that national measures which create trade barriers to the free movement of goods are avoided. Alternatives to the substances to be restricted are being developed by industry. In order to give industry the time needed to adjust to the new standards laid down in this directive, the Commission has proposed a reasonable transition period for the transposition of the directive.
Parliament and the Council have tabled a workable compromise package, with amendments on the later introduction of measures and testing requirements and deleting unnecessary exemptions for certain sectors. The Commission supports these amendments. I would like to encourage Parliament to accept the proposal at first reading, together with the amendments forming part of this compromise package. This will demonstrate that the European institutions are willing and able to address such problems without delay.
. – Mr President, Madam Vice-President, today we are debating the 27th amendment to Directive 76/769 relating to restrictions on the marketing and use of certain polycyclic aromatic hydrocarbons in extender oils and tyres.
This is an important development, if you consider that the European tyre industry produces around 300 million tyres annually and uses 250 000 tonnes of extender oils, which are incorporated into the rubber matrix and remain in the rubber used for the end tyre. These oils contain certain quantities of polycyclic aromatic hydrocarbons, which are classified as carcinogenic, mutagenic and reprotoxic substances, as well as persistent organic pollutants.
I should like to start by congratulating the Commission on its initiative to extend Annex 1 to Directive 76/769 by the addition of polycyclic aromatic hydrocarbons to car tyres. I consider that its proposal is a very good proposal. Taking as a starting point the protection of public health and the environment, as well as public safety and the smooth functioning of the internal market, and following consultations both with the Commission and the Council, as well as with the tyre and oil industry and non-governmental organisations, I tried to draft a balanced report, which was amended accordingly by the Committee on the Environment, Public Health and Food Safety.
The main issues which concerned us were the duration of the transitional period for the application of the directive, the method of detecting the toxic substances which would be used and the question of exemptions from the directive.
Following consultations with the Council and in cooperation with the shadow rapporteurs, a package of amendments was proposed, which has been endorsed by most of the political groups.
As you can see, I have recommended the tabled amendments, so that we can bring this matter to a smooth conclusion at first reading.
In detail and as regards the transitional period, which is considered necessary in order to develop new types of tyres with extender oils which contain the minimum quantity of the substances which concern us, it is proposed that it be extended to 1 January 2010. We should point out here that, for environmental reasons, we decided to take account of the date of manufacture of the tyre, which is marked on the tyre itself. That is because the destruction of tyres remaining in stock is also harmful – perhaps even more harmful – to the environment and, of course, we are also helping industry to dispose of these stocks.
The European Federation of Tyre Manufacturers has assured us in writing that it can apply the criteria in the directive to all types of tyres, including tyres for racing cars, aeroplanes and special vehicles and vintage cars, without any risk to driver safety. We therefore propose that there should be no exemption in the application of the directive.
Today I received three faxes protesting that we should grant extensions. I have spoken to all three senders and, when I explained the compromise proposal, they appeared to agree with it. One of them even apologised for his ignorance.
As regards the methods for detecting and defining polycyclic aromatic hydrocarbons, the Commission has proposed limiting the quantity of benzo[a]pyrene, the substance which will act as a marker for the entire group, to 1 mg per kilogramme or, taking all listed PAHs, to no more than 10 mg per kilogramme.
In the past, industry has used IP 346 method of the Institute of Petroleum for PAC-dimethyl sulfoxide extract, which must not exceed 3%. Its inclusion has been proposed, given that it is the traditional method used. So much for extender oils. As far as the oil content in car tyres is concerned, as ISO 21461 method has been developed in order to detect this type of oils in tyres, it is proposed that it be defined in the directive as an addendum to the Commission proposal.
Finally, the last amendment concerns retreading, on which the Commission proposal contains no provisions. Tread for retreading may not be placed on the market if it contains extender oils exceeding the limits indicated.
To close, I should like to thank both the shadow rapporteurs, for their excellent cooperation, and the secretarial staff of the Committee on the Environment, as well as the Council for its constructive proposals and cooperation, which will allow us to bring this matter to a close at first reading.
. Mr President, I hope the Commissioner has finished texting everybody to say that they have got the tyre manufacturers sorted out. Obviously he has not, as he is not listening to what we are saying.
I congratulate the rapporteur on his report. It was a difficult and very technical report and required a certain amount of skill. I also wish to congratulate the tyre manufacturers, because over the years they have improved road safety, the availability of tyres and also the tread and the capacity of the tyre to stick to the road. That was why I know that my fellow rapporteur had a slight problem with the date 2010. I realise that he wanted to stick to the original Commission proposal of 2009, but a number of tyres could not be changed for that date and that is why we opted for the date on the tyre. I am delighted to hear that he has accepted that.
It is good that the Commission and the Council have accepted, because we have come forward with a compromise package for its acceptance. Particularly in the current climate, after the French and the Dutch votes, people often see the Council and the Commission – the Commission in particular – as aloof from Parliament, the only democratically elected body that represents the electorate.
Mr Adamou quite rightly mentioned Annex I and I am grateful to him for going through all the technical details for something we totally accept and agree with. This report is a triumph for Parliament and I am delighted that we have come up with a compromise package. I am just sorry the Commissioner is unable to listen to what we are saying and is too busy texting people.
. Mr President, I also wish to thank the rapporteur for his excellent work. He has consulted painstakingly and taken due note of the views expressed by all the main players. In addition, I commend the productive efforts and efficient methodology employed in bringing about full and genuine cooperation between the shadow rapporteurs for all the main political groups. This has led to the achievement of a compromise package of amendments, which appears to have been widely accepted by most parliamentary groups, the Council and the Commission.
Concerning the substance of the directive, with the compromise amendments, this will to a very large degree achieve the intended aims, i.e., to effect, as soon as practicably possible, a reduction in the emission of carcinogenic tyre debris into the environment to an acceptable level, by restricting the marketing and use of polycyclic aromatic hydrocarbon-rich extender oils and tyres. That would be done by harmonising the rules on the marketing and use of extender oils and tyres containing these toxic substances, thus preserving and improving the conditions and functioning of the internal market, while making sure that a high degree of health and environmental protection is achieved.
Lastly, it should be mentioned that there have, sadly, been a few direct and indirect attempts by some transatlantic tyre manufacturers to manipulate the derailing of the effectiveness clause of this directive. It is to the credit of the rapporteur and the shadows that fortunately logic and a sense of preservation of the EU’s high standards of safety and efficiency prevailed and such attempts fortunately failed.
That is a good example, demonstrating clearly that unity and common sense will always protect us against the ‘big brother’ approach sometimes propagated by a small number of US industrialists and politicians.
In conclusion, I strongly urge you to vote in favour of the compromise amendment package presented to you in connection with Mr Adamou’s report.
.  Mr President, I should like to congratulate the rapporteur on the compromise struck. The fact that most groups but also the Commission, the Council and industry are nearly all of the same mind is the result of sound work put in by Mr Adamou.
Yesterday, I, along with others apparently, was approached by an aircraft tyre manufacturer who informed me that the extensive tests and security requirements to which aircraft tyres are subjected will make it impossible for him to keep to the 2010 deadline. I assume that the rapporteur and Commissioner have also been approached, and I should like to know whether those objections have any real value.
I would also like to hear from the Commissioner what his opinion is on the matter and whether aircraft tyre manufacturers are now able to meet the requirements of the compromise package. I was under the impression, from my contacts over the past six months, that that should be feasible, but I am very keen to hear your reaction.
Mr President, I wish to thank the rapporteur for his work in support of the Commission’s policy and the excellent compromise he has proposed. As the Commission line is broadly acceptable, Parliament should support it without watering down the issue to any greater extent.
The legislative initiative under discussion is a natural extension to the directive that was drafted in Parliament’s last term and in which we laid down limit and target values for impurities in the air and PAHs for 1996. As we now decide a suitable timetable and limit values for PAH emissions passing into the rest of the environment, we have a challenging task before us. PAHs are everywhere and they occur as multicomponent blends. In international toxicology assessments several carcinogenic compounds have been identified among PAHs. PAHs do not dissolve in water, they accumulate in the food chain, and they return to the carbon cycle when released into the environment, thus causing lasting damage to nature. Accordingly, we should agree common testing procedures in order to bring emissions under control swiftly.
For a long time now development and testing work has been conducted on tyres, and, indeed, the first tyres containing a safer oil are already on the market. Traffic, in which the tyres that are used and the limit values for their extender oils we now want to regulate, is in itself ecologically problematic. Traffic emissions are one of the commonest and worst spreaders of PAHs into the air we breathe. It is from tyre debris in particular that large quantities of compounds in the form of small particles are released into the environment.
A particular problem with tyres and extender oils is benzopyrene, which, unfortunately, is very often used in these products. This PAH is the best-known and worst carcinogenic substance. We must now define sustainable limit values which will reduce emissions of benzopyrene into the environment to a minimum, at the same time recognising the necessity of extender oils in the tyre industry.
– Mr President, Commissioner, ladies and gentlemen, polycyclic aromatic hydrocarbons are dangerous substances used in the manufacture of tyres for various vehicles. Because of their toxicity, we are today debating their restriction.
We have before us a compromise which will probably be accepted tomorrow by a large majority. Happy though I am when we avoid ideological debates on technical issues and adopt slim directives in a short space of time, there are a couple of minor but important aspects that we have overlooked. A proposed amendment, which I jointly initiated and which was originally accepted in the Committee on the Environment, Public Health and Food Safety, aimed to obtain an extension to 2012 for certain urgently needed technical applications. These were exceptions for armoured, fire brigade, rescue and other special purpose vehicles. The number of applications is extremely minor and the damage to the environment negligible.
The original exemption for aircraft tyres, to which no time limit was originally attached, was also buried in the compromise package. On this point, Parliament is about to take an irresponsible decision. The aviation sector operates at physical limits, which is why the safety aspect must not be compromised and must even come before environmental aspects. Industry cannot guarantee that we shall have alternatives available by 2010 which will meet the specific and extremely demanding safety standards for aircraft tyres.
I fail to understand how the Council could totally disregard this aspect, especially as the European Aviation Safety Agency was not consulted and there has been no follow-up assessment on it. I am not in favour of more bureaucracy, but in such a safety sensitive sector as aviation, more careful attention should have been paid to the risks, especially as this is what we do with other regulations in the environmental sector where we often rush past the target.
I have received a letter from the European Cockpit Association, which represents 34 000 pilots in Europe and expresses great concern about this. I wish to highlight this, because the pilots certainly cannot be suspected of engaging in industrial lobbying. I would like to know from Commissioner Verheugen whether he is aware of this problem. As I see it, this compromise is unacceptable if this aspect is disregarded.
Mr President, 20 years ago an eminent health pathologist warned that she had never examined a cancerous tumour that did not have chemicals from the benzene family in the active reproducing cancer cells. Cancer has become the new Black Plague. In the Middle Ages half the population of Europe was destroyed. They did not know the source of the bubonic menace and were unable to halt it in its deadly tracks.
There is no excuse for us; we know where benzenes and other polycyclic aromatic hydrocarbons come from. We make tyres with them, but we also create them when we burn waste. The Irish Government is insisting that a network of waste incinerators, some for toxic waste, be created in my country, thus introducing an explosion of PAHs into our water, air, soil, plants and into the cells of Irish citizens where the benzenes and dioxins can wreak havoc. Let us urgently concentrate on the substantial risk of PAHs from sources such as incinerators, especially when those incinerators will burn tyres containing PAHs.
. Mr President, ladies and gentlemen, I should like to give my views on the questions raised by Mr Blokland and Mr Krahmer, both of whom address the same problem, that being whether there is any guarantee that the requirements applicable to aircraft tyres will be met by the year 2010.
The reply to Mr Blokland's question is in the negative; no tyre manufacturers have contacted me, nor would I have advised any of them to do so, for they would have received the same reply that I am giving you now. The Commission has examined the problem carefully. We have received a formal statement from European tyre manufacturers to the effect that the technical requirements of this directive will also be met by the year 2010 for aircraft tyres. That is therefore also my reply to Mr Krahmer, whose concerns about the safety of aircraft I fully and completely share. I also think that, as far as the composition of tyres is concerned, tyre manufacturers are rather more qualified than pilots.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is the debate on the Oral Question to the Commission on the Regulation on the Community Patent and related legislation, by Giuseppe Gargani, on behalf of the Committee on Legal Affairs (B6-0242/2005)
. – Mr President, Mr Gargani, for whom I am deputising, sends his apologies. He had to return to Italy on urgent family business. However, as we are very pressed here today, I shall not talk to you for eight minutes. I do not consider that this issue requires it. Allow me therefore to say a few words on the purpose of this issue.
A few months ago, we sat together under the coordinators of the Committee on Legal Affairs and decided that, as we are having problems – and I use the word advisedly – with a whole series of proposals for legislation in the field of intellectual property rights, it might perhaps make perfect sense if Parliament as a whole were to address this question once more and take this opportunity to discuss this once again with the Commission and – at a later date perhaps – with the Council.
There is no doubt whatever as to the crucial importance to the European economy of our introducing a permanent single patent in Europe. I recall our resolution on the Lisbon process. I recall the resolutions which we adopted on this and initiatives in previous years. We here always took the view – almost right across the political divide – that the European patent had a particular worth and is of crucial importance, including within the framework of the Lisbon process, if we are to be able to guarantee the competitiveness of the European economy with the economies of other regions of the world.
However, I will not conceal the fact that some of us – and I in particular – were very concerned at developments in the Council. We know that the Council is considering creating a patent which must be translated into all the official languages of the European Union; however, this is as yet unfeasible because unanimity is required and the consent of all the Member States has not been forthcoming. Such a patent would be extremely expensive. It would not be competitive, nor – if it came about – could it ever be converted back into a normal, proper patent. Everyone knows that English is the language that matters and plays an absolutely dominant role in technology and in the granting of patents and that translations into other languages are basically superfluous, achieve nothing and just cost money.
Once such a language regime has been created, there will be no getting away from it. That is the experience in the European Union and that is also the consequence of how legislation is usually passed here on such issues. Against this background, I am very concerned as to whether we can and will ultimately get a patent that really can meet the specifications that we have set, including within the framework of the Lisbon process.
In addition, there is the fact that such an expensive patent would ultimately discriminate against medium-sized businesses, because the few large companies which exist – and they will be not only European but also, above all, non-European companies – will register their patents throughout the Community under this new European patent, while small and medium-sized enterprises – and they account for 70% or more of all patent holders – will be unable to do so because of the costs involved and will have to rely on small, inferior, national patents and regulations under the European Patent Convention. This second-class society in patent legislation cannot be what we want in the European Union.
Given the blockade in the Council and the risk that, if this blockade is lifted, an inferior patent, an inferior patent regulation will emerge, the question which arises is this: what does the Commission – which has the right of initiative and the monopoly on initiatives – propose in the way of possible new initiatives to kickstart this again and perhaps still attain the noble objective of the Lisbon resolutions up to the point at which we have a European patent.
The second issue which concerns us and which played a considerable role in the report at the time by a 'green' colleague, Mrs Mercedes Echerer from Austria, is the question of collecting societies. We in the Committee on Legal Affairs addressed collecting societies on various occasions in the previous legislative period, both within the framework of directives in which they played a role, and in the Echerer own initiative report. We came more or less unanimously to the conclusion that it is necessary, when acknowledging the role of collecting societies, both in the decision-making processes of these companies and in fee structures, to achieve an adequate degree of transparency both for the benefit of users and in the interests of the holders of the intellectual property rights.
We know that the Commission is considering this and has already carried out or is already carrying out a follow-up assessment with a view – and this was also announced in the Commission's legislative programme – to submitting a specific proposal for legislation during the course of this year. However, I now hear from the Commission that the question of whether there should be a recommendation or whether a directive is needed is still open. I would welcome information from the Commission as to what is happening.
We know full well that the 'market' at issue here is not of the same order of size as in other cases, but it is nonetheless of importance to the development of the European single market that we clarify this question, ensure there is reasonable transparency in this sector and perhaps also take initiatives in order to facilitate the cross-border use of copyrights. There are at last thoughts and activities in this direction also. We would be interested in hearing what the Commission intends to do about this.
Mr President, the main outstanding problems which have so far prevented the incorporation of the Council’s common political approach of March 2003 into the final text of the Community patent regulation concerned the time limit for finding translations of the claims of the patents and the legal effect of these. Efforts have been made in the Council and at bilateral level to settle these points. Despite substantial agreement between the Member States on this issue under the Irish presidency, none of the solutions discussed has won unanimous support.
The Commission has already invested a lot of time and effort in work on this file. While I am prepared to make one more attempt to reach agreement on the Community patent in the future, I will only do so when I believe the conditions to be favourable. However, alongside the Commission’s work on this issue, we also need all supporters of the Community patent to speak out strongly in favour of this initiative.
As to the collective management of copyright, my services are currently carrying out a thorough impact assessment in preparation for a possible Community initiative. The overall aim of such an initiative will be to ensure the more transparent and efficient cross-border management of collective rights in Europe. This should provide commercial users, broadcasters, webcasters or other online service providers with better access to information about the scope of the repertoire licence and the applicable terms and tariffs. A more transparent management of copyright across the European Union should help stimulate more use being made of copyright content which fosters the development of new attractive services and the technology that is used to provide such services.
The initiative will take due account of a consultation of stakeholders and of the recommendations of the report written by a former MEP, Mrs Echerer, on collective management of copyright and related rights. There is no blockage in the legislative process in this area.
As far as enhanced cooperation is concerned, any support from the Commission for such an initiative in the field of industrial and intellectual property would depend on its impact on the economy and society and its added value compared to the existing situation. Moreover, legal issues, such as those arising from the extent of existing Community competence, would have to be taken into account.
. Mr President, the question of the Committee on Legal Affairs covers two aspects. The first, I would say, is the linguistic aspect, which Commissioner McCreevy has referred to, and I would add that things cannot perhaps be simplified as much as my colleague, Mr Lehne, did in his speech.
Apart from the technological domination of one language that has almost a monopoly, the European Patent Convention recognised other languages, and other languages are also recognised in the European Union Office for Harmonisation of the Internal Market, based in Alicante. I have the impression that it is possible that up to a particular level, certain languages may have a degree of recognition, in accordance with the use of patents in those languages and the operation of national patent offices. I therefore believe that the issue must be clarified and that, as Mr Lehne has said, the Commission could undoubtedly help to find a formula to get us out of this .
With regard to the second aspect, relating to collective management companies, the fear may be that a Commission proposal, for example, taking the radical approach of the Bolkestein Directive of total liberalisation, could end up removing any possibility of effective protection of intellectual property rights. At the moment, we have a series of national systems for protecting intellectual property and a simple liberalisation could lead to authors losing their protection, in other words, replacing the system consisting of a series of national markets relatively well protected by their national management bodies, with a system in which there is no type of protection, could put authors, designers and inventors in a difficult situation.
I would simply like, therefore, to call on the Commission, when drawing up this proposal, not to make the same mistake as the Bolkestein proposal, which, as we know, has today even been one of the elements used to argue against the approval of the European Constitution in the referenda, but rather to seek a system that links the need for harmonisation in this field with the protection of a basic service, the protection of intellectual property and of artistic and literary creation.
. – Mr President, without doubt, the debate on the Community patent is of no small significance in terms of the European economy. In any case, there is one effect which must not be underestimated: as long as patents continue to be as expensive as they are now, much of their protective function is lost; patents can even block rather than foster innovation. However, when we see, from the other side, that the need for diversity and the fostering of diversity are entrenched both in decision-making processes and in the minds of Europeans, then it will be hard for us to simply leap this hurdle. I therefore think that we here in Parliament must pay special attention first and foremost to the problem of small and medium-sized enterprises, which are inseparable from the competitiveness that we urgently need to support, and on which subject, Commissioner, I have heard little from you. At present the situation is untenable.
Naturally, this also applies to the question of copyright. I would point out here that the approach so far, compared with intellectual property rights, is no longer adequate, especially in the field of art – the performing arts, music, and so on – on the Internet and in view of all the changes here. People are saying that we cannot make criminals out of a whole generation who simply download whatever they can from the Internet with no sense of wrongdoing. Besides, it is our duty to make a strict distinction between this and software patenting, because the blurred relationship between the European Patent Convention and national case law has created a problematic situation, especially for small and medium-sized enterprises.
. – Mr President, we must, of course attach great importance to the issue of the Community patent and related legislation, so as to ensure that we do not undermine innovation and that small and medium-sized enterprises (SMEs) are not adversely affected.
We feel it is wrong to create a Community patent at any cost, as this indeed undermines the interests of small and medium-sized countries, with regard to both the language arrangements and the role of the national institutions and national patent agencies. This is, of course, quite apart from our concerns as regards any case of patents affecting key areas such as life, natural heritage, software and medicines, and which often only serve the interests of the multinationals. As for the language arrangements, as mentioned in this House, we do not feel it is right to provide for the use of only a limited number of languages. This goes against the principle of non-discrimination between companies and creates a genuine directory of main languages. Accordingly, a precedent is set and the use of all of the official languages is put at risk.
We therefore feel that the best way of defending micro-enterprises and SMEs in all Member States is to uphold the principle of non-discrimination between countries and companies and, especially, in terms of the language arrangements.
That concludes this item.